Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 1 of 158 PageID #: 10814




                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

   WHOLE WOMAN'S HEALTH ALLIANCE,                       )
   ALL-OPTIONS, INC.,                                   )
   JEFFREY GLAZER M.D.,                                 )
                                                        )
                                 Plaintiffs,            )
                                                        )
                              v.                        )    No. 1:18-cv-01904-SEB-MJD
                                                        )
   TODD ROKITA Attorney General of the State of )
   Indiana, in his official capacity,                   )
   KRISTINA BOX Commissioner of the Indiana             )
   State Department of Health, in her official          )
   capacity,                                            )
   JOHN STROBEL M.D., President of the Indiana )
   Medical Licensing Board of Indiana, in his official )
   capacity,                                            )
   KENNETH P. COTTER St. Joseph County                  )
   Prosecutor, in his official capacity and as          )
   representative of a class of all Indiana prosecuting )
   attorneys with authority to prosecute felony and     )
   misdemeanor offenses,                                )
                                                        )
                                 Defendants.            )

                     FINDINGS OF FACT AND CONCLUSION OF LAW

           On June 21, 2018, Plaintiffs Whole Woman’s Health Alliance, All-Options, Inc.,

    and Jeffrey Glazer, MD. (collectively, "Plaintiffs") initiated this lawsuit against

    Defendants Todd Rokita (previously Curtis Hill, Jr.), Attorney General of Indiana;

    Kristina Box, M.D., Commissioner of the Indiana State Department of Health; John

    Strobel, M.D., President of the Medical Licensing Board of Indiana; and Kenneth P.

    Cotter, St. Joseph County Prosecutor ("the State") under 42 U.S.C. § 1983, waging a

    global assault on the constitutionality of Indiana's statutory and regulatory restrictions on

    abortions. Plaintiffs' complaint challenges twenty-five separate sections of Indiana's

                                                     1
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 2 of 158 PageID #: 10815




   wide-ranging regime to regulate abortion, asserting that these provisions violate the

   Substantive Due Process Clause of the Fourteenth Amendment (Count I), the Equal

   Protection Clause of the Fourteenth Amendment (Count II), and the Freedom of Speech

   Clause of the First Amendment (Count III). Plaintiffs also challenge various statutes as

   unconstitutionally vague in violation of the Fourteenth Amendment's Procedural Due

   Process Clause (Count IV).

          Given the expansive scope of Plaintiffs' legal claims as well as challenges imposed

   by the COVID-19 pandemic, the parties and the Court agreed to bifurcate the trial of

   these issues into two parts. "Phase I" issues were heard during a "virtual" bench trial on

   March 15, 2021; "Phase II" were presented in similar fashion on June 23, 2021. 1

          For the reasons explicated in the following decision, based on the Court's thorough

   review and consideration of all evidence presented at trial, the following provisions are

   ruled unconstitutional, and their enforcement permanently enjoined: The Telemedicine

   Ban, the In-Person Examination Requirement, the Physician-Only Law as it relates to the

   first-trimester provision of medication abortion, the Second-Trimester Hospitalization

   Requirement, and the Mandatory Disclosures and Facility Requirements identified

   herein. The Court also rules that the following provisions pass constitutional muster: the

   Ultrasound Requirement, the Physician-Only Law as it relates to the provision of

   aspiration abortion, and the limitation on preabortion counseling sessions by only


   1
     Citations to "Phase I Tr." refer to the official transcripts for Phase I of this case, organized in
   volumes and docketed at Dkt. Nos. 378, 379, 380, and 381. As of the date of this Order, official
   transcripts for Phase II have not yet been finalized and docketed; however, unofficial copies
   were provided to all parties. These transcripts are cited as "Phase II Tr."
                                                     2
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 3 of 158 PageID #: 10816




   physicians and advanced practice clinicians, as well as the criminal penalties provisions

   imposed for violations of the abortion restrictions.

          Accordingly, the following findings of facts and conclusions of law are hereby

   entered.

    I.    Scope of Claims

          The Constitution, among its many protections and liberties, includes in poignant

   judicial parlance the freedom from state-required motherhood. Roe v. Wade, 410 U.S.

   113, 152–53 (1973). The Supreme Court has recognized the primacy of a woman's right

   to exercise "control over her destiny and her body," an entitlement that is "implicit in the

   meaning of liberty." Planned Parenthood of Se. Pennsylvania v. Casey, 505 U.S. 833,

   869 (1992) (plurality op.).

          Plaintiffs, a group of abortion providers and nonprofit intermediaries, have

   challenged a broad array of Indiana's statutory and regulatory restrictions on abortions,

   which they contend infringe upon a woman's freedom to control her own destiny and

   body. Indiana law, according to Plaintiffs, places futile and burdensome regulatory

   requirements on healthcare providers who administer abortion care, mandates the

   dissemination of misleading and incorrect information to patients relating to the mental

   and physical health risks of abortion as a condition of securing a woman's informed

   consent, and unreasonably restricts minors from accessing abortions. The twenty-five

   sections and subsections of the Indiana abortion code and their accompanying regulations

   are challenged as facially violative of the Fourteenth Amendment's Substantive Due

   Process, Procedural Due Process and Equal Protection Clauses, and the First

                                                 3
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 4 of 158 PageID #: 10817




   Amendment. The Court has previously determined in ruling on the State's summary

   judgment motion that certain challenges could and did not survive.

          Clearly, this lawsuit reflects an attempt by Plaintiffs to reduce Indiana's prolix and

    often burdensome legal scheme governing abortion services, the number and complexity

    of which limitations have increased during the decades following Roe v. Wade. These

    controls, according to Plaintiffs, have resulted in women facing substantial obstacles to

    securing abortion services in Indiana. Plaintiffs expressly seek to "return [Indiana] to a

    system of reasonable and medically appropriate abortion regulations by striking down

    Indiana's unduly burdensome abortion laws." [Comp. ¶ 9].

          We examine these alleged burdens in the context of the Substantive Due Process

   Clause, which requires consideration of "the burdens a law imposes on abortion access

   together with the benefits those laws confer." Whole Woman's Health Alliance v

   Hellerstedt¸ 136 S. Ct. 2292, 2309 (2016).

    II.    Procedural Background

           A. Plaintiffs' Successful Motion for Preliminary Injunctive Relief re: the South
              Bend Clinic

          On May 31, 2019, the Court issued a Preliminary Injunction, which was thereafter

   modified on October 1, 2019. While Plaintiffs' Complaint advances facial challenges to

   Indiana's abortion statutes, the motion for preliminary injunction sought limited, specific

   relief from various procedural prerequisites to licensure relative to the opening and




                                                 4
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 5 of 158 PageID #: 10818




   operation of an abortion clinic by Whole Woman's Health Alliance ("WWHA"), 2 located

   in South Bend, Indiana. We held that Plaintiffs had shown a likelihood of prevailing on

   the merits of their claim that those licensing requirements had been applied in an

   unconstitutional fashion and that the Indiana State Department of Health (the "Health

   Department") had unconstitutionally denied WWHA's application for licensure, which

   decision had thereafter been affirmed by the Health Department's three-member Appeals

   Panel, its final decisionmaker. Though WWHA had filed a second application, it believed

   its efforts were futile following additional procedural roadblocks erected by the Health

   Department. Plaintiffs sought injunctive relief in our Court essentially to break the

   bureaucratic stalemate.

          Following expedited briefings and oral arguments, we granted Plaintiffs' motion

   for preliminary injunctive relief. Specifically, we ruled that Plaintiffs had established a

   likelihood of success on the merits on their claim that Indiana's requirements of licensure

   for clinics providing medication abortions (that is, those abortions induced by ingesting

   certain medications) had been applied to WWHA in a manner that was violative of the

   Fourteenth Amendment's Substantive Due Process and Equal Protection Clauses. This

   ruling was affirmed with certain procedural modifications by the Seventh Circuit. The

   modified preliminary injunction requires the Health Department to treat WWHA's clinic

   (hereinafter, the "South Bend Clinic") as provisionally licensed until a final judgment

   could issue on the merits of this case. The South Bend Clinic thus commenced operation


   2
    WWHA "is a nonprofit organization committed to providing holistic reproductive healthcare,
   particularly abortion care." [Compl. § 14].
                                                 5
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 6 of 158 PageID #: 10819




   and continues to provide medication abortions for women up to ten weeks following

   gestation.

           B. The State's Motion for Summary Judgment

          On November 8, 2019, the State moved for summary judgment on all the claims

    asserted against it. No cross-motion was filed by Plaintiffs.

          Given that Plaintiffs' request for preliminary injunctive relief was unrelated to

    other allegations in their Complaint, the parties' extensive summary judgment briefing

    did not address the issues in the preliminary injunction. Indeed, as noted in our

    Preliminary Injunction, Plaintiffs' motion was "not strictly preliminary to anything"

    because the Complaint had alleged that the challenged laws were facially

    unconstitutional, not as applied to WWHA, which reflected the fact that the Complaint

    has been filed six months before WWHA received the final decision on its first licensure

    application. [Dkt. 116, at 50]. "Thus," as we explained, "none of the facts related to the

    administrative proceeding relied upon by Plaintiffs in support of their as-applied undue-

    burden challenge are pleaded in the [C]omplaint. None would be heard at the time of

    final judgment on Plaintiffs' facial challenges." [Id., at 50-51]. Accordingly, the State's

    motion for summary judgment responded to Plaintiffs' challenges to the facial validity of

    the licensure requirements and various other statutes.

          We granted in part and denied in part the State's Motion for Summary Judgment,

    holding that the following statutory and regulatory requirements are not violative of the

    Substantive Due Process Clause of the Fourteenth Amendment (as advanced in Count I

    of the Complaint):

                                                  6
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 7 of 158 PageID #: 10820




       • The Licensure Requirement prohibiting the performance of abortions outside of
         licensed abortion clinics, ambulatory surgical centers, and hospitals;

       • The Reporting Requirements mandating that abortion providers collect detailed
         information about each of their patients and enter these details in a central
         databased operated by the Health Department;

       • Certain Facility Requirements necessary for aspiration abortion clinics to obtain
         and maintain licensure;

       • The Inspection Requirement, which requires Indiana's Health Department to
         inspect every abortion clinic within the state once annually and to "conduct a
         complaint inspection as needed."

       • The Admitting Privileges Requirements, which requires a physician providing
         abortions to either maintain admitting privileges with a nearby hospital or enter
         into a written agreement with a physician who has such privileges;

       • The Dosage and Administration Requirements, which requires the administration
         of any abortion-inducing drug to comport with the FDA guidelines for such drugs;

       • The Mandatory Disclosures regarding the disposal of fetal tissue and the physical
         health risks as stated in Indiana's Perinatal Hospice Brochure;

       • The Ultrasound Requirement, which requires an abortion provider to perform an
         ultrasound prior to an abortion and to show the ultrasound image to the patient;

       • The Eighteen-Hour Delay Requirement mandating that patients delay their
         abortions for at least eighteen hours following the receipt of Indiana's mandatory
         disclosures; and

       • The Parental Consent Law, which generally requires minors to secure either
         parental consent or a judicial waiver in order to receive an abortion.

         Issues of material fact precluded summary judgment on Plaintiffs' Substantive Due

   Process challenges to the following statutory and regulatory requirements:

      • The Physician-Only Law limiting the performance of a first-trimester abortion or
        the prescription of an abortion-inducing pill to physicians;



                                               7
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 8 of 158 PageID #: 10821




      • The Second-Trimester Hospitalization Requirement restricting the provision of
        second-trimester abortions to hospitals or ambulatory surgical centers;

      • The In-Person Examination Requirement, which requires a physician to "examine
        a pregnant woman in person" before providing a medication abortion;

      • The Telemedicine Ban prohibiting healthcare providers from using telemedicine to
        prescribe "an abortion-inducing drug"

      • The In-Person Counseling Requirement, which requires that all preabortion
        counseling be provided "in the presence" of the patient;

      • The Mandatory Disclosures related to fetal pain, the beginning of life, and the
        mental health risks of abortion contained in the Perinatal Hospice Brochure;

      • The Criminal Penalties provisions; and

      • Any and all provisions that were left unaddressed by the parties, including the
        specific portions of the Judicial Bypass provision, Ind. Code § 16-34-2- 4(b)-(e),
        regulating minors seeking abortion care and reporting requirements tailored to
        minors, as well as various physical plant requirements necessary for licensure.

           Summary judgment was also granted in favor of the State with respect to

   Plaintiffs' claim that the Indiana abortion code constitutes impermissible gender

   discrimination, in violation of the Fourteenth Amendment's Equal Protection Clause, as

   set out in Count II of the Complaint. Plaintiffs had alleged, regarding each of the statutes

   which they challenged as violative of the Due Process Clause, that they are violative of

   the Equal Protection Clause as well. We withheld a ruling on these equal protection

   challenges because they "ha[d] not received the kind of thorough discussion and fulsome

   briefing required" and thus "[were] not amenable to summary judgment." [Dkt. 297, at

   116].




                                                 8
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 9 of 158 PageID #: 10822




          With respect to Count III of the Complaint, we granted summary judgment to the

   State in part, upholding certain mandatory disclosures as not violative of the First

   Amendment. We held that the State had prevailed in showing that the disclosures

   regarding the disposal of fetal tissue and the physical health risks stated in Indiana's

   Perinatal Hospice Brochure were neither untruthful nor misleading and thus satisfied the

   First Amendment standards. We denied summary judgment to the State, however, with

   respect to Plaintiffs' claims that the mandatory disclosures regarding fetal pain, the

   beginning of life, and the mental health risks of abortion contained in the Perinatal

   Hospice Brochure were violative of the First Amendment, given the significant

   conflicting testimony and evidence regarding the truthfulness of these assertions.

          Finally, we ruled that the State was entitled to summary judgment on Plaintiffs'

   allegations that three sections specified of the Indiana abortion code were void for

   vagueness.

          C. The Structure of the Trial

          A bench trial on the unresolved claims commenced on March 15, 2021. In light of

   the COVID-19 pandemic restrictions, the parties acceded to the Court's decision to

   conduct the trial in two installments or "phases."

          "Phase I" of the trial encompassed Plaintiffs' challenges to the In-Person

   Counseling Requirement, the Ultrasound Requirement, the In-Personal Physical

   Examination Requirement, and the Telemedicine Ban. Plaintiffs' challenges to the In-

   Person Counseling and Examination Requirements and the Telemedicine Ban included

   both Fourteenth Amendment Substantive Due Process and Equal Protection claims.

                                                 9
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 10 of 158 PageID #:
                                  10823



 Given our summary judgment ruling that the Ultrasound Requirement did not violate the

 Substantive Due Process Clause, only Plaintiffs' Equal Protection challenge to this

 provision proceeded to trial.

        "Phase II" of the trial addressed Plaintiffs' Substantive Due Process and Equal

 Protection challenges to the following provisions: (1) the Physician-Only Law; (2) the

 Second-Trimester Hospitalization Requirement; (3) the Licensure Requirement; (4)

 certain facility regulations governing medication and aspiration abortion clinics; and (5)

 the criminal penalties provisions. Plaintiffs also challenged various mandatory

 disclosures as violative of the First Amendment and the Fourteenth Amendment's

 Substantive Due Process Clause. Plaintiffs abandoned their remaining claims, even

 though they had survived summary judgment.

        In their final pretrial filings submitted in advance of the Phase II trial, Plaintiffs

 asserted that they were entitled to facial relief from Indiana's Licensure Requirement on

 Equal Protection grounds. Plaintiffs' pretrial submissions also indicated, for the first time

 during the three-year pendency of this litigation, that they wished to seek permanent

 injunctive relief against the Licensure Requirement as applied to the South Bend Clinic. 3

 The parties eventually jointly moved to defer consideration of these issues until a

 decision was handed down on all the other issues following trial. This request was

 granted; a status conference is currently scheduled for September 23, 2021, to address a

 plan to resolve this of these remaining licensure issues.


 3
  In addition, counsel for Plaintiffs confirmed at the March 12, 2021 pretrial conference that no
 as-applied challenge would be pursued at trial. [Dkt. 366, 7:2–6].
                                                10
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 11 of 158 PageID #:
                                  10824



        Phase I issues were tried in a four-day "virtual" bench trial that commenced on

 March 15, 2021; Phase II issues were tried in a three-day hybrid (involving both live and

 virtual presentations of evidence) bench trial that commenced on June 23, 2021.

 III.    Findings of Fact

        Because any constitutional determination regarding the statutes governing abortion

 must be predicated on an accurate portrayal of the underlying scientific and medical facts,

 we shall structure our analysis as follows: we begin with (A) an examination of certain

 scientific background information dealing generally with the safety of abortion

 procedures in the United States, drawing on evidence and arguments proffered by both

 parties at trial. Then, we turn to a review of (B) the data reflecting the availability of

 abortion care in Indiana as well as the challenges faced by women seeking to access this

 care. The final part of our analysis, (C), lays out the specific Indiana statutes challenged

 in both Phase I and II of trial.

    A. Safety of Abortion Procedures

        Abortion is a commonly performed medical procedure in the United States; in

 fact, approximately it is estimated that one in four women in the United States had or will

 have an abortion at some time during their lifetimes. [Phase I. Tr. Vol. II, 17: 17–20].

        Based on a broad consensus of views and data in reputable medical literature,

 abortion procedures performed in the United States are regarded as generally safe for the

 woman undergoing them. In 2018, the National Academies of Sciences, Engineering, and

 Medicine ("NASEM"), a nongovernmental body established and chartered by the United

 States Congress, conducted a broad-based survey and analysis of legal abortion

                                               11
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 12 of 158 PageID #:
                                  10825



 procedures being performed clinically throughout the United States. This report

 (hereinafter, the "NASEM report") is widely recognized as an authoritative source on the

 safety and quality of abortion care throughout the United States, and its findings hold that

 abortion is generally a safe and effective process involving minimal medical risks. [Phase

 I Tr. Vol. II, 21:8–25, 22:1–6, 23:3–9].

        Major complications following an abortion are uncommon: a peer-reviewed study

 published in 2015 by The Journal of Obstetrics and Gynecology 4 determined that fewer

 than one quarter of one percent of women undergoing an abortion will experience a major

 complication (such as hospitalization, surgery, or blood transfusion). [Phase I Tr. Vol. II,

 23:17–25, 24:1–22]. Abortion-related deaths also occur very seldomly according to the

 Centers for Disease Control ("CDC"). The CDC maintains a robust system of

 surveillance of all maternal deaths, as explained by Dr. Grossman, Plaintiffs' expert

 witness specializing in gynecology, abortion care, and public health. 5


 4
   The Journal of Obstetrics and Gynecology is the official journal of the American College of
 Obstetricians and Gynecologist ("ACOG"), which is the professional society for practicing
 obstetrician-gynecologists (OB-GYNs"), representing ninety percent of physicians practicing in
 this field in the United States.
 5
   Dr. Grossman is a physician who specializes in the treatment of obstetrics and gynecology and
 in public health research. He is licensed and has practiced medicine in California since
 completion of his residency in 1998. Dr. Grossman is currently a professor at the University of
 California-San Francisco where he provides clinical care at San Francisco General Hospital,
 focusing on outpatient obstetrics and gynecology, family planning, miscarriage management, and
 abortion care. As a professor, Dr. Grossman works with students, residents, and fellows in the
 clinical setting teaching subjects such as abortion care, miscarriage management, family
 planning, and other aspects of obstetrics and gynecology. His curriculum vitae reflects an
 impressive and significant involvement in research and various professional organizations,
 including ACOG. [See generally Phase I Tr. Volume II, pp. 7–17]. His opinions at trial were
 based on his extensive clinical experiences, his expansive and thorough review of relevant
 medical literature, and his own research in the fields for which he was proffered as an expert
 witness.
                                               12
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 13 of 158 PageID #:
                                  10826



        The CDC compiles data through its national "Pregnancy Mortality Surveillance

 System" as to the prevalence of abortion-related deaths in the United States, defined as

 those deaths occurring within one year of pregnancy that "result[ed] from a direct

 complication of an induced abortion, an indirect complication caused by a chain of events

 initiated by an abortion, or the aggravation of a preexisting condition by the physiological

 or psychological effect of the abortion." [Phase I Tr. Vol. II, 27:11–25, 28:1–17]. This

 surveillance system collects data from multiple sources, including state vital records;

 media reports, including computerized search of full-text newspaper and other print

 media databases; individual case reports by public agencies such as maternal mortality

 review committees; reports from health care providers and provider organizations; and

 reports by private citizens and citizen groups. For each death identified by the CDC that

 possibly related to an abortion, the CDC receives clinical records and autopsy reports,

 which are reviewed independently by two medical epidemiologists to determine the cause

 of death and, specifically, whether it was abortion-related. [Phase II Tr. Vol. II, 116:1–25,

 117:1–25]. Based on this data and review process, the CDC has determined an overall

 abortion mortality rate of 0.7 deaths per 100,000 abortion procedures. 6 [Phase I Tr. Vol.


 6
   Dr. Byron Calhoun, a practicing OB-GYN who provides care to high-risk pregnancy patients in
 West Virginia, who was proffered by the State as an expert in the field of obstetrics and
 gynecology, opined that he believes the CDC may be undercounting deaths based on the fact that
 only twenty-six state public health agencies report potential incidences of deaths to the CDC.
 However, Dr. Calhoun conceded on cross-examination that the CDC gathers information from a
 wide array of sources. He also conceded that he believes abortion-related deaths are occurring at
 hospitals, which deaths would be investigated by the CDC, and that unexpected deaths of healthy
 women of reproductive age would likewise be subject to investigation. Dr. Calhoun indicated
 that he has no personal knowledge of doctors failing to report abortion-related complications.
 [Phase II Tr. Vol. II, 114:11–25, 115:8–25; 116:1–25, 117: 1–25]. We find Dr. Calhoun's
 testimony, therefore, to have been largely speculative and outweighed by the testimony of Dr.
                                                13
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 14 of 158 PageID #:
                                  10827



 II, 29:8–13]. In Indiana, there have been no reports of any woman dying from abortion-

 related complications over the last fifteen years. [Dkt. 347, Joint Stip. Facts, ¶ 75].

        Obviously, not all medical risks associated with abortion can be entirely avoided;

 it is, after all, a medical procedure. Generally, the level of risk varies, however, based

 generally on the type of abortion being performed. In the United States, abortion is

 performed by one of the following three methods: medication abortion, aspiration

 abortion, or dilation & evacuation. [Phase I. Tr. Vol. II, 17:23–25, 18:1–4]. Fundamental

 disagreements over the inherent risks associated with each method persist between the

 parties to this lawsuit. There is no dispute, however, that the risks associated with

 abortion, including the risk of an incomplete abortion and maternal death, increase with

 the gestational age of the fetus. [Dkt. 347, Joint Stip. of Fact ¶ 73; Phase I Tr. Vol. II,

 29:24–25; 30:1]. We discuss below each procedure and its related level of risk.

        1. Medication Abortion

        Medication abortion is generally available to a woman through the first seventy

 days (ten weeks) of gestation as measured from her last menstrual period (lmp). [Dkt.

 347, Joint Stip. of Fact ¶ 63]. It involves the termination of a pregnancy through the

 combined administration of two medications: mifepristone and misoprostol. [Id. ¶ 65].

 This combination of drugs is also viewed by doctors as the most effective medical

 treatment for miscarriage management. [Phase I Tr. Vol. II, 67:12–23].




 Grossman. Accordingly, we have no concerns as to the reliability of the CDC's data on the
 grounds that it is undercounting abortion-related deaths. [Phase I Tr. Vol. II, 30:12–25].
                                                14
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 15 of 158 PageID #:
                                  10828



        Mifepristone (also known by its brand name, "Mifeprex") is among a small

 number of drugs that the Food and Drug Administration (the "FDA") subjects to a Risk

 Evaluation and Mitigation Strategy ("REMS"), which, among other things, prohibits

 mifepristone from being dispensed in pharmacies, requiring that it "be dispensed to

 patients only in certain healthcare settings, specifically, clinics, medical offices and

 hospitals, by or under the supervision of a certified prescriber." [Dkt. 347, Joint Stip. of

 Fact ¶ 69].

        Prior to receiving a medication abortion, the woman is screened for eligibility and

 contraindications, is provided counseling, and is then administered the abortion-related

 medications. [Phase I Tr. Vol. II, 41:7–25, 42:7–8]. When the dose of mifepristone is

 ingested, it acts to block the hormone progesterone, which halts further growth and

 development of the fetus. [Phase I Tr. Vol. II, 18:5–11]. Within twenty-four to forty-eight

 hours after ingestion, the second drug, misoprostol, is ingested by mouth at any location

 of the patient's choosing, typically at home. This second drug causes the uterus to expel

 its contents, thereby completing the abortion. [Dkt. 347, Joint Stip. of Fact ¶ 68; Phase I

 Tr. Vol. II, 18:12–16, 65:10–16]. Medication abortions require no anesthesia or sedation.

 [Phase I Tr. Vol. II, 39:2–4].

        Because the abortion-inducing medications exert their effects over time, most

 complications associated with a medication abortion typically occur after the patient has

 left the abortion facility. [Phase I Tr. Vol. II, 65:1–9].

        The most common complication following a medication abortion is an incomplete

 abortion. This occurs when the medications do not completely empty the uterus or halt

                                                15
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 16 of 158 PageID #:
                                  10829



 the pregnancy; in such instances, the antidote involves providing the patient with either

 an additional dose of misoprostol or having her undergo an aspiration procedure to

 complete the abortion. [Id. 56:1–7]. An incomplete abortion following a medication

 abortion has been calculated to affect only t 3% of women. Stated otherwise, medication

 abortion is proven to be 97% effective. [Id. 56:7–13.]. Other risks of a medication

 abortion may include hemorrhage or infection. [Phase I Tr. Vol. III, 7–20]. Ordinarily, all

 these potential risks and their likelihood of occurring are communicated to women during

 the initial informed consent process. [Phase I Tr. Vol. II, 56:13–16].

        These complications are rare, According to Dr. Grossman. "Major complications"

 or "clinically significant adverse events," such as excessive bleeding necessitating a

 blood transfusion or other complications necessitating surgery, emergency department

 treatment, or intravenous antibiotics, for example, affect between 0.16 and 0.31% of

 women, that is, less than half a percent, according to his testimony. [Id. at 62:22–25,

 63:1; 64:13–25]. Even fewer complications—0.06%—necessitate hospital admission. [Id.

 at 64:22–25]. 7 He also opined that the medical risks associated with mifepristone and


 7
   The State proffered the expert testimony of Dr. Donna Joan Harrison, a physician specializing
 in obstetrics and gynecology, on the use and effects of mifepristone and Mifeprex. Dr. Harrison
 is a board-certified OB-GYN and licensed to practice medicine in Michigan. She practiced as an
 OB-GYN from 1990-2000. Following private practice, Dr. Harrison engaged in two years of
 public policy research in conjunction with her Truman Scholarship. She currently serves as the
 CEO of the American Association of Pro-Life Obstetricians and Gynecologists, overseeing
 research related to mifepristone. This organization and Dr. Harrison view elective abortion as
 having no legitimate role in the practice of medicine. In Phase I of trial, Dr. Harrison challenged
 the data on which Dr. Grossman had relied regarding the risks associated with medication
 abortion, specifically research published in 2015 by The Journal of Obstetrics and Gynecology,
 which had calculated that a woman's risk of suffering a major complication following a
 medication abortion was .31%; Dr. Harrison views that calculation to be underinclusive. Dr.
 Harrison opined that this data apparently did not factor in that "many women who have medical
                                                 16
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 17 of 158 PageID #:
                                  10830



 misoprostol are no greater when used to induce an abortion than they are when used to

 manage a miscarriage. [Phase II Tr., Vol. I: 167:12–21].

        Even these (uncommon) risks of complications from a medication abortion are

 mitigated when a competent provider, prior to proceeding with this care, evaluates a

 patient, screens for and diagnoses any potential contraindications, and confirms her

 mental and physical capacity to undergo the medication abortion, according to all the

 uncontroverted evidence. Though Dr. Grossman and Dr. Harrison dispute the inherent

 risks posed by medication abortion, they generally agree as to the contraindications for

 mifepristone, which must be properly screened for prior to the provision of a medication

 abortion. The most common contraindications include an ectopic pregnancy (that is, a

 pregnancy outside of the uterus), the presence of an intrauterine device (an "IUD") that

 abortions are told to tell the ER doc they are having a spontaneous abortion and not a medical
 [one]." [Phase I Tr. Volume III, 140:13–23]. It remains unclear, however, on what basis Dr.
 Harrison reached this conclusion; Dr. Harrison did not cite any personal experiences or research
 that supported it, nor did she direct the Court to medical literature supporting that view. We note
 as well that Dr. Harrison has never personally provided medication abortions and, in fact, no
 longer practices medicine, having instead chosen to dedicate her career to pro-life research. She
 also has not published any research on these issues in more than fifteen years. Dr. Harrison
 testified that this study failed to screen for other potential complications such as seizures—
 though, notably, seizures are not a complication associated with medication abortion identified
 by any of the experts testifying in this case; thus, we hold any such "failure" does not undermine
 the reliability or integrity of the study. [Id. at 141:5–10]. Finally, Dr. Harrison criticized this
 research for failing to consider adverse events following "illegal" abortions; however, this
 lawsuit focuses on the safety of abortion care when provided legally according to the appropriate
 standards of care. Dr. Harrison did not dispute Dr. Grossman's summarization of the likelihood
 of risks other than to suggest that it was a mischaracterization to categorize a 3% risk of an
 incomplete abortion or the .31% likelihood of significant clinical intervention as "uncommon" or
 "rare." [Id. at 124:9–16; 141:12–14]. For these reasons, to the extent a disagreement exists
 between Dr. Grossman and Dr. Harrison as to the complications of medication abortion, we
 credit the opinions of Dr. Grossman, whose resumé and testimony reflect extensive experience
 and research in this field. The Seventh Circuit has itself acknowledged that "complications from
 an abortion are both rare and rarely dangerous." Planned Parenthood of Wisconsin, Inc. v.
 Schimel, 806 F.3d 908, 912 (7th Cir. 2015).


                                                 17
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 18 of 158 PageID #:
                                  10831



 would need to be removed, or a history of taking certain medications such as blood

 thinners. [Phase I Tr. Vol. II, 53: 18–24; Phase I Tr. Vol. III, 125:21–25; 126: 1–11,

 129:14–20]. In addition, the experts all agree that screening for gestational age is critical

 to safely providing all forms of abortion care (despite some disagreement over the

 manner in which contraindications may be safely identified). [Phase I Tr. Vol. II, 41:18–

 22; Phase I Tr. Vol. III, 125:23–25, 126:1–2, 23–25]. Dr. Harrison testified that

 medication abortion is contraindicated for women with an "undiagnosed adnexal mass"

 or a "ruptured ovarian cyst." [Phase I Tr. Vol. III, 115:10–16]. The majority of

 contraindications associated with medication abortion remain exceedingly rare, affecting

 less than one percent of patients. [Phase I Tr. Vol. II, 53:13–15].

        2. Surgical (Aspiration and D&E) Abortion

        Aspiration abortion involves the use of suction to empty the contents of the uterus.

 The procedure begins by gently opening or dilating the patient's cervix, either with

 medications or instruments. [Phase I Tr. Vol. II, 19:1–2]. A hollow curette is then

 inserted into the patient's uterus. At the non-inserted end of the curette, a vacuum is

 applied to create suction to remove the contents of the uterus. [Id. at 19:2–4]. The

 procedure typically takes less than five minutes complete. [Id. at 19:5–8]. Aspiration

 abortion is most commonly used prior to fourteen to sixteen weeks lmp. [Id. at 19:9–14].

 An aspiration abortion is identical to what is commonly referred to as a "dilation and

 curettage" ("D&C") in the context of miscarriage management. [Phase I Tr. Vol. II,

 70:21–25; Phase II Tr. Vol. II, 141:14–18].



                                               18
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 19 of 158 PageID #:
                                  10832



        Dr. Grossman describe the incidence of complications following aspiration

 abortions as quite "rare." Complications that do occur are typically associated with the

 dilation of the cervix, which creates a risk of forming a false passageway in the cervix

 that can lead to the perforation of the uterus. [Phase II. Tr. Vol. I, 170:24–25, 171:1–2].

 Aspiration abortion may also pose a risk of bleeding or infection. Similar to medication

 abortion, Dr. Grossman testified that studies show that only .16% of women experience a

 major complication requiring hospital admission, surgery, or blood transfusion following

 an aspiration abortion. [Phase I Tr. Vol. II, 70:1–4]. The overall complication rate

 (including both minor and major complications) for aspiration abortion is lower than the

 rate for medication abortion, given that aspiration abortions pose a lower risk of the

 occurrence of an incomplete miscarriage. [Id., at 65:17–25].

        Dilation & evacuation ("D&E") is an abortion method commonly used during the

 second trimester of pregnancy. It utilizes both suction and medical instruments to empty

 the contents of the uterus. The first step in administering this procedure is the dilation of

 the cervix using osmotic dilators and/or medications. The overall duration of this process

 depends on the gestational age of the fetus; it may take several hours on the same day that

 the evacuation procedure takes place, or it may be performed twenty-four to forty-eight

 hours in advance. Once the cervix is dilated, a combination of suction and forceps is used

 to empty the uterus, requiring five to ten minutes to complete. [Phase I. Tr. Vol. II,

 19:18–25, 20:1–7].

        D&Es are highly effective abortion procedures and rarely result in complications;

 they are calculated to be 99% effective, with complications occurring in only .05% to

                                               19
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 20 of 158 PageID #:
                                  10833



 4.0% of cases. [Phase II Tr. Vol. I, 191:12–15, 195:19–23]. These complications may

 include infection, bleeding, or, on rare occasions, the laceration or perforation of the

 uterine wall, which may lead to excessive bleeding, though such complications are rare,

 according to Dr. Grossman. [Id., at 140:3–17, 141:1–8; infra Section III.C.3].

        Dr. Grossman testified that the pain management options for D&E abortions are

 similar to those for aspiration abortions, but moderate or deep sedation is more likely to

 be utilized. [Phase II Tr. Vol I, 191:3–11]. Deep sedation is an intravenous anesthetic that

 puts the patient in a sleep-like state where she feels no pain but is still able to breath on

 her own. [Phase II Tr. Vol. I, 39:11–13]. Hospitals in Indiana, according to Dr. Caitlin

 Bernard, an OB-GYN currently employed with IU Health who provides care at its

 associated hospitals and clinics, administer deep sedation to women receiving second-

 trimester abortions. [Id. at 39:8–10]. Dr. Allison Cowett, testified that, in her OB-GYN

 practice, she typically utilizes deep sedation when providing D&E care to her second-

 trimester abortion patients at her medical clinic, Family Planning Associates, located in

 Chicago, Illinois. 8 [Id. at 124:23–25, 125:1–5, 138:23–35]. Dr. Calhoun agrees that a

 D&E should be performed utilizing deep sedation. [Phase II Tr. Vol. II, 105:20–23]. 9


 8
   Dr. Cowett was proffered as an expert by Plaintiffs in the field of obstetrics and gynecology as
 well as abortion care. She currently serves as the Medical Director of Family Planning
 Associates Medical Group ("Family Planning Associates") in Chicago where she is the clinic's
 primary surgeon and is responsible for performing both aspiration and D&E abortions in the first
 and second trimesters. She also provides oversight for all medication abortions as well as
 performs the administrative responsibilities at the clinic.
 9
   Dr. Calhoun later used the terms "deep sedation" and "anesthesia" interchangeably. It is not
 clear whether his references to "anesthesia" were inclusive of something other than the
 intravenous sedation described by Plaintiffs' witnesses. We note that "deep sedation" and
 "general anesthesia" do not appear to be interchangeable terms; rather, "moderate sedation,"
 "deep sedation," "local anesthesia," and "general anesthesia" all denote specific types and levels
                                                 20
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 21 of 158 PageID #:
                                  10834



        Though aspiration abortion and D&E abortion have historically been regarded as

 forms of "surgical abortion," neither requires making any incision into a patient's body.

 [Phase I Tr. Vol. II, 20:8– 9; Phase II Tr. Vol. III, 46:1–9; Dkt. 347 Join Stip. Fact. ¶ 70].

    B. Prevalence of and Access to Abortion in Indiana

    1. Availability of Abortion Services in Indiana

        In 2018, the year this lawsuit was filed, six abortion clinics were in operation in

 Indiana, three of which were located in Indianapolis [Dkt. 347, Joint Stip. Fact. ¶¶ 31, 38,

 39, 41]. A seventh clinic, the South Bend Clinic, opened in 2019, see Dkt. 186 Modified

 Preliminary Injunction.

        Of these clinics, two—Planned Parenthood of Lafayette and the South Bend

 Clinic—provide only medication abortions and no clinic provides abortion services after

 the first trimester. These clinics offer abortion services primarily on only one or two days

 of the week or once every other week. Specifically, Planned Parenthood of Merrillville

 offers services one day a week and one Saturday a month; Planned Parenthood of

 Lafayette offers services two days a month; Planned Parenthood of Bloomington offers

 services one day a week; Planned Parenthood of Georgetown Road (Indianapolis) offers

 services two days a week and one Saturday each month; Women's Med of Indianapolis

 offers services two days a week; and the South Bend Clinic provides services three days a

 month. [Phase I Tr. Vol. I, 28:11–14; 28:24–25, 29:1–23, 165:18–20, 83:5–8].



 of pain management. [See Phase II Tr. Volume I, 191:6–11]. To the extent Dr. Calhoun is of the
 opinion that general anesthesia is necessary for second-trimester abortion care, he never clearly
 articulated that view and, in any event, it appears inconsistent with the standard of care employed
 by hospitals in Indiana, as reflected by Dr. Bernard's testimony.
                                                 21
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 22 of 158 PageID #:
                                  10835



        These clinics report that physician recruitment and availability is a significant—if

 not the most significant—barrier to expanding abortion services to additional days. [Id.

 83:9–22; Phase II Tr. Vol. I, 12:22–25, 13:1–3, 30:2–6; 44:15–25]. The physicians

 currently providing services to these clinics are already offering what they report to be

 their maximum availability in light of their other work and personal schedules. [Phase I

 Tr. Vol. I, 59:7–13, 60:11–16; 83:23–25, 84:1–19]. And, though these clinics have

 attempted to secure the services of additional physicians, they confront several significant

 barriers in their efforts to do so. The presence of protestors surrounding the clinics is

 often intimidating to physicians as well as to patients and staff, deterring them from

 providing care due their concerns for their safety. They also fear that protestors might

 attack or otherwise interfere with their private medical practices. [Id. at 84:20–20, 85:1–

 5, 85:13–17, 188:22–25, 189:1–9; Phase II Tr. Vol. I, 13:9–20, 45:23–25, 46:1–4, 77:4–

 22]. Such intimidation has manifested as targeted threats, one instance of which resulted

 in the withdrawal of one doctor from providing medical services after her daughter

 became the subject of kidnapping threats as reported by the FBI. [Id. at 30:21–25; 31:1–

 7]. Ms. Amy Hagstrom Miller, the President/CEO of WWHA, testified that Indiana's

 criminal penalties statutes also deter physicians from providing abortion care. [Id. at

 82:14–18].

        In addition to the clinics, five Indiana hospitals provide abortion services, all of

 which are located in Indianapolis or an adjacent suburb . [Dkt. 347, Joint Stip. Fact. ¶¶

 49-53]. However, these hospitals provide only second-trimester services and only then if



                                               22
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 23 of 158 PageID #:
                                  10836



 a maternal or fetal indication has presented. [Phase II Tr. Vol. I, 32:15–19]. No Indiana

 ambulatory surgical center currently provides abortions. [Id. ¶ 54].

         No Indiana abortion clinics are located east of Indianapolis or south of

 Bloomington, which deprives residents living in Indiana's second-largest and third-largest

 cities, Fort Wayne and Evansville, respectively, [Id. ¶¶ 58-62], from convenient

 geographic access to these services. Women who live in these cities must travel 250

 miles round trip to obtain abortion care in Indiana.

         As discussed in greater detail below, Indiana law mandates that patients seeking

 an abortion appear twice at two separate appointments. They must first report to the

 abortion clinic or (an affiliated facility) to review Indiana's mandated counseling

 materials with a physician or advanced practice clinician in a counseling session, which

 includes an ultrasound procedure to screen for contraindications and gestational age, and

 a required viewing of the image and discussion with the patient. No sooner than eighteen

 hours thereafter, the patient returns to the abortion clinic where a physician must conduct

 a physical examination before dispensing the abortion-inducing drugs to the patient.

      2. Demographics of Women Seeking Services and Challenges to Accessing Care

         The majority of women impacted most severely by Indiana's highly restrictive

 statutory regulation of abortion are low-income individuals, living in households at or

 below 200% of the federal poverty line. 10 [Phase I Tr. Vol. II, 96:14–17, 97:3–9]. A

 significant number of women—upwards of 22% seeking these services—are also likely

 10
   There is a consensus among public health researchers that the federal poverty line represents a
 "very low bar for what is needed to meet basic needs" and that it "underestimates what is needed
 for . . . an individual or family to actually meet its needs." [Phase I Tr. Volume II, 163:18-23].
                                                 23
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 24 of 158 PageID #:
                                  10837



 to be experiencing intimate partner violence. [Id. 106:21–25, 107:1]. In many instances,

 pregnancy exacerbates intimate partner violence. [Id. 108:9–11].

        It is undeniable that low-income women face greater barriers in accessing health

 care than others. Unsurprisingly, public health research, including that which was

 reviewed and conducted by Plaintiffs' expert, Dr. Diana Romero, 11 discloses that

 individuals living in poverty forego or delay all healthcare services because other costs,

 such as those related to securing the basic necessities of food and housing, are prioritized.

 [Phase I Tr. Vol. II, 170:17–25; 171:1–6]. In addition, low-wage workers often tend to

 have inflexible, unpredictable work schedules that do not provide them either with paid

 or unpaid time off or sick leave. [Id. at 171:23–25; 172:1–15]. As Dr. Romero testified,

 these obstacles make it incredibly difficult for them to access health care without risking

 the loss of wages or jeopardizing their jobs. [Id.].

        Dr. Romero's research findings are consistent with the firsthand experiences

 reported by women seeking abortion services in Indiana. Ms. Paulina Guerrero serves as

 the National Programs Manager of All-Options, a nonprofit organization whose purpose

 is to provide unbiased support to women navigating unplanned pregnancies. 12 [Phase I

 Tr. Vol. III, 5:13–17]. All-Options is the repository of the Hoosier Abortion Fund, which

 contributes abortion funds and provides practical support to low-income women in
 11
    Dr. Romero, Plaintiffs' expert, specializes in public health as it pertains to poverty and racial
 and ethnic disparities in healthcare. Dr. Romero is employed as a professor at the City University
 of New York, where she teaches doctoral students and researches issues related to the
 relationship between poverty and maternal and child health, access to reproductive health, and
 access to health care among vulnerable populations. Her research has been published in a wide-
 range of peer-reviewed scientific journals.
 12
    Ms. Guerrero was proffered by Plaintiffs as an expert on the availability of abortion care in
 Indiana and the burdens that Indiana residents face in accessing care.
                                                 24
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 25 of 158 PageID #:
                                  10838



 Indiana seeking abortion services. [Id. at 9:16–23, 17:2–7, 18:4–6]. Ms. Guerrero

 testified that she has never encountered a single client who had a salaried position or a

 job that provided paid time-off or sick leave. Most women, she testified, are employed in

 the service or labor sectors and face job pressures to show up for their shifts. The

 majority of Ms. Guerrero's clients regard missing work as creating negative job

 consequences, such as termination or the loss of the employers' respect. In addition, many

 of these women work second or third shifts, which compounds their scheduling

 difficulties. [Id. 37:22–25; 38:1–25; 39:1–15].

        The State's stated justifications for these abortion restrictions are to essentially

 protect women's health as well as the potential life of the unborn fetus. Indiana's

 reduction and restrictions of access to public benefits, however, make securing this care

 hugely challenging for low-income women and poverty-stricken families. Indiana's

 participation in various "social safety net programs" designed to assist individuals living

 in poverty to meet their basic living needs, such as "Temporary Assistance for Needy

 Families" ("TANF"), Supplemental Nutritional Assistance Program ("SNAP"), and

 Medicaid, come with strict standards and limitations as to the eligibility of those who

 might seek to receive these benefits. [Id. 174:7–15].

        For example, SNAP, or what is commonly referred to as "food stamps," allows

 federal funds to flow through the states' coffers so that each may provide food-related

 assistance to their own poor and low-income families. The federal government permits

 states to offer SNAP benefits to individuals up to 200% of the federal poverty line, but



                                              25
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 26 of 158 PageID #:
                                  10839



 Indiana limits eligibility at 130% of the federal poverty line. 13 In addition, Indiana

 imposes an $2250 assets cap on families seeking to receive SNAP benefits.

 Consequently, any family, regardless of income, that possesses more than $2250 in assets

 is ineligible to receive SNAP benefits. [Id. 174:18-25, 175:1-8].

        As another example, Indiana also restricts eligibility for TANF, which provides

 cash assistance to poverty-stricken families and individuals, only to Hoosiers living well-

 below the federal poverty line. For example, a family of three in Indiana is eligible for

 TANF if it earns less than $600 per month, or approximately $7000 per year.

 Accordingly, only those families who earn income at a level approximately 66% below

 the federal poverty line or less are eligible for these benefits. The State thus provides

 TANF benefits to only five out every one hundred poor families in Indiana. In addition,

 Indiana does not provide support to mothers with newborns through TANF; rather,

 Indiana is one of only twelve states that enforce a "family cap policy." Pursuant to this

 penurious policy, an individual with one or more children does not receive any additional

 TANF benefits based on those additional children. Expressed otherwise, a mother with a

 single child is not entitled to any additional cash assistance for her second child, even

 though the size of her family has increased from two to three members. [Id. 175:9-25;

 176:1-7]. Indiana imposes this family cap restriction notwithstanding the uncontroverted

 fact that single mothers suffer from poverty at a strikingly disproportionate rate: whereas


 13
   To illustrate, at the time of Dr. Romero's testimony, the federal poverty line for a family of
 three was $20,400. The federal government permits SNAP benefits to go to such families of
 three whose total annual income did not exceed $40,800; Indiana has set the level of eligibility
 for SNAP benefits such families of three at a total income amount not to exceed $26,520.
                                                 26
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 27 of 158 PageID #:
                                  10840



 Indiana's poverty rate hovers around 14.5%, the rate of poverty for single mothers in

 Indiana is 39%. Four out of ten single mothers are thus to be viewed as struggling to meet

 their basic needs. [Id. at 164:9-13; 165:15-19; 166:8-10].

        Medicaid is another, highly familiar government-funded health program that

 provides insurance coverage to low-income residents who qualify for its benefits. Though

 the federal government mandates the imposition of no work requirements as a condition

 of receiving health insurance, Indiana nonetheless has elected to impose such

 requirements as conditions precedent to coverage. Specifically, Indiana requires

 individuals to work a minimum of 80 hours per month in order to receive Medicaid

 benefits, and, to compound the hardship of this requirement, caring for children or

 dependents does not qualify as work. 14 [Id. at 176:8-25].

        For women of limited financial means and/or those dealing with a lack of means

 for travel—which is the majority of Indiana women seeking abortion services—the

 14
    The State called Ms. Anastasia Roth as an expert witness to testify concerning issues facing
 low-income or homeless women in the Fort Wayne, Indiana area. Ms. Roth is the founder and
 director of A Mother's Hope, a maternity home for pregnant homeless women located in Fort
 Wayne. [Phase I Tr. Volume IV, 59:2-7]. Ms. Roth opined that, in her judgment and experience,
 there were adequate resources (both public and private) in Indiana to assist low-income mothers.
 Ms. Roth was unaware, however, of several critical aspects of Indiana's public benefits
 programs. For example, she did not know that child/depending caregiving duties do not satisfy
 Indiana's Medicaid work requirement, that Indiana imposes a family cap on individuals receiving
 TANF benefits, that Indiana provides TANF benefits to only five out of one hundred low-income
 families, that Indiana does not permit SNAP eligibility for individuals with an income beyond
 130 percent of the federal poverty line, and that Indiana imposes an assets cap on families
 receiving or attempting to receive SNAP benefits. In addition, Ms. Roth admitted that she has
 received no formal training or education on any issues related to public health. [Id. at pp. 77, 88-
 93]. These limitations on her knowledge significantly undermined the persuasiveness and
 relevance of her opinions. Finally, Ms. Roth's opinions on the availability of private resources
 were limited to her experiences working with pregnant women only in the Fort Wayne area; she
 was not qualified to testify regarding the struggles of low-income women throughout the state.
 [Phase I Tr. Volume IV, 59:2-7].
                                                 27
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 28 of 158 PageID #:
                                  10841



 burdens imposed by Indiana's expansive abortion regulations, including the personal

 costs and associated health risks, seriously exacerbate their ability inability to receive this

 care. [Phase I Tr. Vol. I, 79:14–25; 80:1–3; Phase I. Tr. Vol. II, 98:1–5]. The travel

 required to obtain services and the costs associated therewith are commonly cited as

 barriers for low-income women, who frequently lack reliable transportation and cannot

 afford the costs of gasoline necessary to make the trip to the clinic, or who live in

 locations without easily accessible public transit. [Phase I Tr. Vol. III, 29:5–10, 29: 16–

 20, 34: 12–14]. Additionally, traveling to receive abortion care obviously necessitates

 time off from work, which, for those who do not have jobs with flexible hours or paid

 time off, jeopardizes their employment and/or results in lost wages. [Id. at 40:7–23; Phase

 I. Tr. Vol. I, 97:21–25; 152:2–4]. The costs of child care also must somehow be borne.

 [Phase I Tr. Vol. I, 97:23–25; Phase I Tr. Vol. II, 104: 17–25, Phase I Tr. Vol. III, 30:2–

 4, 34:12–14]. For the majority of women seeking care, "20 bucks for gas and then 20

 bucks for childcare, or 40 bucks for childcare" "tends to really add up[,]" Ms. Guerrero

 testified. [Phase I Tr. Vol. III, 30:11–14]. Women will pull together the money for these

 costs in whatever ways they can, she said, including pawning belongings, taking out

 payday loans, and stalling on rent or utility bills. [Phase I Tr. Vol. III, 34:16–21, see also

 Phase I. Tr. Vol. II, 104:12–16].

        These burdens intensify for women experiencing intimate partner violence, who

 often face the necessity of hiding their pregnancies from their perpetrators. [Phase I. Tr.

 Vol. II, 108:15–23]. To these women, accessing care may feel like "a matter of life and

 death," Ms. Guerrero testified.[Phase I. Tr. Vol. III, 3:12–19].

                                               28
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 29 of 158 PageID #:
                                  10842



        As one young woman recounted, these factors create a long and stressful "line of

 dominos," each of which must be carefully assembled—and then reassembled when

 Planned Parenthood has to reschedule her appointment because of its physician's

 unavailability—in order for her to access care. [Phase I. Tr. Vol. II, 190:14–21, 191:4–

 13].

        The Hoosier Abortion Fund provides a means to alleviate some of the financial

 burdens of accessing care, but it has a "very limited budget, and a very high need." [Phase

 I Tr. Vol. 18:23–25]. On average, the Hoosier Abortion Fund pledges payments of $225

 for women who are fewer than ten weeks lmp and $350 for those who have passed this

 threshold. Some women may still be unable to access abortion care even with this

 financial assistance because the associated costs of abortion services, such as paying for

 child care or gas, make it prohibitive. In such instances, the Hoosier Abortion Fund tries

 to increase its pledge by $40–50 to cover the additional costs. [Id., at 31:25, 32: 1–6].

        The burdens associated with client travel also often lead to delays in their

 accessing abortion care, which, in turn, increases the likelihood that a woman will face

 physical complications from her pregnancy or her abortion. [Phase I. Tr. Vol. III, 30:14–

 25, 31:1–6; supra section III.A]. Patients whose abortion services are delayed past 10

 weeks lmp are not eligible to receive a medication abortion, supra Section III.A.1, and

 patients whose care is delayed past the first trimester can seek an abortion only at a

 hospital—which, as is detailed below, increases dramatically the expense and thus limits

 the accessibility of this care, infra, at Section III.C.3. Delays also force women to endure

 longer the physical symptoms associated with pregnancy and increase the anxieties for

                                              29
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 30 of 158 PageID #:
                                  10843



 women struggling to access care or trying to keep their pregnancies secret from others,

 including their violent partners. [Phase I Tr. Vol. I, 138:1–23, 146:1–25; 147:1–18, Phase

 I Tr. Vol. II, 189:1–12, 190:1–21; Phase I. Tr. Vol. III, 30:15–24, 32:18–20, 43:2-25,

 44:1–13, 44:18–25].

        Though the State broadly counters with the argument that Indiana's abortion

 regulations do not prevent women from accessing abortion in Indiana nor qualified

 practitioners from providing these services, Plaintiffs have presented at this trial

 substantial, highly persuasive evidence to the contrary, demonstrating that under

 Indiana's onerous requirements, Indiana women who must contend faced with the above-

 referenced burdens, either struggle or ultimately fail to overcome them, causing them to

 travel to neighboring states. It is these burdens and obstacles to accessing care that

 provide the framework for our constitutional review of the challenged regulation and

 statutes imposed by Indiana law.

    C. Plaintiffs' (Remaining) Challenges to Indiana's Regulation of Abortion

        As stated previously, following our summary judgment determinations, Plaintiffs'

 surviving claims proceeded to trial in phases. Phase I addressed: (1) laws prohibiting the

 use of telemedicine in abortion care. Phase II addressed: Indiana's statutory and

 regulatory provisions (2) prohibiting non-physicians from providing first-trimester

 abortion care; (3) limiting the provision of second-trimester abortion care to hospitals or

 ambulatory surgical centers; (4) imposing purportedly unnecessary facility requirements

 on abortion clinics; and (5) mandating that allegedly false and/or misleading information

 be disclosed to women as a component of the informed consent process. Plaintiffs also

                                               30
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 31 of 158 PageID #:
                                  10844



 challenge (6) the criminal penalties imposed under Indiana statutes for violating these

 regulations.

      1. Laws Prohibiting the Use of Telemedicine, Including the In-Person Examination
         Requirement, the In-Person Counseling Requirement, and the Ultrasound
         Requirement

         Plaintiffs challenge Indiana's prohibitions on telemedicine as a means of providing

 abortion-related services and care. Four sections of Indiana's abortion code are targeted,

 each of which restricts a woman's ability to receive abortion services, particularly

 medication abortion services, 15 through telemedicine.

         Indiana's "Telemedicine Ban" prohibits healthcare providers from using

 telemedicine to prescribe "an abortion inducing drug." 16 Ind. Code § 25-1-9.5-8(a)(4). 17



 15
    There is no dispute among the parties that an aspiration abortion would require the patient and
 provider to physically be present at the same place at the same time, though, as discussed herein,
 providers could incorporate telemedicine into preabortion counseling sessions for patients.
 16
    Indiana recently enacted Public Laws 85-2021 and 218-2021, which, in part, restrict
 "telehealth" from being used in abortion care, including to prescribe abortion-inducting drugs.
 These recent "telemedicine bans," as they are described, appear to be in all material respects
 identical to the telemedicine ban challenged here. On May 18, 2021, a lawsuit challenging the
 constitutionality of these provisions, as well as other portions of Public Laws 85-2021 and 218-
 2012, was filed in our court and assigned to our colleague, the Honorable James Patrick Hanlon,
 who has deferred a ruling on any issues relating to telemedicine or telehealth until a decision has
 been issued by the undersigned judge in this case. All Options, Inc. v. Rokita, 1:21-cv-01231-
 JPH-MJD [Dkt. 41].
 17
    At the time this lawsuit was initiated, Indiana defined "telemedicine" as "the delivery of health
 care services using electronic communications and information technology, including: (1) secure
 videoconferencing; (2) interactive audio-using store and forward technology; or (3) remote
 patient monitoring technology; between a provider in one (1) location and a patient in another
 location." Ind. Code § 25-1-9.5-6(a). Public Law 85-2021, enacted on April 20, 2021, effective
 immediately, replaced the term "telemedicine" with "telehealth" in every place it appears
 throughout the Indiana Code. As used in Public Law No. 85-2021, "telehealth" means "the
 delivery of health care services using interactive electronic communications and information
 technology, in compliance with the federal Health Insurance Portability and Accountability Act
 (HIPAA) including: (1) secure videoconferencing; (2) store and forward technology; or (3)
 remote patient monitoring technology; between a provider in one (1) location and a patient in
                                                 31
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 32 of 158 PageID #:
                                  10845



 The "In-Person Examination Requirement," Ind. Code § 16-34-2-1(a)(1), mandates that

 "[a] physician shall examine a pregnant woman in person before prescribing or

 dispensing an abortion inducing drug." In this context, "'in person' does not include the

 use of telehealth or telemedicine services." Id. Plaintiffs also challenge Indiana's

 requirement that all preabortion counseling be provided "in the presence" of the patient.

 See Ind. Code § 16-34-2-1.1(a). Finally, Plaintiffs challenge Indiana's Ultrasound

 Requirement, which stipulates that "the provider shall perform, and the pregnant woman

 shall view, the fetal ultrasound imaging and hear the auscultation of the fetal heart tone if

 the fetal heart tone is audible," unless the patient certifies in writing, before the abortion,

 that she declines to do so. Ind. Code. § 16-34-2-1.1(a)(5). We follow the parties' lead in

 reviewing in tandem the Telemedicine Ban and the In-Person Examination Requirement

 in tandem. Thereafter, we shall turn our attention to the In-Person Counseling and

 Ultrasound Requirements.

        a. The Telemedicine Ban and the In-Person Examination Requirement

        As noted, the Telemedicine Ban prohibits physicians from utilizing telemedicine

 to prescribe an an-abortion inducing drug. The In-Person Examination Requirement

 requires the treating physician to examine a pregnant woman in person prior to

 dispensing an abortion-inducing drug and operates as a de facto ban on using

 telemedicine to provide medication abortion services.




 another location." Ind. Code § 25-1-9.5-6(a). These amendments to the Indiana Code do not
 impact our analysis.
                                                32
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 33 of 158 PageID #:
                                  10846



        Significantly, the FDA prohibits mifepristone from being dispensed anywhere

 except a medical clinic or hospital; thus, it cannot be dispensed at pharmacy or mailed to

 a patient. 18 Supra, at Section III.A.1.Accordingly, a patient seeking a medication abortion

 is required to visit an abortion clinic in order to obtain mifepristone.

        Given these restrictions, telemedicine is typically incorporated into the provision

 of abortion care not through a "direct-to-patient" model, where a patient may, from any

 location, connect to a health care provider, but via "site-to-site" communications, wherein

 the patient reports to the clinic and is remotely connected via technology to a health care

 provider who is not physically present at the clinic. The provider remotely reviews the

 patient's medical history and ultrasound results (which have typically been obtained from

 qualified personnel at the clinic) to screen for contraindications. The provider also

 conducts direct, face-to-face communications with the patients through secured

 videoconferencing to determine the appropriateness of the medication abortion. Through

 this procedure and platform, the provider reviews with the patient the risks and benefits

 of medication abortion, including information about normal side effects, warning signs,

 and follow-up care. After obtaining the patient's informed consent, the provider directs

 clinic staff members to dispense the abortion medications to the patient. [Phase I Tr. Vol.

 I, 48:8–25, pp. 49–51, 53:16–25; Phase I. Tr. Vol. II, 76:5–25, 77:1–6, 84:3–18].
 18
    On April 12, 2021, the FDA, in response to concerns raised (and litigation initiated) by ACOG
 that this restriction creates unnecessary exposure to COVID-19 for both patients and providers,
 issued a letter indicating its intention to suspend enforcement of this provision for the duration of
 the COVID-19 public health emergency. Letter from Janet Woodcock, Acting Commissioner of
 Food and Drugs, to Maureen G. Phipps, Chief Executive Officer of American College of
 Obstetricians and Gynecologists, and William Grobman, President of Society for Maternal-Fetal
 Medicine (Apr. 21, 2021), https://www.aclu.org/letter/fda-response-acog-april-2021 (last
 accessed July 22, 2021).
                                                  33
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 34 of 158 PageID #:
                                  10847



        This telemedicine methodology has been incorporated into the provision of

 medication abortion by Planned Parenthoods (and other clinics) in other states.

 Additionally, Planned Parenthoods located within Indiana use this site-to-site model in

 the provision of other kinds of care, including birth control and sexually transmitted

 infection ("STI") services. [Phase I Tr. Vol. I, 48:21–25; 49:1–25, 50:1–5, 51:6–25;

 52:20–23].

        Dr. Grossman attests that utilizing telemedicine for medication abortions is as safe

 and effective as in-person treatment. In terms of safety, Dr. Grossman's research indicates

 that the complication rate for medication abortion remains exceedingly low, regardless of

 whether the procedure is provided in-person or through site-to-site telemedicine. [Id., pp.

 60–63; 91–93]. One peer-reviewed study published in 2017 (for which he served as the

 lead author), for example, reviewed data relating to adverse events reported in a seven-

 year period among patients obtaining medication abortions at Planned Parenthoods in

 Iowa. Data reflecting in-person visits by women with a physician were compared to data

 relating to medication abortion for women who received their care via telemedicine. The

 study reviewed nearly 20,000 abortions patients, almost half of whom had received

 abortion care through telemedicine, and ultimately concluded that the overall rate of

 significant adverse events for medication abortions was very low (approximately .26%).

 Importantly, there was no significant difference in the rate of adverse events between

 patients who received telemedicine care compared to those who received in-person




                                             34
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 35 of 158 PageID #:
                                  10848



 services. 19 [Phase I. Tr. Vol. II, 60: 19–25, pp. 61–62]. A systematic review reporting on

 a variety of telemedicine models similarly found the incidence of complications to be

 very low. 20 [Id. at 93:16–18, 94: 5–21].

        ACOG supports the provision of telemedicine care as a safe and effective method

 of providing medication abortion care, holding, in fact, that the utilization of telemedicine

 may actually improve access to early abortion, thus reducing the need for second-

 trimester abortion services. [Id., at 94:1–3; 22–25, 95:1–3]. Though the most recent

 ACOG practice bulletin, 21 published in 2020, categorized this recommendation as a




 19
    Dr. Harrison attacked this study's reliability, but her testimony reflected a critical
 misunderstanding of the methodology behind this research. Specifically, she opined that Dr.
 Grossman's research included a review the records of patients who returned to the clinics for
 follow-up care, which is not a reliable methodology, she said, because many women
 experiencing complications following an abortion do not return to the abortion provider. [Phase I
 Tr. Vol. III, 141:13–22]. However, as Dr. Grossman testified, this research was not based on a
 review solely of those women who reported complications to their abortion providers. Rather he
 explained that all adverse events associated with abortion were required to be reported to the
 FDA, regardless of whether they were identified and reported in a clinic follow-up or elsewhere.
 Dr. Grossman and his fellow researchers reviewed this body of data from the FDA, and analyzed
 all reports of adverse events to assess the prevalence of those which followed abortions provided
 through telemedicine. [Phase I Tr. Vol. IV, 225].
 20
    This systematic review addressed various telemedicine models utilized globally. To the extent
 this review identified differences in the effectiveness or safety of medication abortion when
 provided via telemedicine as compared to in-person care, those differences are attributable to the
 different models of care being utilized outside of the United States. [Phase I Tr. Vol. II, 145,
 146:1–6].
 21
    A practice bulletin from ACOG publishes ACOG's official recommendations for clinical
 management guidelines. The practice bulletins are issued by committees at ACOG comprised of
 experts in the field of obstetrics and gynecology. These experts instruct the official librarians at
 ACOG to conduct reviews of the available medical literature on a given topic. The committees
 then review the published information to develop ACOG's official recommendations. The
 committees' findings are subject to further review by other committees at ACOG as well as
 ACOG's executive board. [Phase I. Tr. Vol. II, 44:13–25; 45:1–4]. ACOG's practice bulletins are
 considered reliable, scientific authorities in this field. [Id. 45:8–1].
                                                 35
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 36 of 158 PageID #:
                                  10849



 "Level B" 22 recommendation, Dr. Grossman testified that this ranking was likely the

 result of limited published research on telemedicine being available during the time

 period in which ACOG conducted its review of the materials incorporated into its 2020

 practice bulletin, to wit, from 2018 to early 2019. Since that time, a large body of

 research has been produced that supports the safe provision of medication abortion care

 through telemedicine. Dr. Grossman anticipates that ACOG's next published practice

 bulletin to upgrade this recommendation. 23 [Id. 131:7–25, 138:1–3, 148, 149:1–8].

        Dr. Grossman also opined that the COVID-19 Pandemic has broadened and

 inspired innovations in the use of telemedicine. Dr. Grossman, who works primarily with

 low-income patients, testified that a bias that previously existed among providers

 predicting that patients with limited means would be generally unwilling or unable to

 effectively utilize telemedicine. As the pandemic unfolded, however, one of his

 colleagues conducted a study on this issue and found that low-income patients were

 highly interested in telemedicine resources and could, in fact, successfully utilize them.

 [Id., at 150:17–25, 151:1–23]. Ms. Guerrero, consistent with Dr. Grossman's opinions,

 also believes her clients could and would effectively utilize telemedicine for their

 abortion care. [Phase I. Tr. Vol. III, 32:24–25; 33:1–23]. Ms. Roth, however, voiced

 concerns over whether the women she encounters at A Mother's Hope in Fort Wayne


 22
    A "Level B" recommendation is one based on "limited or inconsistent scientific evidence."
 [Phase I Tr. Vol. II, 130:21–23]. A "Level A" recommendation is based on "good and consistent
 scientific evidence." [Id, at 130:18–19].
 23
    We note that Dr. Grossman was a co-author of this particular practice bulletin, which scholarly
 involvement bolstered his understanding of the state of the research that ACOG had available to
 it in formulating its 2020 recommendations. [Id., at 112:8–25].
                                                36
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 37 of 158 PageID #:
                                  10850



 would benefit from telemedicine on the grounds that they often have difficulty

 communicating during their medical appointments. She believes that telemedicine would

 likely exacerbate these challenges. [Phase I. Tr. Vol. IV, 72:14–25; 73:1; 74:19–25;

 75:1–6].

        In non-abortion contexts, telemedicine is increasingly and widely available.

 Indeed, expanded use as a means of reducing healthcare costs, increasing access to

 specialty care, and improving healthcare access for people in underserved communities

 has been widely encouraged. [Phase I Tr. Vol. II, 72:18–25; Phase I Tr. Vol. IV, 35:6–

 22]. In fact, Indiana has over the past five years authorized major expansions of

 telemedicine services. In 2015, Indiana enacted a statute requiring health insurance

 policies to include coverage for telemedicine services on the same terms as coverage is

 provided for healthcare services delivered in person. See Pub. L. No. 185-2015, §§ 25-27,

 2015 Ind. Acts 2102-04 (codified at Ind. Code §§ 27-8-34-1 to 27-8-34-7, 27-13-1-34,

 27-13-7-22). In 2016, Indiana enacted another statute broadly authorizing healthcare

 providers to use telemedicine to treat patients in Indiana. See Pub. L. No. 78-2016, § 2,

 2016 Ind. Acts 711-15 (codified at Ind. Code §§ 25-1-9.5-1 to 25-1-9.5-12). One year

 later, in 2017, Indiana expanded telemedicine authority to include the prescription of

 controlled substances. See Pub. L. No. 150-2017, § 7, 2017 Ind. Acts 1430-31 (codified

 in relevant part at Ind. Code § 25-1-9.5-8).

        Providers regularly utilize telemedicine to prescribe medications, and, in so doing,

 screen for contraindications utilizing this same medium. [Phase I Tr. Vol. II, 73:5–25,

 74:1–7]. As noted, Planned Parenthoods in Indiana currently utilize telemedicine for non-

                                                37
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 38 of 158 PageID #:
                                  10851



 abortion services, employing both direct-to-patient and site-to-site models of care and

 utilizing secure platforms to ensure the patient's confidentiality. From an operational

 standpoint, Planned Parenthoods have been largely successful in implementing both

 models of telemedicine and plan to utilize telemedicine for abortion services in Indiana, if

 and when they are legally permitted to do so. [Phase I Tr. Vol. I, 52: 2–25, 53:1–8]. Ms.

 Laura Miller, the Area Services Director for Planned Parenthood Great Northwest, 24

 testified that such techniques for providing care would dramatically expand the

 availability of appointments and reduce delays in care. [Id. at 53:16–25, 54:1–2]. Even

 though abortion patients are required to report in person to receive their medications, the

 utilization of telemedicine would still increase accessibility to these services because it

 would enable Planned Parenthoods in Indiana to use their existing roster of physicians

 more efficiently and effectively. [Id. at 66:5–17]. Specifically, if these clinics were

 authorized to permit remotely located physicians to provide medication abortion care,

 each Planned Parenthood in Indiana would be able expand medication abortion services

 from the currently available one or two days a week (which days' appointment slots are

 typically 100 percent booked) to five days a week. [Id. at 60:25, 61:1–2, 64:4–10].

           To further illustrate, Planned Parenthood in Bloomington currently has one

 physician available to provide services on Thursdays. If telemedicine services were

 permitted, this physician could and would provide services not only to women in

 Bloomington, but to women from across the state. Because the remaining Planned

 Parenthoods have physicians available on other days of the week, telemedicine's

 24
      This region includes Indiana, Kentucky, Alaska, and Hawaii.
                                                 38
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 39 of 158 PageID #:
                                  10852



 expanded capacity would enable Planned Parenthood to offer abortion appointments five

 days of every week at every clinic. Currently, under existing restrictions, a patient living

 in Bloomington would need to either schedule her appointment on a Thursday or travel to

 a clinic at least fifty miles away (on the day of the week when that clinic had

 availability). If telemedicine services were permitted, a patient could access care at her

 local clinic any day of the week through the remote provider. [Id., at pp. 61–64, 66:5–17].

        For women who do not reside in the same geographic location as a clinic, the

 possibility and desirability of obtaining care any day of the week would greatly increase,

 due to the expanded access to appointments and to care. Currently, women seeking

 abortion services typically must wait a few days to a week and half between their first

 and second appointments at Planned Parenthood, and it is not uncommon for women

 struggling to secure child care and/or traveling long distances to be delayed even longer

 due to the clinics' limited appointment availability. [Phase I Tr. Vol. I, 36:5–18, 53:24–

 25, 54:1–2]. Such a delay may be critical in terms of whether the kind of care a patient

 requires and seeks is available to her. As Ms. Miller testified, Indiana's Planned

 Parenthoods encounter women who are less than ten weeks lmp when they first contact

 the clinic or when they have their counseling/ultrasound appointment, but who will

 become post-ten weeks lmp before their second appointment can be scheduled. Planned

 Parenthoods encounter women who are less than thirteen weeks, six days lmp at their

 initial contact or first appointment who will progress past this gestational threshold prior

 to being able to schedule a first-trimester aspiration procedure. [Id. at 45:8–25, 46:1–11].



                                              39
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 40 of 158 PageID #:
                                  10853



        Ms. Miller also testified that Planned Parenthoods in Indiana could easily

 implement telemedicine in their abortion care based on the already existing care models

 employed by Planned Parenthoods in both the non-abortion and abortion settings. [Id. at

 52:15–19]. Women's Med and the South Bend Clinic reported that the incorporation of

 telemedicine would similarly improve accessibility for their patients by creating

 increased flexibility and reducing delays in scheduling appointments.

        Ms. Hagstrom Miller testified that WWHA, much like Planned Parenthood, has

 successfully incorporated telemedicine procedures into its abortion services in other

 states, resulting (as predicting) in reduced costs of care and increased availability of

 appointments. [Id., at 101:25, 102–104]. She expects the incorporation of telemedicine at

 the South Bend Clinic would result in a comparable, favorable impact on care, allowing

 the clinic to offer appointments four to five days a week and to increase its patient

 capacity by 50 percent. [Id. at 110:6–12, 121: 7–20]. Accordingly, she said, women who

 normally must wait one to two weeks between their first and second appointments at the

 South Bend Clinic would be able to access care much sooner. [Id. at 110:4–13]. The

 impact of such delays in care is not insignificant: the South Bend Clinic regularly must

 refer to other providers women who may not be at ten weeks lmp at the scheduling of

 their first appointment but who will pass this gestational line before they can access the

 second appointment. [Id. at 90:2–6]. Telemedicine would also reduce the costs of care at

 the South Bend Clinic by reducing the funding that is currently allocated to reimburse

 physicians' travel expenses. [Id. at 11:5–10].



                                               40
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 41 of 158 PageID #:
                                  10854



        Ms. Hagstrom Miller further testified that WWHA has rigorously sought feedback

 from patients following the implementation of telemedicine procedures and determined

 that there are very high levels of satisfaction with the quality of care provided via

 telemedicine; many express appreciation for the opportunity to receive care at an earlier

 time and with greater flexibility. [Id. at 105:19–25, 106:1–25]. WWHA clinics who offer

 telemedicine appointments also offer in-person appointments so that women may choose

 the kind of care they prefer. [Id. at 106:21–25, 107:1–5].

        As Dr. William Haskell, the Medical Director of Women's Med, testified,

 Women's Med currently has very few appointments open to women because of

 limitations on physician availability [Id. at 201:5–13]. Allowing physicians to provide

 services from remote locations would expand the availability of services as well as

 access. Indeed, he said, Women's Med would be able to offer appointments five days of

 the week, rather than the current schedule of only one or two. [Id at 206:15–20].

 According to Dr. Haskell, women who prefer in-person appointments with a provider

 would continue to have that option. [Id., at 201:22–24]. Dr. Jeffrey Glazer, who also

 provides services at Women's Med as well as the South Bend Clinic, echoed these views

 with respect to the availability of telemedicine services, emphasizing that the desire to

 utilize telemedicine is not primarily motivated by convenience to physicians, relieving

 them of the burdens of travel, but by the increases patients' access to care. [Id. at 177:18–

 24, 178:1–2].

        There is no real dispute that the incorporation of telemedicine techniques would

 impact the availability of services in the manner described above. Dr. Nancy Goodwine-

                                              41
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 42 of 158 PageID #:
                                  10855



 Wozniak 25 testified, however, regarding certain concerns with drug diversion of

 mifepristone, if telemedicine procedures were permitted, though these "concerns" were

 not anchored in any referenced medical research or literature or even her own personal

 experiences. [Phase I Tr. Vol. III, 182:10–25, 183, 184:1–21]. Her concerns arose

 primarily from the general problem all controlled substances posing some risks of

 diversion. [Id.]. However, Dr. Grossman testified that he has "never heard of"

 mifepristone diversion during his twenty years of providing medication abortion care,

 emphasizing that the FDA no longer requires patients to take this medication only at a

 clinical facility and permits ingestion to occur at home. The NASEM report also has

 concluded that there is no evidentiary support for a requirement that the dispensing or

 taking of mifepristone should occur in the physical presence of a clinician in order to

 ensure safety. [Phase I Tr. Vol. II, 85:11–21, 86:1–14]. 26

        The In-Person Examination Requirement clearly interfaces with the restriction on

 telemedicine in the provision of abortion care by requiring a treating physician to conduct

 a physical examination of a patient prior to performing the abortion procedure.



 25
    Dr. Goodwine-Wozniak was called as an expert by the State in obstetrics and gynecology,
 including the medical benefits of in-person examinations and performance of ultrasounds prior to
 medication abortions, the benefits of in-person counseling, and the effect of Indiana's
 telemedicine ban on the provision of medication abortion. We previously noted certain gaps in
 Dr. Goodwine-Wozniak's background reduced her ability to opine on all aspects of abortion care,
 for example that she has never performed an abortion nor conducted any research in this area of
 care. [Phase I Tr. Vol. III, 168–69, Phase II Tr. Vol. III, 147:10–16].
 26
    The State's experts contend that face-to-face, in-person interactions are critical to the provision
 of safe abortion care which are disclosure through the informed consent process and ensure that a
 woman's decision to secure an abortion is not the result of coercion by others. We review each of
 these arguments in detail in our discussion of the in-person counseling requirement.


                                                  42
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 43 of 158 PageID #:
                                  10856



        However, Dr. Grossman testified, there is no sound medical purpose served by

 requiring a physical examination as a condition precedent to obtaining a medication

 abortion; it simply is not included in the standard of care and neither enhances the safety

 nor the effectiveness of a medication abortion. [Id. at 53:25, 54:1–3, 16–20]. The

 screening of a prospective abortion patient, which includes assessing gestational age

 (either through an ultrasound or through a review of her menstrual cycle) and gathering a

 complete and thorough medical history, allows for the discovery and management of

 contraindications for a medication abortion, such as the presence of an IUD necessitating

 removal or an ectopic pregnancy (which is rare, affecting fewer than one percent of

 women). These issues, according to Dr. Grossman, are most accurately identified through

 a thorough review of the patient's medical history and, if needed, ultrasound images.

 Simply put, no additional information ordinarily is gleaned from a physical examination

 that impacts the patient's suitability to receive care. [Id. at 53:4–15]. The instances where

 a patient reports symptoms (for example, those related to an STI) or a provider identifies

 a concern based on the ultrasound (such as an ectopic pregnancy) are rare. When they do

 occur, the provider conducts an examination or refers the patient to another provider. For

 most women, a physical examination by a physician is simply unnecessary. [Id. at 54:8–

 25].

        The State's experts testified that in their opinions a physical examination does, in

 fact, enhance the safety of abortion care. Dr. Harrison and Dr. Goodwine-Wozniak

 opined that an examination aids with gestational dating (though, as discussed herein, they

 testify elsewhere that an ultrasound is certainly the most accurate way to date a

                                              43
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 44 of 158 PageID #:
                                  10857



 pregnancy), assists in diagnosing an ectopic pregnancy (which is also best identified

 through an ultrasound, according to these same experts), and reveals the presence of an

 IUD (the existence of which can also be readily determined via an ultrasound, or, as Dr.

 Grossman testified, by simply asking the patient whether she has an IUD). [Phase I Tr.

 Vol. III, 129:11–20, 130:8–9, 18–22, 14–18, 175:1–15, 176:1–19]. 27 Conducting a

 physical examination also assists with establishing rapport between a physician and

 patient, which assists in the screening for abuse or trauma. 28 [Id. at 178:10–25, 179,

 180:1–8].

        b. In-Person Counseling Requirement

        Indiana's In-Person Counseling Requirement directs that "consent to an abortion is

 voluntary and informed only if" abortion providers satisfy certain requirements, which

 include the furnishing of certain information—including, inter alia, the name of the

 physician performing the abortion, the nature of the proposed procedure, the probable


 27
    Dr. Harrison noted that the Mifeprex label implicitly directs that the provider be physically
 present with the patient when it is dispensed, based on her understanding that the FDA requires
 screening for an ectopic pregnancy prior to prescribing Mifeprex, thereby giving rise to an
 "assumption that a physician would do a physical exam." [Phase I Tr. Vol. III, 157:1–6]. We
 agree with Dr. Grossman, however, that Dr. Harrison's opinions are not consistent with the
 information and directives presented on the Mifeprex label. As Dr. Grossman noted, there is
 nothing on the label that indicates that a patient must be in same room with the clinician
 providing the medication abortion. The label is completely silent on that subject. [Phase I Tr.
 Vol. IV, 226:1–18]. Moreover, if there are concerns of an ectopic pregnancy, the FDA directs
 that an ultrasound, not a physical examination, be performed. [Phase I Tr. Vol. II, 50:25, 51:1–
 5].
 28
    The State's experts testified as to the benefit of pelvic examinations; however, Indiana law
 does not mandate that a pelvic examination be performed prior to an abortion. Thus, this
 testimony is largely irrelevant. Dr. Goodwine-Wozniak also testified to the benefits of a physical
 examination when attempting to diagnose a patient who presents at a hospital or clinic with
 symptoms, the causes of which are unknown, but this provision does not relate to or advance the
 benefits of a diagnostic examination for such a patient.
                                                 44
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 45 of 158 PageID #:
                                  10858



 gestational age—to abortion patients, both orally in person and in writing, at least

 eighteen hours in advance of the patient's abortion. Ind. Code § 16-34-2-1.1(a)(1). Also

 eighteen hours in advance and in person, patients must receive a color copy of the State's

 "Informed Consent Brochure," and, if a fetal anomaly has been identified, a copy of the

 State's "Perinatal Hospice Brochure." Id. § 16-34-2-1.1(a)(4), (b). At issue here is the

 requirement that all preabortion counseling be conducted solely in person, which

 therefore does not include the use of telemedicine.

        As previously discussed, telemedicine would enable providers to remotely review

 patients' medical histories and ultrasound results and to utilize videoconferencing to

 determine the appropriateness of medication abortion for an individual patient.

 Telemedicine may be delivered either through the "direct-to-patient" model or "site-to-

 site" model. [Phase I. Tr. Vol. II, 52:11–19].

        Dr. Grossman's experiences and research again informed his view that providers

 utilizing telemedicine are able to obtain informed consent as effectively as if the

 participants were present in person. He testified that the process for obtaining informed

 consent via telemedicine is "identical" to the process of obtaining informed consent in

 person, [Phase I Tr. Vol. II, 77:14–22], that no aspect of the process differs when

 telemedicine is utilized, and no part of the process technically requires the physician or

 health care provider to be physically present in the same room with the patient.

 Videoconferencing technology enables the same kind of personal interaction with a

 patient that would occur in person and also provides various options for reviewing and

 signing documents. [Id. at 77:23–25, 78:16; Phase I Tr. Vol. II, 50:8–15, 104:4–15].

                                              45
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 46 of 158 PageID #:
                                  10859



        Dr. Grossman's opinions are based on his own research as well as his extensive

 review and knowledge of respected medical literature. Specifically, as applicable here, he

 coauthored a qualitative, peer-reviewed study reviewing women's experiences using

 telemedicine for their preabortion counseling appointments in Utah in an effort to acquire

 in-depth information from the patients' perspectives. As he explained, Planned

 Parenthoods in Utah provide patients with the option of completing their preabortion

 counseling appointments either via telemedicine or in-person. The women who selected

 the former option were provided instructions on how to access a video platform whereby

 they connected with a nurse, who reviewed the state-mandated information and answered

 any questions from the patient. [Phase I Tr. Vol. II, 78:19–25, 79, 80:2–9].

        Dr. Grossman's research concluded with a finding that patients generally were

 very satisfied with this form of interaction. Though some reportedly possessed initial

 concerns about their ability to use the technology successfully, or were apprehensive

 about connecting via this medium, most women's concerns were alleviated once they

 were connected to the nurse. Women reported that they generally liked using

 telemedicine for their counseling appointments 29 and experienced positive interactions

 with the nursing staff. Patients did not have difficulty understanding the information

 provided to them, nor did telemedicine negatively impact their ability to ask questions of

 the provider. [Id. at 80:11–25, 81:11–19]. In conclusion, the vast majority of women

 29
   Dr. Grossman added as a caveat his finding: most women view preabortion counseling
 appointments as not being particularly useful. Nor is the state-mandated information specifically
 helpful to their decision-making. However, given the legal requirement that they complete this
 informational session, women reported satisfaction with having the virtual option. [Phase I Tr.
 Vol. II, 80:18–25].
                                                46
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 47 of 158 PageID #:
                                  10860



 interviewed in this study were "very happy that they could complete their counseling

 appointment through telemedicine." [Phase I Tr. Vol. II, 80:10–25].

        Dr. Grossman also co-authored a peer-reviewed, qualitative study to determine

 providers' perspectives utilizing telemedicine as a means of delivering preabortion

 counseling information. Dr. Grossman gleaned from this research the finding that

 providers felt that their interactions with patients were substantively no different when

 telemedicine was utilized rather than through in-person consultation. He reported that

 healthcare providers assess in the same manner whether a patient is providing voluntary,

 informed consent as they would if they were meeting with that patient in person. In both

 settings, the provider seeks to confirm that the patient understands what an abortion will

 entail as well as the risks, benefits, and alternatives to the procedure, before ultimately

 determining that the patient has voluntarily and knowingly elected to proceed with the

 abortion. [Id. at 8:1–17]. This process can be done "by telemedicine as easily as in

 person," Dr. Grossman's research revealed. [Id. at 82:18–25; 83:1–9]. Moreover,

 importantly, the incorporation of telemedicine communications allowed patients to access

 care sooner than otherwise would have been able to them. [Id. at 82:22–25].

        To screen for intimate partner violence through telemedicine, a provider, through

 verbal prompts, seeks to have the patient disclose this information, sometimes requesting

 patients to complete written forms or questionnaires to elicit further this information. Dr.

 Grossman testified that research shows that screening for intimate partner violence

 through these efforts is as effective as asking the same questions in person. [Id., at 83:10–

 20]. When utilizing telemedicine for counseling appointments, the provider, of course,

                                               47
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 48 of 158 PageID #:
                                  10861



 seeks to ensure that the patient is currently in a secure place where she can provide honest

 answers. In fact, in non-abortion contexts, healthcare providers screen for intimate

 partner violence utilizing telehealth for "all kinds of visits." [Id. at 84:22–25].

        Because abortion patients will at some point always be required to appear in

 person at the clinic to receive the abortion-inducing drugs, opportunities still exist for

 clinic staff to meet with patients in a confidential, private settings to determine if there

 are concerns of intimate partner violence, despite utilization of telemedicine techniques

 as part of the treatment process. [Id., at 84:3–11].

        Cassie Herr, a nurse practitioner at Women's Med who regularly conducts

 preabortion counseling sessions and who has herself received a medication abortion,

 testified to having no reservations concerning whether these sessions could be conducted

 effectively and safely via telemedicine. She specifically testified that each aspect of the

 counseling process—when the procedure is explained, questions answered, the patient

 screened for coercion or abuse and the state-mandated information and forms are

 disseminated—could easily be completed through telemedicine in the form of

 videoconferencing. Consistent with Dr. Grossman's testimony, she stated that the process

 would look virtually the same as if it were conducted in person. [Phase I Tr. Vol. I,

 141:16–25, 142:1–4, 143:6–25, 144, 1–3].

        The expansion of telemedicine, particularly during the COVID-19 pandemic, has

 allowed Ms. Herr to become adept at screening of and providing resources to patients

 potentially suffering from intimate partner violence when the patient may be at home and

 in the presence of a violent perpetrator. In such instances, Ms. Herr said that she offers

                                               48
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 49 of 158 PageID #:
                                  10862



 open-ended insights regarding resources available to women who may be suffering from

 intimate partner violence and informs her patients, for example, that the clinic is

 providing these resources to all of its patients, so as not to raise any alarms with the

 potentially volatile partner. [Id. at 154: 21–25, 155:1–12].

        The State's experts, including Dr. Christopher Stroud, 30 Dr. Goodwine-Wozniak,

 and Dr. Aaron Kheriaty, 31 strongly emphasized, however, that face-to-face, in-person

 interactions with patients are critical to counseling them and obtaining from them

 informed consent, especially women who may be facing "decisional uncertainty" with

 respect to securing an abortion. Completing this process in person, they each testified,

 allows for enhanced personal interactions with patients, heightening the providers'

 capacity to detect and understand subtle cues that patients may be communicating.

 Building such a relationship in the abortion context is critical to ensuring that patients

 understand the gravity of the decision at hand. 32 [Phase I Tr. Vol. III, 187:6–15, 188:2–13;


 30
    Dr. Stroud is a licensed practicing OB-GYN. He was proffered by the State as an expert in
 obstetrics and gynecology and informed consent. [Phase I Tr. Vol. III, 222:2–6; Phase II Tr. Vol.
 III, 6:6–8]. Dr. Stroud owns and serves as lead physician at the Holy Family Birth Center in Fort
 Wayne, Indiana. He is also connected with the Fertility & Midwifery Care Center.
 31
    Dr. Kheriaty testified on behalf of the State as an expert in the field of bioethics and the
 psychological effects of obtaining an abortion. His medical practice focuses on psychology. Dr.
 Kheriaty is currently employed by the University of California-Irvine, where he is a professor of
 psychiatry and leads the medical ethics program. Dr. Kheriaty did not qualify as an expert on the
 impact or effectiveness of telemedicine. [Phase I Tr. Vol. IV, 192:20–25, 193:1–2, 196:21–22].
 32
    Dr. Stroud last performed aspiration abortions during his medical residency during the 1990s.
 He testified that women seeking abortion care are commonly in "fragile" emotional states, noting
 that they are almost always "crying" when they present for this care. Dr. Stroud appears to
 conflate human emotion with "fragility." Ms. Herr, by way of contrary example, elected to have
 an abortion because, at the time she got pregnant, she was taking a medication that would have
 been detrimental to the healthy development of her fetus. Though it was admittedly an emotional
 experience for her, she nonetheless was confident about the rightness of her decision. Through
 her demeanor and testimony, Ms. Herr demonstrated that her decision to have an abortion was
                                                49
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 50 of 158 PageID #:
                                  10863



 Phase I Tr. Vol. IV, 20:21–25, 21–22, 25: 10–12, 25:17–23, 207:2–18]. Their shared

 view is that covering this information in a confidential in-person setting, providers are

 able to screen for signs that a partner may be coercing the patient into obtaining an

 abortion. [Phase I Tr. Vol. III, 190; Phase I Tr. Vol. IV, 210:5–25, 211]. Dr. Priscilla

 Coleman, the State's proffered expert on psychology and abortion, testified that in-person

 interactions enhance autonomous decision-making for women who may be experiencing

 violence or coercion from a partner, for victims of sex trafficking, for juveniles, and for

 women who are uncertain about whether to abort. 33 [Phase I Tr. Vol. IV, 139:21–25,

 140:1–14, 148–49, 153:4–9].

        By enacting the requirement that patients receive in-person counseling, the travel

 time and expenses for women seeking abortions are obviously increased. These

 expenditures are increased due to Indiana's requirement that women undergo a waiting

 period of at least eighteen hours between their receipt of prescribed information related to

 informed consent and proceeding with the abortion. 34 The result is a two-trip requirement

 imposed on women seeking abortion services: they must travel to the abortion clinic or an

 affiliate to complete the counseling and, at least eighteen hours later, they must return to




 the result of her carefully considered judgment. [Phase I Tr. Vol. I 131:14–25,132:1–2]. As Dr.
 Glazer testified, many women may present to abortion clinics nervous about the circumstances or
 the process but nonetheless confident in their decisions. [Id. at 168:24–25, 169:1–4].
 33
    Dr. Coleman was not qualified to testify as to the effectiveness of telemedicine, nor the
 process of obtaining informed consent from patients, which areas were beyond her established
 expertise. [Phase I Tr. Vol. IV, 121:1–15, 159:1–6].
 34
    As previously noted, we have upheld the statutory requirement that preabortion counseling
 occur at least eighteen hours prior to an abortion.
                                               50
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 51 of 158 PageID #:
                                  10864



 the licensed clinic to proceed with the abortion. 35 As discussed in detail, supra Section

 III.B.2, we repeat: the majority of women seeking abortions in Indiana are of low-income

 economic means with a limited capacity to finance and arrange the necessary travel and

 various expenses. For these women, the two-trip requirement compounds their burdens.

 [Phase I Tr. Vol. I, 200:13–23, 205:1–5; Phase I Tr. Vol. III, 28–30, 43:20–25, 441–13].

 Because undertaking them is often so challenging, a significant number of women delay

 their second appointments for an additional week or two, rather than scheduling

 appointments back-to-back. [Phase I. Tr. Vol. I, 89:12–17, 152:1–3; Phase I Tr. Vol. III,

 30:25, 31:1–6, 38:16–25, 39:1–3, 40:3–25, 41:18].

        The two-trip requirement obviously also imposes the obligation on the women

 who do not live in geographic proximity to a clinic either to expend resources on travel

 occurring on two separate days or on overnight lodging. (We were told that women who

 lack the financial means to fund either of these alternatives often must make the Hobson's

 choice of choosing between sleeping overnight in their cars outside of the clinics or

 foregoing an abortion.) [Phase I Tr. Vol. I, 152:3–5; Phase I Tr. Vol. II, pp. 28–30,

 45:11–21].

        Telemedicine services, had they been available to Indiana women seeking abortion

 care, would have ameliorated the burdens of the two-trip requirement. Ms. Herr, who

 obtained a medication abortion at Women's Med in 2019, and Ms. Grace Hutson, who

 received a medication abortion at a Planned Parenthood in 2014, testified that the in-

 35
   The first of these trips may occur at an affiliated facility, but the counseling session must be
 conducted in person with a physician or an APC, which imposes obvious limitations on the
 availability of these counseling appointments, infra at Section III.C.5.
                                                  51
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 52 of 158 PageID #:
                                  10865



 person counseling requirements were, indeed, significantly burdensome for, rather than

 beneficial to them. [Phase I. Tr. Vol. I, 131:1–7, 133:17–25, 134:1–7; Phase I Tr. Vol. II,

 190:1–21, 192:22–25, 193:1–3].

        c. Indiana's Ultrasound Requirement

        Prior to an abortion, Indiana law requires that "the provider shall perform, and the

 pregnant woman shall view, the fetal ultrasound imaging and hear the auscultation of the

 fetal heart tone if the fetal heart tone is audible," unless the patient certifies in writing,

 before the abortion, that she declines to do so. Ind. Code. § 16-34-2-1.1(a)(5) (the

 "Ultrasound Requirement"). The ultrasound must occur at least eighteen hours in advance

 of the abortion, though that requirement is not directly challenged here. 36 Id.


 36
    The statute requiring that ultrasounds occur eighteen hours in advance of the abortion was
 enacted in 2016, and its enforcement was preliminarily enjoined by our colleague, the Honorable
 Tanya Walton Pratt. Planned Parenthood of Indiana & Kentucky, Inc. v. Comm'r, Indiana State
 Dep't of Health, 273 F. Supp. 3d 1013 (S.D. Ind. 2017), aff'd sub nom. Planned Parenthood of
 Indiana & Kentucky, Inc. v. Comm'r of Indiana State Dep't of Health, 896 F.3d 809, 2018 WL
 3567829 (7th Cir. 2018), cert. granted, judgment vacated sub nom. Box v. Planned Parenthood
 of Indiana & Kentucky, Inc., 141 S. Ct. 184 (2020). Prior to the enactment of this statute, women
 could travel to any affiliate of an abortion clinic for preabortion counseling and could complete
 the ultrasound on the day of her abortion at whichever clinic was providing that procedure. So,
 for example, a woman in Fort Wayne, Indiana could travel to the Planned Parenthood of Fort
 Wayne for counseling, but receive her ultrasound and abortion (at least eighteen hours later) at
 Planned Parenthood on Georgetown Road in Indianapolis. The new law was unduly burdensome
 in part because the affiliate facilities lacked the resources to provide ultrasounds eighteen hours
 in advance, which, in turn, required the Fort Wayne woman to trek to the Indianapolis clinic on
 two occasions, eighteen hours apart. Because the burdens of travel (among other resultant
 burdens detailed by Judge Pratt) were not offset by adequate medical benefits, enforcement of
 the law was enjoined and the injunction was affirmed on appeal.
         At the time of the summary judgment briefing in our case, Judge Pratt's preliminary
 injunction remained in force, and we followed the parties' request in reviewing the Ultrasound
 Requirement as not being subject to any eighteen-hour delay requirement restrictions.
 Accordingly, we held at summary judgment that the Ultrasound Requirement did not violate the
 Substantive Due Process Clause, leaving unaddressed the issue of whether it violated the Equal
 Protection Clause. In the interim, the State sought Supreme Court review of the Seventh Circuit's
 affirmance of Judge Pratt's preliminary injunction and, ultimately, the Supreme Court granted the
                                                 52
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 53 of 158 PageID #:
                                  10866



        As determined at summary judgment, significant medical benefits flow from the

 provision of an ultrasound in the context of prenatal care. At summary judgment, experts

 from both sides agreed that accurate determinations of gestational age are critical to the

 ability to provide safe and effective abortion care. Plaintiffs, at summary judgment, did

 not challenge the State's assertion that an ultrasound is the sine qua non of an accurate

 determination of gestational age as well as the identification other fetal anomalies,

 including ectopic pregnancies which are contraindications for medication abortions. [Dkt.

 297, 93–94].

        However, the parties disagreed at summary judgment on whether the Ultrasound

 Requirement enhanced patients' decision-making with respect to abortion. [Id. at 94].

 Both at summary judgment and at the trial, the State, through its experts—Dr. Stroud, Dr.



 petition for writ of certiorari, vacated the decision of the Seventh Circuit, and remanded the case
 to the Seventh Circuit for further consideration in light of June Medical Services LLC v. Russo,
 591 U.S.___, 140 S. Ct. 2103, 207 L.Ed.2d 566 (2020). On remand before the Seventh Circuit,
 the parties agreed that the case should be remanded to the district court, stating that: "[T]he
 factual circumstances that have occurred in the more than three years since the district court
 entered its preliminary injunction are significantly different and, in recognition of this, the parties
 . . . agree[] that the preliminary injunction should continue until January 1, 2021, at which point
 the injunction should be vacated and the case dismissed." Case No. 17-1883 [Dkt. 76-1, at 3].
 The referenced change in "factual circumstances" pertained to the acquisition by Planned
 Parenthood's affiliates of a sufficient number of ultrasound machines to overcome the burdens to
 women of receiving their preabortion ultrasounds at their facilities at the same time they received
 their preabortion counseling eighteen hours in advance of the abortion. Consistent with this
 stipulation, the Seventh Circuit remanded the case, and its Mandate was received on October 22,
 2020. On November 2, 2020, Judge Pratt issued an order accepting the parties' stipulations; the
 case was subsequently closed on January 4, 2021. See Case No. 1:16-cv-01807-TWP-DML, Dkt.
 Nos. 84–90]. Accordingly, Indiana law currently requires that an ultrasound be performed
 eighteen hours prior to an abortion. Thus, a woman, irrespective of the In-Person Counseling
 Requirement at issue here, is required to make two trips to a clinic, no sooner than eighteen
 hours apart. Against this backdrop, we here review the narrow issue of whether the Ultrasound
 Requirement violates the Equal Protection Clause. Lacking authority to address the
 constitutionality of the eighteen-hour requirement, we treat it as settled law.
                                                   53
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 54 of 158 PageID #:
                                  10867



 Farr Curlin, 37 and Dr. Kheriaty—maintains that conducting an ultrasound, which allows

 women to see an image of as well as hear the fetus's heartbeat prior to proceeding with

 abortion care, is crucial to her ultimate decision as to whether to terminate. [Id.; Phase I

 Tr. Vol. III, 73:15–23, 74:3–25, 75–76, 77:12–25, 78:1–20; Phase I Tr. Vol. IV, 28: 17–

 25, 29:1–17]. Hearing the heartbeat and observing the fetus allows a woman to appreciate

 the importance of the life of the fetus she is carrying. This information further informs

 her consent as to whether to terminate her pregnancy. [See id]. These opinions were

 buttressed by the testimony of a witness who stated that she wishes she had had the

 opportunity to observe her fetus, since it is likely she would have made a choice not to

 terminate her pregnancy. [Phase I Tr. Vol. III, 97:1–17, 23–25, 98, 104:1–7, 105:6–15].

 These findings also resulted from research relied on by the State at summary judgment

 and submitted again at trial to prove that a woman who views a picture from the

 ultrasound is more likely to continue her pregnancy than a woman who does not.

 However, other women, who proceeded with the abortion after viewing the ultrasound,

 communicated that doing so helped them to feel more firm in their decisions as well.

 [Dkt. 297, at 51; Phase I Tr. Vol. III, 77:15–25, 78:1–19].

        Plaintiffs argued at summary judgment that ultrasounds do not enhance decision-

 making, citing findings from two studies supporting that conclusion—one focused on

 patients at a Los Angeles clinic and the other focused on abortions patients in Wisconsin.


 37
   Dr. Curlin is a licensed medical doctor and currently teaches and conducts research at Duke
 University's Center for Bioethics, Humanities & History of Medicine, which is housed within the
 university's medical school. He was proffered by the State as an expert in the field of bioethics,
 including the bioethics of abortion and informed consent.
                                                54
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 55 of 158 PageID #:
                                  10868



 However, even these studies proffered by Plaintiffs reveal that some women's abortion

 decision-making was impacted by their having first viewed their ultrasounds. [Dkt. 297,

 at 93].

           Plaintiffs also criticized the burdens of the Ultrasound Requirement on the

 grounds that it requires some patients to receive duplicative ultrasounds since it limits

 abortion providers to relying on an ultrasound performed only by an affiliated physician

 or technician. Plaintiffs offered no evidence to show that women are subjected to

 duplicative ultrasounds because of this requirement, nor did they provide "any

 constructive analysis as to the way(s) in which potentially duplicative ultrasounds create

 a substantial obstacle." [Id. at 93–4].

           We address the additional facts cited by Plaintiffs at trial to the extent they

 illuminate our understanding of whether the Ultrasound Requirement comports with the

 requirements of the Equal Protection Clause. 38

           Plaintiffs appear to concede that the accurate dating of a pregnancy is an essential

 and important component of safe abortion care. Their evidence does establish that in no

 other prenatal (or medical) context is an ultrasound mandated by state law, despite its

 importance in the safe provision of prenatal care. Dr. Grossman testified that there

 nonetheless may be instances where an ultrasound is not necessary prior to a medication

 abortion. For example, a 2020 practice bulletin from ACOG states that, for those patients

 who have reliable menstrual cycles and who have had a period in the last 56 days and

 38
    We do not revisit the issue of whether the Ultrasound Requirement is constitutional under the
 Due Process Clause; a trial does not allow additional, previously omitted evidence and theories
 to be advanced that could have been presented at summary judgment.
                                                  55
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 56 of 158 PageID #:
                                  10869



 who present with no signs or symptoms of an ectopic pregnancy, an ultrasound is not

 required. [Phase I Tr. Vol. II, 44:14–25, 45:11–23].

        Performing an ultrasound, however, remains by all accounts the "gold standard"

 for providing safe care, according to Dr. Harrison, even by ACOG standards. [Phase I Tr.

 Vol. III, 155:24, 156:1–12], whose "Level B" recommendation is that no ultrasound need

 to be conducted for some women. [Phase I Tr. Vol. II, 133:1–20]. ACOG's Level A

 recommendation counsels in favor of an ultrasound or a physical examination for all

 abortions patients, and the FDA directs that an ultrasound be conducted if there is any

 uncertainty as to gestational age or concerns of an ectopic pregnancy. [Phase I Tr. Vol.

 IV, 2–7, 242:21–25]. Dr. Grossman testified at his own facility, in fact, the practice

 includes ultrasounds being administered prior to proceeding with abortion care. [Phase I

 Tr. Vol. II, at 41:18–21]. The experts also agree that ultrasound technology is a highly

 accurate tool by which providers can and ordinarily do date pregnancies. [Id. 42:25,

 43:1–3, 111:4–7; Phase I Tr. Vol. III, 195:14–22].

        Apart from the value of performing an ultrasound, Dr. Grossman testified that

 there is no specific medical benefit that follows from a requirement that the ultrasound be

 performed by the abortion provider or an affiliate thereof rather than by an unaffiliated

 technician, which undercuts the limitation contained in the Ultrasound Requirement that

 abortion providers may not rely on ultrasounds conducted by other unaffiliated facilities

 nor may they refer a patient to a radiology lab near their home. [Phase I Tr. Vol. III,

 77:7–13]. This restriction appears to be sui generis: in no other prenatal setting does such

 a limitation exist for women seeking medical services. The State defends this restriction

                                              56
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 57 of 158 PageID #:
                                  10870



 on the grounds that, though a patient may not be referred to an unaffiliated technician, the

 ultrasound may be performed at an affiliated facility and is not necessarily limited to the

 abortion clinic location. A woman could visit, for example, the Planned Parenthood of

 Fort Wayne (or Columbus or Evansville or Mishawaka) for her ultrasound and then have

 the abortion performed elsewhere at a licensed abortion clinic also operated by Planned

 Parenthood. [Phase I Tr. Vol. I, 32:19–25, 33:1–7].

        Dr. Grossman estimates that approximately 10% of his patients have already

 obtained an ultrasound when they first come to him for care; in those instances, he only

 conducts an additional ultrasound if it were for some reason clinically necessary. [Id., at

 113:2–6]. Similarly, Ms. Hagstrom Miller reported that approximately one out of every

 ten patients, when they first come to the South Bend Clinic, have already received an

 ultrasound but, due to Indiana's Ultrasound Requirement, they must receive an additional

 ultrasound at or by the clinic. [Phase I Tr. Vol. I, 93:22–24].

        Because this requirement must be satisfied at least eighteen hours in advance of

 receiving an abortion, it results in the two-trip regimen for patients.

    2. Indiana's Physician-Only Law

        The "Physician-Only Law" limits the performance of a first-trimester abortion in

 Indiana only to a physician. Ind. Code § 16-34-2-1(a)(1); see also 410 Ind. Admin. Code

 § 26-13-2(b). First enacted in 1973, this law is being challenged now, almost fifty years

 later, for its inconsistency with contemporary medical practice standards.

        The 2016 amendment to the label for Mifeprex by the FDA removing language

 restrictions to the administration of this drug solely by physicians provides context to

                                               57
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 58 of 158 PageID #:
                                  10871



 Plaintiffs' claim in this regard. The label as amended provides that "any certified

 healthcare provider" or any "certified prescriber" is authorized to dispense Mifeprex so

 long as the provider can diagnose ectopic pregnancies and provide surgical intervention

 in the case of incomplete abortion or severe bleeding or has "made a plan to provide such

 care through others." [Phase II Tr. Vol. I, 157:8–16; Phase II Tr. Vol. II, 122:14–15,

 123:1–19; see Dkt. 347, Joint Stip. Fact, ¶ 67]. This amendment to the Mifeprex label, as

 interpreted by providers, states an implicit endorsement by the FDA of the opinion that

 medication abortions can be safely and competently performed by Advanced Practice

 Clinicians ("APCs"), such as physician assistants or nurse practitioners. [Phase II Trial,

 Vol. I, 157:17–21]. Indeed, ACOG, the American Public Health Association, and the

 World Health Organization have all also endorsed abortion care provided by APCs.

 [Phase II Tr. Vol. I, 152:16–25, 153:1–25, 154:1–21]. As of June 23, 2021, the evidence

 adduced at trial established that approximately one-third of the states currently permit

 APCs to provide medication abortions. In one-quarter of the states, APCs are also

 authorized to provide first-trimester aspiration abortions. [Id. at 154:22–25; 155:1–5].

        In California, for example, where Dr. Grossman practices, APCs are authorized to

 provide both medication and first-trimester aspiration abortions. He has personally

 trained APCs to provide these services, which training he describes as being identical to

 the training a physician received for providing first-trimester abortion care. [Id. at 155].

 Dr. Grossman's experiences in training and working with APCs as well as his in-depth

 review of published medical literature on this topic inform his opinion that APCs can and

 do provide medication and first-trimester aspiration abortions as safely and effectively as

                                               58
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 59 of 158 PageID #:
                                  10872



 physicians; thus, he opined, Indiana's Physician-Only Law is inconsistent with the

 accepted medical knowledge and practice in the United States. [Id. at 156:1–13].

        Included in his medical literature review was the NASEM report, which, as we

 have previously noted, is the authoritative source on abortion care standards/procedures

 in the United States. The report concludes as follows: "Both physicians . . . and APCs

 can provide medication and aspiration abortions safely and effectively." [Id. at 156:19–

 25]. Similarly, a 2013 peer-review study conducted by the American Journal of Public

 Health determined that there was no clinically significant difference in the risk of

 complications (minor or major) arising from first-trimester aspiration abortions, when the

 abortion is performed by an APC as opposed to a physician. [Id. at 158:1–25, 160:1–25;

 161:1-7]. Though an increase in minor complications was observed among the APC-

 treated group, Dr. Grossman reiterated that any difference in complications did not rise to

 a level of clinical significance, and, importantly, there was no difference between the

 groups with respect to major complications. [Id., 161:1–19]. Any gap between these

 groups' respective proficiency levels, according to Dr. Grossman, disappears as APCs

 gain experience in performing these procedure. [Id., 161:8–19].

        A 2015 meta-analysis comparative study examining APCs and physicians

 regarding their respective provision of both medication abortion and first-trimester

 aspiration abortion determined that there was nothing more than a minimal difference

 between the two groups with respect to the safety and effectiveness of medication

 abortion. As to first-trimester aspiration abortion, the meta-analysis cited one study in

 which a "statistically significant difference" was identified regarding a risk of incomplete

                                              59
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 60 of 158 PageID #:
                                  10873



 abortions following aspiration abortion care (.03 percent when the care was provided by a

 physician versus .07 percent when provided by an APC). Again, Dr. Grossman explained

 that this difference was not "clinically significant" and that the study's authors were being

 "cautiously optimistic" regarding the safe provision of first-trimester abortion care by

 APCs [Id. at 163:1–25; 164:1-17].

        APCs are authorized to provide a range of non-abortion related medical services,

 which Dr. Grossman contends present comparable risks to first-trimester abortion care. In

 Indiana, APCs can (and do) prescribe misoprostol for miscarriage management or to treat

 incomplete abortions. [Id. at 36:13–15; 165:22–25; 166:1-4]. Kelly McKinney, a nurse

 practitioner with the Community Health Network and Women's Med, testified that she

 currently provides care of this nature. [Id. at 66: 3–10]. IU Health also utilizes APCs to

 provide miscarriage management care through the use of mifepristone and misoprostol.

 Id. 36:10–15].

        According to Dr. Grossman, the risks associated with misoprostol (the potential

 for infection, the risk of excessive bleeding, or the incomplete evacuation of the uterus,

 for example) are no greater in the context of the provision of abortion care than they are

 in the context of miscarriage management. [Phase I Tr. Vol. II, 60:6–12; Phase II Tr.

 Vol. I, 167:12–18]. The challenges faced in managing any potential complications

 following a medication abortion would present in a similar way as those with a

 miscarriage management patient. [Phase II Tr. Vol. I 167:19–25]. Other medications that

 APCs are authorized to prescribe that pose equal or greater risks than abortion-inducing

 drugs include birth control and opioids. [Id. at 165:23–25; 166:1–7]. When prescribing

                                              60
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 61 of 158 PageID #:
                                  10874



 such drugs, APCs must screen in the same fashion for contraindications as would be

 required for abortion patients to determine whether the patient is an appropriate candidate

 for that kind/level of care. [Id. at 63:7–9, 13–23, 166:11–13].

        APCs currently perform a wide range of non-abortion-related gynecological

 procedures: the insertion or removal of an IUD, colposcopies to evaluate for cervical

 cancer or dysplasia, endometrial biopsies, and loop electrocautery excising ("LEEP")

 procedures applied the cervix, which involve excising small bits of cervical tissue.

 Certified nurse midwifes are authorized to perform vaginal deliveries in connection with

 childbirth and related care in this context, including suturing torn vaginal tissue and

 administrating intravenously narcotics medication, though a physician is often available

 and on call in those situations.

        Dr. Grossman testified that these authorized gynecological procedures are at least

 comparable to and sometimes riskier than first-trimester aspiration abortions. [Phase II

 Tr. Vol. I, 168:15–25]. The insertion of an IUD, for example, is much like a first-

 trimester aspiration abortion, sometimes necessitating manual dilation of the cervix,

 thereby creating a risk of forming a false passage way in the cervix which can lead to the

 perforation of the uterus. [Id. at 170:11–25, 171:1–15]. Dr. Grossman reiterated that an

 APC would manage these risks associated with aspiration abortion much like he or she

 would manage the risk of any of the aforementioned procedures, which may include

 referral to a hospital (where the patient might actually be treated by another APC) or to a

 physician, if the APC determined that was appropriate under the circumstances. [Id. at

 173:1–16].

                                              61
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 62 of 158 PageID #:
                                  10875



        Ms. McKinney testified that she was confident that she could, if properly trained

 by a physician, perform a first-trimester aspiration abortion. [Id. at 68:15–25, 69:1–3].

 Dr. Bernard testified that she would refer her patients in need of first-trimester abortion

 services to an APC, if she were legally permitted to do so. [Id. at 37:1–20].

        Dr. Calhoun testified, however, that in his opinion and experience, physicians are

 better trained to "recognize" and to "deal with and/or be able to fix any complication that

 might occur as a result" of an aspiration abortion. [Phase I Tr. Vol. II, 95:4–10]. This

 training of physicians their encompasses years of residency in specific areas of medical

 practice, including obstetrics and gynecology as well as surgery. [Id. at 96:1–12; Phase II

 Tr. Vol. III, 8:7–25, pp. 9–13]. Though Dr. Calhoun and Dr. Stroud concur with Dr.

 Grossman that APCs are qualified to perform procedures such as colposcopies and

 LEEPs, these procedures, they say, are not properly viewed as being in the same "realm"

 as aspiration abortion, which requires the dilation of the cervix and is thus significantly

 more complex. [Phase I Tr. Vol. II, 40:16–24]. Dr. Calhoun agrees that the most common

 complication associated with an aspiration abortion or a D&C arises from the dilation of

 the cervix, which poses a risk of creating a false passageway that could lead to the

 perforation or laceration of the uterus; however, Dr. Calhoun disagrees with Dr.

 Grossman that the insertion of an IUD also involves the manual dilation of the cervix. His

 practice does not include the manual dilation of the cervix for patients in his care. [Phase

 I Tr. Vol. II, 94:5–14; 128:25, 129:1–20, 131:22–25, 132:1–4; 133:6–14].

        Dr. Goodwine-Wozniak asserts that aspiration abortions are more invasive and

 complex than the procedures listed by Dr. Grossman, maintaining that physicians are

                                              62
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 63 of 158 PageID #:
                                  10876



 better trained to handle complications that may arise during this procedure. In agreement

 with the State's other expert witnesses, she holds that aspiration abortion, unlike the

 procedures delineated by Dr. Grossman, entails the dilation of the cervix and thus is

 beyond the scope of an APC's competency and practice. [Id., at pp. 149–50, 151:4–13].

        Dr. Stroud testified that although he employs numerous APCs in his practice, he

 echoes Dr. Goodwine-Wozniak's concerns. In response to Dr. Grossman's view that

 APCS can provide D&Cs in the context of miscarriage management, Dr. Stroud indicated

 that he was not aware of any non-physicians performing D&Cs and did not believe that

 APCs could perform D&Cs consistent with the appropriate standard of care. He also

 specifically indicated that he would not permit APCs under his supervision to perform

 D&Cs—a procedure that he personally performs routinely in his practice. In his expert

 opinion, allowing APCs to perform this procedure would be medically inappropriate.

 [Phase II Tr. Vol. III, 13–15].

        The evidence includes no specific testimony from or identification of APCs who

 currently provide D&Cs for miscarriage management patients or APCs who perform

 dilations of the cervix when inserting IUDs. Dr. Grossman clarified that such dilations

 are only "sometimes" necessary in those contexts.

        With respect to medication abortions, Dr. Calhoun, 39 Dr. Goodwine-Wozniak, and

 Dr. Stroud all testified that, in their respective opinions, APCs are not equipped to


 39
   The value of Dr. Calhoun's testimony was substantially diminished by certain errors and other
 shortcomings. Dr. Calhoun testified that a physician is better equipped to conduct the informed
 consent process, despite Indiana law permitting APCs to complete this aspect of abortion care. In
 addition, Dr. Calhoun erroneously asserted that the FDA requires a physician to certify the use of
                                                63
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 64 of 158 PageID #:
                                  10877



 diagnose ectopic pregnancies, which is a contraindication for medication abortion; we

 note, however, that APCs in Indiana can and do interpret ultrasounds and thus screen for

 ectopic pregnancies, thereafter discussing the ultrasound results with abortion patients.

 [Phase I Tr. Vol. I, 39:10–12, 139:19–21, 140:3–8; Phase II Tr. Vol. I, 48:12–15, 65:25,

 77:1; Phase II Tr. Vol. II, 121:2–7]. These opinions by these physicians are thus clearly

 inconsistent with currently accepted medical standards of care in Indiana.

         Dr. Goodwine-Wozniak also opined that APCs may not be qualified to manage

 hemorrhaging caused by the abortion—though, as we previously noted, APCs are

 authorized to handle this potential complication when it arises in the course of

 miscarriage management. Dr. Stroud shared the view that APCs are not qualified to

 perform D&Cs, which could be required in an incomplete medication abortion. Again,

 however, APCs are trusted with managing this complication with a miscarriage

 management patient. It is also undisputed that such complications as these most likely

 arise after the patient has left the abortion facility, following the ingestion of misoprostol.

        In non-abortion settings, APCs are subject to all generally applicable

 laws/regulations defining the scope of practice and professional standards. See Ind. Code

 §§ 25-22.5-1-1.1(i)(1), 25-23-1-1, 25-23-1-19.4; 844 Ind. Admin. Code §§ 2.2-1.1-13,

 2.2-1.1-16, 2.2-2-6; 848 Ind. Admin. Code §§ 3-1-1, 3-1-2, 4-1-4, 4-2-1. Physician

 assistants must be supervised by licensed physicians pursuant to written supervisory

 agreements. See Ind. Code § 25-22.5-1-1.1(i)(1); 844 Ind. Admin. Code 2.2-1.1-16.

 Mifeprex, and thus permitting APCs to prescribe Mifeprex would contravene the FDA's
 directive. This is, as the evidence shows, simply incorrect—the FDA amended the Mifeprex
 label to refer to "prescriber" rather than "physician."
                                               64
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 65 of 158 PageID #:
                                  10878



 Nurse practitioners practicing in outpatient settings are required to collaborate with

 licensed physicians, also pursuant to written agreements. See Ind. Code § 25-23-1-19.4.

        The size of Indiana's pool of abortion providers eligible to perform first-trimester

 abortions is obviously significantly reduced by the impact of the Physician-Only Law.

 Physician availability and recruitment, as previously explained, is a significant barrier to

 patient access of abortion services in Indiana, supra Section III.B.1. Because of a

 shortage of available physicians, the limited capacity of Indiana's licensed abortion

 clinics results in long wait times and an inability to expand the provision of services to

 additional days. 40 No Indiana-based abortion clinic is currently able to offer services

 more than one or two days a week or once every other week, and the recruitment of

 additional physicians by clinics continues to be exceedingly challenging. Id.

        The recruitment of APCs does not pose such obstacles, however. Indeed, we were

 told, there exists a supply of APCs willing and able to provide abortion care, who would

 do so but for the Physician-Only Law. Many APCs are already employed by licensed

 abortion clinics, but their duties are curtailed by this statutory restriction. Planned

 Parenthood, for example, employs a base of twenty APCs across its three Indiana

 abortion clinics, who routinely provide birth control, STI testing, and pap smears, among

 other services, and, as mentioned, would provide abortion care if the law permitted them

 to do so. These APCs could "easily" step in to fill the shortage of qualified providers,

 according to Ms. Miller. [Phase II Tr. Vol. 13:9–22, 14].


 40
   See our prior detailed discussion of the limitations that physicians' availability places on
 access to abortion services, supra Section III.C.1.a.
                                                  65
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 66 of 158 PageID #:
                                  10879



        Similarly, Women's Med currently employs three APCs who prescribe

 contraceptives, conduct preabortion counseling, review ultrasounds, and perform follow-

 up examinations on abortion patients. Likewise, these APCs would perform abortion-

 related care at Women's Med, if the law permitted them to do so. [Id. at 48, 49:1–2]. The

 South Bend Clinic employs one APC who currently works only two Fridays a month, but,

 if she were permitted to provide medication abortions, she would expand her time

 commitment to the clinic. [Id. at 76:14–21, 78:25, 79:1–4].

        If APCs were eligible to provide abortion services, they could staff the clinics on

 days when physicians are unavailable, thereby increasing the availability of abortion

 services to patients, and, in turn, reducing the existing delays in accessing care. Without

 this restriction, each licensed abortion clinic in Indiana could and would significantly

 expand its services: Indiana's Planned Parenthoods would offer appointments every day

 of the week they are open, rather than one or two days (or less for some, such as the

 Lafayette clinic) and Women's Med would expand its offering from two days a week to

 five days a week. [Id. at 12:22–25, 13:1–3, 49:3–9]. The South Bend Clinic would expand

 the number of days on which abortion appointments are available. [Id. at 75:3–9, 78:21–

 25, 79:1–7].

        Allowing APCs to provide abortion services would also reduce procedural costs

 for patients. As. Dr. Haskell testified, APCs are employed at a lower salaries; an abortion

 performed by an APC would result in a cost reduction of 10%, from $700 to $630. [Id., at

 49:10–23]. The South Bend Clinic would also be able to reduce the cost of medication



                                              66
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 67 of 158 PageID #:
                                  10880



 abortions provided by APCs, which savings would be passed on to the patients. [Id., at

 75:10–19, 79:1–14].

    3. Indiana's Second Trimester Hospitalization Requirement

        Indiana's "Second Trimester Hospitalization Requirement" provides that "after the

 first trimester of pregnancy," an abortion may only be "performed in a hospital or

 ambulatory outpatient surgical center." Ind. Code § 16-34-2-1(2). As detailed herein,

 hospitals and ambulatory surgical centers are subject to heightened construction and

 staffing requirements necessary (among other reasons) to maintain a sterile operating

 environment. Such requirements are unnecessary to safely perform second-trimester

 abortions, according to Plaintiffs, and the hospitalization requirement reduces access and

 increases costs for abortions performed in Indiana.

        Early second-trimester abortions, up to sixteen weeks lmp, may be performed

 utilizing aspiration abortion; however, the vast majority (90%) of second-trimester

 abortions are performed through D&Es. [Phase II Tr. Vol. I, 190:1–16].

        When an aspiration abortion is performed in the second trimester, that procedure is

 "exactly the same" as when it is performed in the first trimester. [Id. 190:14–25, 191:1–

 2]. Currently, as we have previously noted, five of Indiana's abortion clinics are licensed

 to provide first-trimester aspiration abortions.

        D&Es, as currently performed, utilize both suction and medical instruments to

 empty the contents of the uterus. The first step is the dilation of the cervix using osmotic

 dilators and/or medications, which process may occur over the course of two days. Once

 the cervix is dilated, a combination of suction and forceps is used to empty the uterus,

                                               67
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 68 of 158 PageID #:
                                  10881



 requiring five to ten minutes to complete. This provision of second-trimester care was

 developed in the late 1970s and 1980s, and has proved to be much safer than the

 induction care that was previously provided to second-trimester patients. D&Es

 techniques have continued to evolve since they were first developed. Dr. Grossman

 testified that he began performing D&Es during his residency in the 1990s. At that time,

 osmotic dilators, the use of which has simplified D&Es and increased their safety, were

 unavailable. At present, a combination of medication and osmotic dilators is commonly

 utilized to prepare the cervix for a D&E procedure. [Id. at 189:10–25; 190:1–5].

        Plaintiffs' evidence indicates that second-trimester D&E abortions in places

 outside of Indiana can be and are safely performed in out-patient, office-based settings.

 Dr. Grossman, whose opinions, again, are anchored in his personal experiences as well as

 his review of relevant medical literature and his own published research, testified that

 there are no minimum facility requirements necessary to safely perform D&Es beyond

 those connected with the type of anesthesia used, which, for D&Es, is likely to be

 moderate sedation or intravenous deep sedation. [Id. 176: 16–25, 1–7; 178:10–16, 192:1–

 9]. Heightened construction and personnel requirements applicable to hospitals do not

 enhance the safety of a D&E, according to Dr. Grossman, given that the primary purpose

 of such requirements is to ensure the sterility of operating rooms within the context of

 performing sterile surgeries during which surgeons make incisions into the body. As

 previously noted, D&Es do not require incisions into sterile tissue. Additionally,

 operating rooms in hospitals and ASCs require that they be of adequate size to allow for

 the presence and movement of an anesthetist and general anesthesia equipment as well as

                                              68
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 69 of 158 PageID #:
                                  10882



 other surgical equipment. None of these needs for space apply when safely performing a

 D&E. [Id. at 181:2–15, 192]. 41

        Dr. Grossman stated that an ambulatory surgical center is no better equipped than

 an out-patient medical clinic to treat the potential complications of a D&E, and, in any

 event, complications are "very, very rare." On such rare occasions when a complication

 does arise, both an ASC and an outpatient clinic would almost certainly transfer the

 patient to a hospital for consultation or collaboration with a surgeon. Accordingly, the

 care provided in an ASC would be no different or better or safer than that which would

 and could be provided by an outpatient abortion clinic. [Id. at 193:1–14].

        Dr. Grossman's opinions find substantial support in medical literature, including

 the NASEM report. [Id. at 175:19–25, 176, 177:1–7]. Similarly, "Consensus Guidelines,"

 developed by ACOG and the American College of Physicians as well as other

 professional groups, 42 state that "requiring facilities that perform office procedures,

 including abortion, to meet standards beyond those currently in effect for all general



 41
    Dr. Goodwine-Wozniak opined that the pain associated with second-trimester abortions can be
 best managed by hospitals or ACS facilities; however, because she does not perform second-
 trimester D&Es in either the abortion or miscarriage management context, her opinions
 regarding the level of pain management required for D&E are less persuasive. [Phase II Tr. Vol.
 II, 156:9–14, 157:18–25, 19:1–8]. Dr. Goodwine-Wozniak did testify that she performs first-
 trimester D&Cs only in hospitals utilizing general anesthesia, but the evidence adduced at trial
 establishes that this procedure can be and is safely performed in clinical office settings, both for
 abortion and miscarriage management patients. [Id., at 158: 6–18, 162:20–25, 163:1–12, 165:19–
 21].
 42
    The Consensus Guidelines were developed following a comprehensive review of the published
 medical literature as well of studies that were in progress at the time of publication. They are
 based on a consensus meeting comprised of experts in a variety of areas of medicine and nursing
 who reviewed the available evidence from which they produced these guidelines. [Phase II Tr.
 Vol. I, 177:19–25, 178:1–2].
                                                 69
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 70 of 158 PageID #:
                                  10883



 medical offices and clinics is unjustified based on [a] thorough review and analysis of

 available evidence." [Id. 177:9–25, 178:1–15].

        In addition, a 2018 peer-reviewed study published in The Journal of the American

 Medical Association reviewed incidences of complications and adverse events occurring

 in ASCs compared to out-patient office-based settings over a three-year period. The

 findings of this study determined that there is no evidence that second-trimester D&Es

 are any safer when they are performed in an ASC compared to an office-based setting.

 [Id. at 193:16–25, 194:1–15, 195:9–14].

        Dr. Grossman reports that he routinely and safely provides D&E care in an

 outpatient clinic setting. [Id., at 195:25, 196:1–5]. He further noted that D&Es in the

 context of miscarriage management are provided in office-based settings, as are

 procedures of comparable complexity and risk, such as operative hysteroscopies, which

 involve dilating the cervix and then inserting instruments into the cervix to remove

 fibroids, polyps, or a septum of the uterus. [Phase II Tr. Vol. III, 44:10–25].

        The State's experts did not counter these findings from Dr. Grossman's research. 43

 However, Dr. Calhoun testified that he believes that second-trimester D&Es should occur

 only in facilities, such as an ASC or hospital, that are equipped with the surgical

 equipment or personnel necessary to treat any complications that might arise. [Phase I.


 43
    Dr. Goodwine-Wozniak does not perform D&Es in any context but nonetheless is of the view
 that second-trimester D&Cs, to the extent they occur, should be performed in hospitals or APCs
 to better manage pain as well as potential complications, including bleeding and infection. It is
 unclear from Dr. Goodwine-Wozniak's testimony why a second-trimester D&C necessitates
 different care from a first-trimester D&C, which procedures can be and currently are safely
 provided in clinical settings.
                                                70
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 71 of 158 PageID #:
                                  10884



 Tr. Vol. II, 104:14–25, 105:1–4]. The limitations of Dr. Calhoun's expertise diminish the

 importance of his opinions in this regard since he has performed only 10 to 15 D&Es (in

 the context of miscarriage management) in the course of his medical practice. He could

 not recall the last time he performed this procedure though he knew it was decades ago.

 [Id., 127:1–25, 128:1–14]. In addition, Dr. Calhoun did not specifically respond to or

 rebut Dr. Grossman's contention that dealing with complications on the rare occasions

 they might arise from a D&E would involve the same treatment process if this procedure

 were performed at either an ASC or an outpatient clinic, that is, the safe transfer of the

 patient to a hospital. 44

        Dr. Grossman's findings are consistent with Dr. Cowett's 45 experiences. She

 testified that her medical clinic in Chicago, Family Planning Associates, which provides

 approximately 12,000 abortions per year, is equipped to and does provide safe second-

 trimester abortions, including D&Es. According to Dr. Cowett, the vast majority of

 second-trimester D&E patients are treated at her clinic without any issues or

 complications. It is only on "extremely rare" occasions that emergency transport is

 necessary, which she estimates to occur approximately two to three times a year. The

 44
    As will be discussed in our analysis, the Supreme Court has already determined (nearly forty
 years ago) that it is unconstitutional to restrict the provision of D&Es only to hospitals given the
 overall safety of this procedure. City of Akron v. Akron Ctr. for Reprod. Health, Inc., 462 U.S.
 416, 438 (1983), overruled on unrelated grounds by Planned Parenthood of Se. Pennsylvania v.
 Casey, 505 U.S. 833 (1992) ("By preventing the performance of D & E abortions in an
 appropriate nonhospital setting, Akron has imposed a heavy, and unnecessary, burden on
 women's access to a relatively inexpensive, otherwise accessible, and safe abortion procedure.");
 see also Planned Parenthood Ass'n of Kansas City, Mo., Inc. v. Ashcroft, 462 U.S. 476, 482
 (1983) ("For the reasons stated in City of Akron, we held that such a requirement 'unreasonably
 infringes upon a woman's constitutional right to obtain an abortion.'")
 45
    Dr. Cowett testified on behalf of Plaintiffs as an expert in the field of obstetrics and
 gynecology as well as abortion care.
                                                  71
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 72 of 158 PageID #:
                                  10885



 most likely complication that would necessitate emergency transfer is post-operative

 bleeding potentially associated with uterine perforation or cervical laceration, which is a

 known albeit rare risk of D&Es. Infections may also necessitate transfer, though, again,

 only rarely. Dr. Cowett explained that because these complications are extremely rare, it

 is illogical and unnecessary to outfit her clinic with the equipment (such as that necessary

 for a blood transfusion) and space and personnel necessary to treat them. In those rare

 instances when such treatment is necessary, the appropriate care which she provides is

 the safe transfer of the patient to a hospital. In all instances that a patient is transferred, a

 Family Planning Associates staff member accompanies the patient to the hospital to

 ensure a continuity of care and to provide support to the patient. [Phase II Tr. Vol. I,

 126:25, 127:1–7; 139:24–25, 140:1–8, 141:1–9, 14–19, 143:9–25, 144:2–25, 146:1–22,

 148:21–25, 149:1–4].

        Planned Parenthood currently provides second-trimester abortion care in their

 clinics located in other states, including Hawaii, Alaska, Idaho, and Washington. [Id. at

 16:2–7]. The Planned Parenthoods licensed in Indiana to provide aspiration abortion

 services (Merrillville, Indianapolis, and Bloomington) 46 would, but for this law, offer

 second-trimester abortions. These clinics regularly receive patients seeking services who

 have progressed into the second trimester who must be referred out-of-state. [Id. at


 46
   These Indiana licensed aspiration abortion clinics are subject to a complex, extensive series of
 regulations requiring them, for example, to: maintain protocols for medical emergencies, which
 include the safe transfer of patients to a hospital for emergency care; obtain and keep available
 various equipment and supplies, including oxygen and resuscitation equipment, defibrillators,
 cardiac monitors, and pulse oximeters; and comply with various other sterilization and facility
 requirements. See generally 410 Ind. Admin. Code. § 26.
                                                 72
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 73 of 158 PageID #:
                                  10886



 18:11–23, 19:1–21, 25:2–9]. Similarly, Women's Med of Indianapolis routinely

 encounters women hoping to obtain second-trimester abortions whom they would like to

 serve but are prohibited from doing so; indeed, Women's Med does provide second-

 trimester services at its Ohio clinic. [Id., at 50:4–23, 52:1–19]. Second-trimester abortion

 services are also offered at Whole Woman's Health Clinics in Texas, Maryland,

 Minnesota, and Virginia. [Id. at 92:11–18].

        As Ms. Miller testified, it would be cost-prohibitive to retrofit Planned

 Parenthood's existing facilities to comply with the scheme of ASC regulations. Such

 retrofitting would require adding space to satisfy the larger square footage requirements

 and installing expanded HVAC systems. [Id., p. 17]. Dr. Haskell of Women's Med notes

 similar challenges impeding their ability to upgrade to an ASC. He estimated that it

 would cost more than $2 million to transform a single facility to include the required

 equipment, ventilation systems and operating rooms mandated for an ASC. [Id. at 50:24–

 25, 51:1–19].

        There is no dispute that the Second-Trimester Hospitalization Requirement

 increases the costs and reduces the availability of second-trimester abortion care. Few

 hospitals and no ASCs currently provide any abortion services. Those hospitals that do

 provide second-trimester abortions in Indiana are all located within twenty miles of

 Indianapolis and provide D&Es only where there is maternal or fetal concern indicated.

 Supra, Section III.B.1. As a result, most women seeking this service in Indiana must

 travel out-of-state, typically to Illinois, Ohio, or Kentucky, to obtain care. [Id. at 34:2–10,

 Id. at 115:22–25, 116:1–15].

                                               73
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 74 of 158 PageID #:
                                  10887



        The evidence reflects that it is not uncommon for women in Indiana to need

 second-trimester care but be unable to access it. Dr. Bernard testified that she encounters

 at least one patient a month whom she must refer out of state for second-trimester

 services. [Id. at 34:20–22]. Women's Med encounters two or three second-trimester

 patients a week who must be referred out-of-state, typically to Ohio, and Ms. Miller of

 Planned Parenthood refers three to four patients a month to neighboring states. [Id. at

 52:7–16]. About one-quarter of Ms. Guerrero's clients are in need of second-trimester

 care but unable to access it in Indiana. And Dr. Cowett testified that approximately one

 out of nine second-trimester patients for whom she provides care at Family Planning

 Associates has traveled to her Chicago facility from Indiana. [Id. 127:15–19]. These

 Indiana women travel there from all of over the state. [Id., at 128:8–24]. She understands

 (and testified) that the primary factor motivating Hoosier women to come to her facility

 is that they are unable to access abortion care in Indiana. [Id. at 129:6–25, 130:1–15,

 135]. 47

        Because D&Es procedures often extend over a period of time, these out-of-state

 trips necessitate overnight stays. The expenses associated with such arrangements are

 significant and burdensome for many women seeking services, who, as previously

 discussed, often struggle to pull together fund to cover the transportation and lodging in

 addition to the money to fund abortion services, even within Indiana. [Id. at 130:14–25,

 131:1–25, 117]. To access care, women will "scrap[e] together every penny they have" to


 47
   The State has maintained that there is little or no demand for second-trimester services in
 Indiana. This position is not supported by or consistent with the evidence in the record.
                                                 74
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 75 of 158 PageID #:
                                  10888



 pay for these expenses. [Id. at 117:20–23]. Many women sleep in their cars or bus

 stations. [Id. at 132:19–25, 133:1–2]. Women's stress levels related to their ability to

 maintain their employment relationships and secure adequate child care for other children

 are exacerbated further when they must travel to a neighboring state for care. [Id. at

 117:16–19]. The emotional burdens of managing all of this, coupled with the challenges

 of maintaining confidentiality, are compounded especially for women in violent

 partnerships. [Id. at p. 118].

        Even if a woman were successful in accessing a second-trimester elective abortion

 care in a hospital in Indiana, the costs of securing such care would be exponentially

 greater than they would be in a clinic. It is estimated that the cost of a second-trimester

 abortion in a clinic is between $800 and $2400, whereas the cost of a second-trimester

 abortion in a hospital ranges from $10,000 to $20,000. (The costs of first-trimester

 abortion care range from $500 to $1000 before any other expenses are factored in). [Id. at

 12–21; Phase I Tr. Vol. III, 34:3–8]. For patients fortunate to have insurance coverage,

 abortion costs are not usually included. Supra, Section III.B.1.

    4. Indiana's Physical Facility Requirements

        Indiana law imposes various structural requirements on clinic facilities which

 provide medication and aspiration abortion services.

        a. Restrictions on Facilities Providing Medication Abortions

        In order to obtain licensure to operate a medication abortion clinic, clinics are

 required to maintain on the premises a housekeeping room with a service sink and

 storage. 410 Ind. Admin. Code 26.5-17-2(e)(1). Plaintiffs contend that this provision is

                                              75
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 76 of 158 PageID #:
                                  10889



 wholly unnecessary and that abortion clinics can operate and maintain sanitary and safe

 facilities without requiring this separate room.

        Dr. Grossman has testified that there are no specific facility standards required to

 ensure safe abortion care, with the exception of facility requirements tailored to the

 provision of certain forms of anesthesia. This opinion is supported by the NASEM report

 and the Consensus Guidelines. Dr. Grossman could identify no other outpatient medical

 facilities that are subject to any specific facilities requirements. [Id. at 175:16–24, 180:1–

 20].

        With specific respect to the requirement that medication abortion clinics maintain

 housekeeping rooms with storage sinks, Dr. Grossman deemed this requirement as being

 medically unnecessary and lacking any safety benefit connection. As he explained,

 medication abortion does not involve the use of instruments that require any cleaning or

 sterilization that would necessitate this kind of separate room. Such care is provided

 "essentially without touching the patient." There is no reason to do more than simply

 disinfect surfaces similar to how providers would in any office setting in administering

 safe medication abortion care. [Id. at 185:4–12].

        The effect of this facility restriction is to prevent otherwise qualified healthcare

 centers from providing medication abortion services, including, for example, the Planned

 Parenthood located in Evansville, which, as Ms. Miller testified, satisfies all requirements

 necessary for licensure except for this particular facility requirement Her clinic could

 fully administer safe, hygienic care as it is, particularly since it outsources most of its

 janitorial duties to a third party that provides all cleaning supplies and removes from the

                                               76
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 77 of 158 PageID #:
                                  10890



 facility all materials, such as towels, that may need to be laundered. Further, Planned

 Parenthood's janitorial services do not use "an old-fashioned mop with a mop bucket"

 since "that's just not how medical spaces are cleaned anymore." Rather, most areas are

 cleaned using single-use materials that are discarded afterwards. Within the Evansville

 clinic, to the extent various materials require washing or rinsing, a clearly labeled "dirty

 sink" is maintained separate and apart from the sink designated for use by patients. [Id. at

 20–21; 22:1–19].

        The State proffered virtually no evidence as to the benefits of requiring medication

 abortion clinics to maintain a housekeeping room with a service sink and storage. Dr.

 Stroud testified that a separate janitorial closet was useful at his birthing center to store

 cleaning supplies and hazardous waste materials. He also testified that in his view

 facilities should keep sinks that are utilized for cleaning instruments or other medical

 supplies segregated from the sinks utilized by patients for handwashing. [Phase II Tr.

 Vol. III, 25:25, 26:1–23]. He offered no opinion, however, as to why it was necessary to

 install what Planned Parenthood has called a "dirty sink" inside a janitorial closet or

 housekeeping room or why such a room would otherwise need to be outfitted with

 plumbing. 48

        Planned Parenthood of Evansville made clear that it cannot simply retrofit its

 facility to comply with this requirement, since it would require modifications to one of its

 existing exam rooms to install running water, thereby reducing the availability of space

 48
   Dr. Calhoun testified that a housekeeping room with a service sink ensures sterility for surgical
 suites; however, sterility requirements in the context of surgical care are irrelevant here since that
 kind of surgery is not performed in these locations.
                                                  77
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 78 of 158 PageID #:
                                  10891



 for other services. Such renovations would be very expensive. Alternatively, one of its

 bathrooms would need to be converted into janitorial space. These are neither reasonable

 nor necessary modifications, according to Ms. Miller. [Phase II Tr. Vol. I, 22:20–25,

 23:2–12]. No other abortion clinic operates in Evansville; the closest available clinic for

 women in Evansville is in Bloomington, approximately 125 miles away. [Id. at 13–17].

        b. Indiana's Facility Requirements for Aspiration Abortion Clinics

        Plaintiffs also challenge the following restrictions imposed upon clinics

 performing aspiration procedures:

    • Procedure rooms must be a minimum of 120 square feet for procedures requiring
      only local analgesia or nitrous oxide, 410 Ind. Admin. Code 26-17-2(d)(1);

    • Scrub facilities must be provided near the entrance of procedure rooms, 410 Ind.
      Admin. Code 26-17-2(d)(4); and

    • Corridors must be at least forty-four inches wide, 410 Ind. Admin. Code 26-17-
      2(e)(5).

        Dr. Grossman's review of relevant medical literature, including the Consensus

 Guidelines and the NASEM report, undermines the necessity of these kinds of specific

 space standards for facilities providing first-trimester-aspiration abortion services.

        Regarding the requirement that procedure room dimensions measure no less than

 120 square feet, Dr. Grossman testified that there is no evidence indicating that this

 regulation enhances the safety of first-trimester aspiration abortions. The size of the room

 need only be large enough to accommodate the required number of people to

 appropriately care for the patient, the patient herself, and the equipment entailed in

 performing the procedure. A standard examination room thus suffices as the space


                                              78
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 79 of 158 PageID #:
                                  10892



 needed to perform a first-trimester aspiration abortion. Again, this opinion by Dr.

 Grossman mirrors the Consensus Guidelines. [Id., at 186:2–25, 187:1–3].

        Dr. Grossman further testified that a scrub facility, which includes automatic soap

 and water dispensers typically found within or outside operating rooms where sterile

 procedures are being performed, is not required to safely provide first-trimester aspiration

 abortion care, given that this procedure does not present any need for a sterile

 environment such as when an incision is made into a person's body. For first-trimester

 aspiration abortions, simple hand washing with soap and water is sufficient to ensure safe

 abortion care. [Id., at 187:3–18, 188:4–15].

        Dr. Grossman also testified that the requirement of 44-inch corridors does not

 enhance the safety of first-trimester aspiration abortion care. As he explained, this

 provision appears to be an extrapolation from regulations governing hospitals or surgical

 centers, where two wheelchairs or gurneys may need to pass one another in a hallway.

 However, this restriction serves no purpose in a clinic that provides only first-trimester

 aspiration abortion care where, given the minimal medical risks associated with this

 procedure, a patient would only rarely require emergency transport and on such

 occasions via a wheelchair or gurney. It is a virtual certainty that two patients would

 never require such transport at the same time. [Id. at 181:20–25, 182:1–13, 188:16–25,

 189:1–9]. Dr. Grossman testified that he has safely provided first-trimester aspiration

 services on numerous occasions in facilities that were not subject to these requirements.

 [Id. at 182:19–23].



                                                79
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 80 of 158 PageID #:
                                  10893



        Dr. Calhoun testified, however, that he believe each of these restrictions furthers

 the safety of the care being provided. Square footage requirements, for example, he said,

 ensure that there is adequate room for emergency personnel. The 44-inch corridor

 requirement allows for a gurney to be easily navigated through the hallways. A scrub

 facility, he testified, allows sterilization of one's hands prior to surgery. [Phase II Tr. Vol.

 II, 102:24–25, 103, 104:1–13]. But Dr. Calhoun did not dispute that first-trimester

 aspiration abortions do not mandate sterile conditions and that it is highly unlikely that

 two gurneys would ever be needed in the same hallway of a clinic at the same time

 (indeed, it is rare that even one would be needed). He also did not contest that a standard

 procedure room in a medical clinic provides sufficient space for the necessary personnel

 engaged in providing first-trimester aspiration abortion care.

        Dr. Stroud, in addressing the benefits of scrub facilities, 49 explained that this

 requirement is critical to the safe performance of procedures and surgeries which pose a

 material risk of infection. D&Cs (or aspiration abortions) qualify as such a procedure, he

 said, because they involve "taking objects from the outside world and placing them from

 the outside world into the inside world of the uterus that is not designed to have foreign

 objects in it." [Phase II Tr. Vol. III, 27:7–25, 28:1–5]. There is no dispute, however, that

 other facilities in Indiana, such as Dr. Allen Clark's office in South, Bend Indiana,

 administer other forms of care that encompasses the placement of "objects from the

 outside world into the inside world" (IUD insertions or endometrial biopsies, for

 49
   Dr. Stroud also offered testimony relating to the appropriate procedure rooms for birthing
 centers. This testimony is not useful to understanding the appropriate square footage for rooms in
 the abortion context.
                                                80
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 81 of 158 PageID #:
                                  10894



 example), which are not equipped with scrub facilities. [Phase II Tr. Vol. I, 107:20–25,

 108:1–24, 109:25, 110:1–4].

        Clearly, regulatory restrictions (particularly unnecessary regulatory restrictions)

 place burdens on the operation of facilities offering first-trimester aspiration abortion

 services, thereby reducing their availability. Regarding the South Bend Clinic, Ms.

 Hagstrom Miller testified that her efforts to locate a facility in the South Bend area that

 complied with these facility requirements were unsuccessful and that significant

 construction would be required to retrofit a facility to comply with these requirements,

 making it cost-prohibitive or at least infeasible or both. To come into compliance with the

 120-square-foot procedure room requirement, for example, the South Bend Clinic would

 have to expand its current examination room(s), which would, as a result, violate the 44-

 inch corridor requirement. The South Bend Clinic also cannot add scrub facilities outside

 its procedure room; in order to do so, significant and costly construction would be

 required that would include installing plumbing, moving a wall, and losing the

 availability of a different examination room. Even if the South Bend Clinic could afford

 to construct these alterations, doing so would violate the 44-inch corridor requirement.

 Consequently, the South Bend Clinic is ineligible under Indiana law to provide aspiration

 abortion services and must regularly refer South Bend women to clinics in Merrillville,

 Indianapolis, and Chicago. [Id. at 82:22–25, 83, 84, 87:14–25, 88:1–13].

        Ms. Hagstrom Miller also testified that no other state in which she operates first-

 trimester abortion clinics subjects its clinics to such requirements. [Id. at 88:21–25, 89:1–

 2].When asked whether she would proceed with the aforementioned construction if it

                                              81
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 82 of 158 PageID #:
                                  10895



 were feasible and affordable in order to provide the highest quality of care, Ms. Hagstrom

 Miller responded no, explaining that the various provisions were simply unnecessary and

 added no value to the quality of care that can be and is otherwise provided without such

 renovations. As she explained, the scrub facilities are not beneficial because clinics are

 already required to have handwashing facilities inside of each examination room. The

 other requirements similarly are of little or no value. [Id. at 89:9–25; 90].

    5. Indiana's Mandatory Disclosures

        Plaintiffs have also challenged certain "Mandatory Disclosures" prescribed by the

 State in conjunction with the informed consent process. Indiana law specifically

 mandates that at least eighteen hours prior to an abortion and "in the private, not group,

 presence of the pregnant woman," a physician or APC must provide orally and in writing

 certain information to the patient, including the Mandatory Disclosures discussed below,

 and patients are required to certify in writing that they have received this information. Id.

 § 16-34-2-1.1(a)(3).

        Eighteen hours prior to the abortion, patients must also be provided a color copy

 of Indiana's "Informed Consent Brochure," id. § 16-34-2-1.1(a)(4), which contains much

 of the information required during the oral informed consent process.

        A patient who has received a diagnosis of a lethal fetal anomaly (that is, a

 condition likely to be fatal before birth or shortly thereafter) must be provided additional

 disclosures. Again, at least eighteen hours prior to an abortion, "the physician who will

 perform the abortion" must "orally and in person, inform the pregnant woman of the

 availability of perinatal hospice services" and provide her with copies of the State's

                                               82
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 83 of 158 PageID #:
                                  10896



 "Perinatal Hospice Brochure" and a "list of perinatal hospice providers and programs."

 Id. § 16-34-2-1.1(b). If the woman chooses to proceed with the abortion, she must certify

 in writing that she received these materials. Id. § 16-34-2-1.1(b).

        Much of the information required to be disclosed to women prior to an abortion is

 uncontroverted here. Other disclosure requirements, according to Plaintiffs' witnesses, are

 inaccurate, misleading, or ideologically biased. Plaintiffs specifically challenge the

 Mandatory Disclosures which include: 1) when life begins, 2) fetal pain, and 3)

 information relating to mental health contained with the Perinatal Hospital Brochure.

        Indiana's mandated disclosure related to the beginning of life provides that,

 "human physical life begins when a human ovum is fertilized by a human sperm." Ind.

 Code § 16-34-2-1.1(a)(1)(E). Dr. Grossman testified that this disclosure does not convey

 objective or truthful scientific information in large part because there is no recognized

 medical definition for "human physical life," nor is there any scientific, medical

 consensus as to the moment in time or human biology when "life" beings, rendering the

 required disclosure at best confusing and ultimately unhelpful to women's informed

 decision-making. [Phase II Tr. Vol. I, 196:12–25, 197]. Ms. McKinney, who conducts

 preabortion counseling appointments at Women's Med, testified that most of her patients

 become confused and angry when they are provided with this disclosure. [Id. at 67:22–

 25, 68:1–4].

        In contrast, Dr. Curlin testified that it is "beyond debate" that all living organisms

 begin as fertilized eggs, including all human beings. Human physical life is thus deemed

 to begin when the human ovum is fertilized by a human sperm thereby creating a

                                              83
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 84 of 158 PageID #:
                                  10897



 fertilized egg. Dr. Curlin criticized Dr. Grossman's view for conflating "physical life"

 with a philosophical theory, explaining that the inclusion of the word "physical" clarifies

 that the State's definition refers to a medical fact. This definition moots any criticisms

 that the required disclosure defines life in spiritual or philosophical terms. According to

 Dr. Curlin, this required assertion is critical to the informed consent process because the

 woman considering the abortion needs to understand that the procedure will "kill a living

 human being." [Phase II Tr. Vol. II, 6:21–25, 7–9, 10:1–20; 12:21–25].

        Plaintiffs also object to the statutory requirement that abortion providers must

 inform their patients that "objective scientific information shows that a fetus can feel pain

 at or before twenty (20) weeks of postfertilization age," Ind. Code § 16-34-2-

 1.1(a)(1)(G). This statement, according to Dr. Grossman, is contrary to the positions

 endorsed by the leading medical associations, including ACOG, which group represents

 90% of OB-GYNs in the United States, as well as the Royal College of Obstetrician

 Gynecologists ("RCOG"), the major professional organization of OB-GYNs in the

 United Kingdom. Dr. Grossman cites the position of ACOG, which relies, in part, on

 research recounted in a peer-reviewed article published by The Journal of the American

 Medical Association, that concludes that it is unlikely that a fetus is capable of perceiving

 or experiencing pain prior to 24 weeks postfertilization. RCOG has reached this same

 conclusion. This finding is extrapolated from anatomic connections existing in the brain

 between the thalamus and the cortex, which are not developed until 24 weeks gestation

 when they yield the experience of pain. No major medical organization has concluded

 that a fetus is capable of experiencing pain prior to this point, according to Dr. Grossman.

                                               84
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 85 of 158 PageID #:
                                  10898



 To claim that a fetus feels pain at 20 weeks of postfertilization age reflects a "fringe view

 in the medical community." [Phase II Tr. Vol. I, 198:2:25, 199, 200, 201:1–20].

        Dr. Maureen Condic 50 refuted the positions of both RCOG and ACOG, testifying

 that in formulating their opinions, these organizations did not properly factor in research

 findings that show that the brain cortex is not essential for a fetus's conscious experience

 of pain. She testified that the neural circuitry capable of detecting and responding to pain

 is developed in a fetus between 10-12 weeks lmp. 51 She further testified that the circuitry

 present within the thalamus that is connected to the rest of the body is fully developed by

 18 weeks, and it is the development of this circuitry, not the connection between the

 cortex and the thalamus, that results in the conscious experience of pain. [Phase II Tr.

 Vol. II, 183:22–25, 184, 185, 113, 187:22–25, 188:1–9, 13–25, 189:1–24; 192:10–24,

 201:23–25, 202:2–19, 213–222].

        Plaintiffs' final challenge is to the scientific validity of the required disclosure in

 the Perinatal Hospice Brochure, as follows: "Studies show that mothers who choose to

 carry their baby [sic] to term recover to baseline mental health more quickly than those

 who aborted due to fetal anomaly." [Stip. Exh. 17]. Dr. Grossman contested this

 disclosure as not being medically accurate. There simply is no medical evidence

 supporting the claim that a pregnant woman with a diagnosed fetal anomaly who
 50
    Dr. Condic was proffered by the State as an expert in neurobiology, developmental
 neuroscience, and human embryology. Dr. Condic holds a PhD in neurobiology and currently
 teaches human medical embryology at the University of Utah School of Medicine. Her research
 focuses on the development of sensory nervous systems in animals. Dr. Condic's opinions in this
 case are based on her review of relevant literature as well her research in this field.
 51
    The phenomenon wherein a fetus can detect and respond to pain without necessarily being
 consciously aware of that pain is referred to as "nociception." [Phase II Tr. Vol. II, 184:6–13,
 234:25, 235:1–3].
                                                85
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 86 of 158 PageID #:
                                  10899



 continues her pregnancy to term is any more likely to return to "baseline" (that is, the

 mental health that the person had prior to her pregnancy) any more quickly than a woman

 who elects to have an abortion. To the extent any research has suggested such a fact, that

 research has been soundly debunked for its failure to include proper comparator groups

 and to properly control for prior mental health. [Phase II Tr. Vol. I, 202:17–25, 203,

 204:1–20].

        The State's expert on the "psychology of abortion," Dr. Coleman, testified that,

 while perhaps not entirely accurate, the "gist" of this disclosure is true, while

 acknowledging that there is not "sufficient empirical evidence where baseline data is

 collected." [Phase II Tr. Vol. II, 27:18–20, 28:24–25]. Continuing, she conceded that

 "women reading that [disclosure] may not really understand it." [Id., at 29:2–4]. She

 thought it would be more helpful to inform women that "they were more likely to

 experience positive outcomes more quickly than those who abort," which statement she

 believes better captures the intent of the disclosure as currently formulated. [Id., 27:8–25,

 28, 29:1–16].

        Plaintiffs also challenge the requirement that the various informed consent

 materials must be delivered only be an APC or physician, as opposed to any other

 appropriately trained clinic personnel. Dr. Grossman testified that it is clearly within the

 standard of care for physicians/APCs to delegate the provision of preabortion counseling

 to properly trained counselors or medical assistants. Indeed, in his own practice, patients

 undergo in-depth and thorough counseling sessions with a trained counselor who is not a

 licensed practitioner. When the patient chooses to proceed with an abortion, either by a

                                               86
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 87 of 158 PageID #:
                                  10900



 physician or an APC, the provider will review the information with the patient and

 determine whether she has any questions to which they will respond. This preabortion

 counseling, however, is performed by an unlicensed individual. [Phase II Tr. Vol. I,

 204:2–25, 205:1–14].

        Dr. Clark, who operates a private practice providing non-abortion medical services

 in South Bend, similarly allows properly trained staff in his medical practice, who are not

 APCs or physicians, to provide patients various kind of information as part of the

 informed consent process; however, Dr. Clark leads his own discussion about the specific

 procedure with the patient. [Id., at 111:8–24]. Ms. Hagstrom-Miller testified that, outside

 of Indiana, WWHA clinics allow preabortion counseling to be conducted by non-

 physicians or non-APCs, such as nurses, counselors, or medical assistants. [Id. at 79:20–

 25].

        Dr. Calhoun countered that in his experiences only physicians and APCs possess

 the adequate training necessary to conduct preabortion counseling. As he explained, it is

 critical to the informed consent process that the patient understand the manner by which

 the abortion will occur as well as any potential risks and complications associated with

 the procedure. Only an APC or physician possesses sufficient competency to

 communicate fully about the procedures and risks and answer any questions that the

 patient may pose. [Phase II Tr. Vol. II, 107:2–18].

        The impact of these requirements foreclosing the assistance of nonphysician/APC

 personnel is to reduce a clinic's ability to offer preabortion counseling services since, as

 Ms. Hagstrom-Miller testified, the WWHA South Bend Clinic already lacks physicians

                                               87
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 88 of 158 PageID #:
                                  10901



 and APCs sufficient to satisfy the demand for these appointments. If permitted, her

 facility would engage and utilize other properly trained staff to provide preabortion

 counseling, thereby allowing the clinic to expand the days on which it offers counseling

 appointments from three days a month to five days a week every week and to better

 utilize physician and APC resources. [Phase II Tr. Vol. I, 80:1–21].

    6. Criminal Penalties

        The majority of the abortion restrictions imposed by Indiana statutes are enforced

 through criminal penalties in addition to professional sanctions and civil liability. See Ind.

 Code §§ 16-21-2-2.5(b), 16-34-2-1, 16-34-2-5(d), 16-34-2-7. For example, abortion

 providers face criminal liability for non-compliance with administrative requirements,

 such as a failure to "retain a copy of the signed patient agreement form, and the signed

 physician’s agreement form required by the manufacturer [of Mifeprex], in the patient’s

 file." Ind. Code § 16-34-2-1(a)(1); see also id. 16-34-2-7(a). In no other healthcare

 context are healthcare providers subject to criminal penalties for such omissions and

 errors; elsewhere, sanctions are limited to disciplinary actions against the physicians'

 licensing privileges. See Ind. Code § 25-1-9-4. Dr. Hagstrom Miller testified that criminal

 penalties deter qualified, pro-choice physicians from providing abortion care at the South

 Bend Clinic. [Phase II Tr. Vol. I, 82:8–18].

 IV.    Conclusions of Law

        Plaintiffs' legal theories are pinned primarily to the Substantive Due Process

 Clause of the Fourteenth Amendment. Plaintiffs' Due Process claims—as well as their

 Equal Protection claims—turn on whether the challenged provisions of Indiana law have,

                                                88
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 89 of 158 PageID #:
                                  10902



 as their purpose or effect, the imposition of substantial obstacles to women in Indiana

 seeking to obtain previability abortions. We begin our analysis therefore with a review of

 (A) the "undue burden" standard according to the Supreme Court and Seventh Circuit

 precedents, followed by (B) a discussion of the undue burden standard in the context of

 the Equal Protection clause, and, finally, (C) the application of those legal principles to

 the specific claims presented in this litigation.

        A. The Undue Burden Standard

        The undue burden standard entails a weighing of the benefits of the challenged

 laws against the burdens they impose.

        Well-established legal precedent recognizes that among the liberties protected by

 the Substantive Due Process Clause is a woman's freedom from state-required

 motherhood. See, e.g., Whole Woman’s Health v. Hellerstedt, 136 S. Ct. 2292, 2309–10

 (2016); Lawrence v. Texas, 539 U.S. 558, 565, 573–74 (2003); Planned Parenthood of

 Se. Pa. v. Casey, 505 U.S. 833, 851–53, 872 (1992); Roe v. Wade, 410 U.S. 113, 152–54

 (1973). That liberty interest—first recognized in the Supreme Court's 1973 decision in

 Roe v. Wade, which ruled unconstitutional Texas's criminalization of abortion—is

 protected from state deprivations without due process of law, guaranteeing a pregnant

 woman freedom to choose whether to terminate her pregnancy before fetal viability and

 to do so without undue state interference. Casey, 505 U.S. at 871 (joint op. of O’Connor,

 Kennedy, Souter, JJ. 52 [hereinafter joint op.]) (reaffirming Roe's "most central principle,"


 52
  The joint opinion constitutes the holding of the Casey Court in relevant part under Marks v.
 United States, 430 U.S. 188, 193–94 (1977).
                                                89
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 90 of 158 PageID #:
                                  10903



 "[t]he woman's right to terminate her pregnancy before viability"). Without exception, "a

 State may not prohibit any woman from making the ultimate decision to terminate her

 pregnancy before viability." Id. at 879 (joint op.). Accord id. at 846 (maj. op.). Thus, any

 law that imposes "an 'undue burden' on a woman's right to decide to have an abortion . . .

 is constitutionally invalid, if the 'purpose or effect' of the provision 'is to place a

 substantial obstacle in the path of a woman seeking an abortion before the fetus attains

 viability.'" Hellerstedt, 136 S. Ct. at 2300 (emphasis omitted) (quoting Casey, 505 U.S. at

 878 (joint op.)). "A finding of an undue burden is a shorthand for the conclusion that a

 state regulation has the purpose or effect of placing a substantial obstacle in the path of a

 woman seeking an abortion of a nonviable fetus." Casey, 505 U.S. at 877 (joint op.).

        The State has a legitimate interest in ensuring that abortion services are provided

 safely. Roe, 410. U.S. at 150. However, "a statute which, while furthering [a] valid state

 interest, has the effect of placing a substantial obstacle in the path of a woman's choice

 cannot be considered a permissible means of serving its legitimate ends." Hellerstedt, 136

 S. Ct. at 2309 (quoting Casey, 505 U.S., at 877 (plurality opinion)). Moreover,

 "unnecessary health regulations that have the purpose or effect of presenting a substantial

 obstacle to a woman seeking an abortion impose an undue burden on the right."

 Hellerstedt, 136 S. Ct. at 2309 (quoting Casey, 505 U.S at 878).

        In determining whether a statute comports with due process requirements, we must

 "consider the burdens a law imposes on abortion access together with the benefits those

 laws confer." Hellerstedt, 136 S. Ct. at 2309. "In other words, we are instructed to

 conduct a balancing test[.]" Whole Woman's Health All. v. Hill, 937 F.3d 864, 876 (7th

                                                90
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 91 of 158 PageID #:
                                  10904



 Cir. 2019), cert. denied, 2020 WL 3578684 (U.S. July 2, 2020). 53 We are further directed

 to conduct a "holistic, rigorous, and independent judicial examination of the facts of a

 case to determine whether the burdens are undue in light of the benefits the state is

 permitted to pursue." Id. This examination requires us to give "significant weight to

 evidence in the judicial record," including "expert evidence, presented in stipulations,

 depositions, and testimony." Hellerstedt, 136 S. Ct. at 2310. We are required to "not only

 scrutinize the reasons given for state action, but also the evidence presented by the state

 supporting its action." Hill, 937 F. 3d at 877.

        The benefits of a law are measured against the state’s legitimate interests in this

 field. First, "[a]s with any medical procedure, the State may enact regulations to further

 the health and safety of a woman seeking an abortion." Casey, 505 U.S. at 878 (joint op.).

 Second, the state has a legitimate interest in preserving a life that may one day become a

 human being. Id. To promote that interest, the state may enact measures to ensure the


 53
    At summary judgment, the parties disputed whether Chief Justice Robert's concurring opinion
 in the Supreme Court's decision in June Medical, explicating his interpretation of the undue
 burden standard to eschew any balancing process, operated as the new controlling rule of the
 Supreme Court. June Med, 140 S. Ct. at 2141–42 (Roberts, J., conc. op). Joining the few courts
 that had addressed this issue at the time, we concluded that June Medical did not hand down a
 new controlling rule for applying the undue burden test in abortion cases. We thus applied the
 constitutional standards set forth in the Supreme Court's earlier abortion-related jurisprudence, in
 particular, Casey and Hellerstedt. [Dkt. 297, at 63]. The Seventh Circuit thereafter confirmed this
 interpretation of June Medical in Planned Parenthood of Indiana & Kentucky, Inc. v. Box, 991
 F.3d 740, 741 (7th Cir. 2021). Judge Kanne dissented in that decision, and it appears that a split
 among the circuits is developing on this issue. The State, favoring the view advanced in Judge
 Kanne's dissent, has sought Supreme Court review of the Seventh Circuit's decision. However, if
 the State fails to offer evidence of benefits for a statute which burdens the abortion right, "the
 theoretical debate about the role of balancing should not affect our decision." Id. at n. 7. In other
 words, a statute which imposes substantial obstacles, in the absence of any countervailing
 benefits, is unduly burdensome under any test. Id.


                                                  91
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 92 of 158 PageID #:
                                  10905



 woman's choice is philosophically and socially informed and to communicate its

 preference (if it has one) that the woman carry her pregnancy to term. Id. at 872 (joint

 op.). But such measures "must be calculated to inform the woman's free choice, not

 hinder it[,]" and even if so calculated may not present a substantial obstacle to its

 exercise. Id. at 877 (joint op.). Third, the state may choose to further the same interest by

 enacting measures "'protecting the integrity and ethics of the medical profession' . . . in

 order to promote respect for life," Gonzales v. Carhart, 550 U.S. 124, 158 (quoting

 Washington v. Glucksberg, 521 U.S. 702, 731 (1997)), but such measures equally may

 not impose undue burdens. Id.

        The burdens of a law are measured by their impacts on women for whom they

 pose a relevant restriction on the choice to seek a previability abortion. Hellerstedt, 136

 S. Ct. at 2313; Casey, 505 U.S. at 895 (maj. op.). "The proper focus of constitutional

 inquiry is the group for whom the law is a restriction, not the group for whom the law is

 irrelevant." Casey, 505 U.S. at 894–95 ("[T]he analysis does not end with the one percent

 of women upon whom the statute operates; it begins there[.]"). If the impacts of the law

 amount to a substantial obstacle to the abortion decision for a "large fraction" of this

 group, the burdens imposed are undue. Hellerstedt, 136 S. Ct. at 2313; Casey, 505 U.S. at

 895.

        The court's analysis then shifts to a determination of whether the burdens imposed

 by the law are "disproportionate, in their effect on the right to an abortion" compared "to

 the benefits that the restrictions are believed to confer." Planned Parenthood of

 Wisconsin, Inc. v. Schimel, 806 F.3d 908, 919 (7th Cir. 2015). To determine whether a

                                              92
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 93 of 158 PageID #:
                                  10906



 burden is undue, the court "must weigh the burdens against the state's justification, asking

 whether and to what extent the challenged regulation actually advances the state's

 interests. If a burden significantly exceeds what is necessary to advance the state's

 interests, it is 'undue,'" and thus unconstitutional. Id. at 919–20.

        Hellerstedt ratified Schimel's conclusion that Casey balancing is not conducted

 under a simple preponderance standard. Rather, in striking down provisions of law as

 imposing undue burdens on the previability abortion right, the Supreme Court and the

 Seventh Circuit have found the state's asserted legitimate interests to be nil or their

 marginal advancement de minimis, and the burdens on the abortion right to be substantial.

 Hellerstedt, 136 S. Ct. at 2311–13; id. at 2318; Casey, 505 U.S. at 887–898 (joint op.);

 Schimel, 806 F.3d at 916. At the same time, the Seventh Circuit has cautioned that, when

 an abortion-restriction statute is sought to be justified on medical grounds, "the feebler

 the medical grounds . . . the likelier is the burden on the right to abortion to be

 disproportionate to the benefits and therefore excessive." Schimel, 806 F.3d at 920. To

 that end, unless and until a woman's right to choose an abortion is revoked by the

 Supreme Court, "a statute likely to restrict access to abortion with no offsetting medical

 benefits cannot be held to be within the enacting state's constitutional authority." Id. at

 916. In addition, "If the evidence does not support the state's proffered reason, . . . the

 state law cannot stand." Hill, 937 F.3d at 877. "This conclusion flows from the more

 general proposition that the Constitution does not tolerate pretext that covers up

 unconstitutional motives." Id.

        B. The Undue Burden Standard Applies to Plaintiffs' Equal Protection and Due

                                                93
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 94 of 158 PageID #:
                                  10907



            Process Claims

        The Fourteenth Amendment provides that no state may "deny to any person within

 its jurisdiction the equal protection of the laws." U.S. Const. amend. XIV, § 1, cl. 4. This

 is "essentially a direction that all persons similarly situated should be treated alike." City

 of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). "When social or

 economic legislation is at issue, the Equal Protection Clause allows the States wide

 latitude" to draw appropriate lines: their "legislation is presumed to be valid and will be

 sustained if the classification drawn by the statute is rationally related to a legitimate state

 interest." Id. But a heightened standard of judicial review applies to state laws predicated

 on certain "suspect" classifications such as race, as well as to those which "impinge on

 personal rights protected by the Constitution[,]" id., such as the right to obtain a

 previability abortion. Mass. Bd. of Ret. v. Murgia, 427 U.S. 307, 312 n.3 (1976).

        Plaintiffs allege here that the challenged Indiana statutes violate the Equal

 Protection Clause by drawing impermissible distinctions between women seeking

 abortion care and women seeking other, comparable medical care (such as miscarriage

 management). The parties initially disputed the applicable standard of judicial scrutiny

 for Plaintiffs' Equal Protection claims at both the preliminary injunction and summary

 judgment phases of litigation. In ruling on Plaintiffs' request for preliminary injunctive

 relief, we concluded as follows:

        We think the standard under the Equal Protection Clause is the same as that
        under the Due Process Clause, that is, the undue-burden standard.
        Defendants agree at least that the Equal Protection Clause cannot be more
        protective of the abortion right than is the Due Process Clause.


                                               94
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 95 of 158 PageID #:
                                  10908



        As the [Supreme] Court [has] explained, "The guarantee of equal protection . . . is
        not a source of substantive rights or liberties, but rather a right to be free from
        invidious discrimination in statutory classifications and other governmental
        activity." [Harris v. McRae, 448 U.S. 297, 322 (1980)]. Thus no heightened
        review applies where the law "does not itself impinge on a right or liberty
        protected by the Constitution," or, in other words, where the law "violates no
        constitutionally protected substantive rights.” Id.

        Whether [a law] impinges on the abortion right is defined by the Due Process
        Clause. And because the Equal Protection Clause is not itself "a source of
        substantive rights," id., Plaintiffs cannot expand the substantive scope of the
        abortion right by resort to the Equal Protection Clause. See San Antonio Indep.
        Sch. Dist. v. Rodriguez, 411 U.S. 1, 33 (1973) ("It is not the province of this Court
        to create substantive constitutional rights in the name of guaranteeing equal
        protection of the laws.").

        Accordingly, under the Equal Protection Clause, we review whether the [law's]
        classifications impinge on the exercise of the fundamental abortion right, Plyler,
        457 U.S. at 216–17, as defined by the Due Process Clause. Casey, 505 U.S.
        at 846 (maj. op.).

        [Dkt. 116, at 52–53]. In our Preliminary Injunction Order, after combining an

 analysis of Plaintiffs' due process and equal protection challenges, we held that Plaintiffs

 had prevailed in showing a likelihood of prevailing on the merits of their claim, to wit,

 that Indiana's licensing requirements had been applied to the South Bend Clinic in a

 manner that violated both the Substantive Due Process and Equal Protection Clauses of

 the Fourteenth Amendment. In reaching this conclusion, we analyzed the benefits and

 burdens which flowed from the State's application of its licensure provisions. We

 determined there were de minimis benefits from these requirements, explaining that, for

 Equal Protection purposes, the State must "justify its disparate treatment of . . . women

 seeking an abortion-inducing drug for the purposes of inducing an abortion, and . . .

 women seeking an abortion-inducing drug for the purposes of treating a miscarriage." In


                                              95
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 96 of 158 PageID #:
                                  10909



 other words, to pass constitutional muster under the Equal Protection Clause, the State

 must be able to establish some benefit flowing from the differential treatment of abortion

 patients vis-à-vis patients treated for miscarriage which justifies its restrictions. We could

 find no such justification. Thus, following a careful balancing of the benefits (or lack

 thereof) flowing from the State's application of the licensing regime against the burdens

 imposed on abortion patients, we held that the State's restriction as applied in the context

 of the South Bend Clinic violated the Due Process and Equal Protection Clauses. [Id. at

 66, 71].

        At summary judgment, contrary to our previous ruling regarding the legal

 standards governing review of Plaintiffs' Equal Protection claims, the parties continued to

 dispute the appropriate legal standard of review. Consequently, in our summary judgment

 order, we reiterated our interpretation of the Equal Protection Clause in this context but

 refrained from ruling on the State's motion for summary judgment as related to Plaintiffs'

 Equal Protection challenges.

        Now, in determining whether the challenged statutory provisions comport with the

 Equal Protection Clause, we shall apply the undue burden standard, as explained above.

        C. The Undue Burden Analysis Applied to the Challenged Indiana Statutes

        In determining whether under Indiana law the Constitutional rights of women

 seeking an abortion have been infringed, we address below Plaintiffs' challenges in the

 following order: (1) the statutory restrictions on facilities and physicians, (2) the

 telemedicine restrictions, (3) the provisions relating to informed consent, and (4) the

 criminal penalties provisions.

                                               96
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 97 of 158 PageID #:
                                  10910



    1. Restrictions On Facilities and Physicians

            a. Indiana's Physician-Only Law

         We begin by addressing the constitutional challenges brought by Plaintiffs to

 Indiana's Physician-Only Law, Ind. Code § 16-34-2-1(a)(1). This law restricts the

 performance of a first-trimester aspiration abortion and the prescription of an abortion-

 inducing pill to only a physician.

         At summary judgment, the State sought judgment in its favor on this claim based

 on the Supreme Court's holding in Mazurek v. Armstrong, which upheld a Montana law

 prohibiting abortions, except for those provided by licensed physicians. 520 U.S. 968

 (1997). Licensed physicians along with a physician assistant sought to enjoin the

 Montana statute, asserting that it had an "invalid purpose." The Supreme Court ruled

 that:

         [T]his line of argument is squarely foreclosed by Casey itself. In the course of
         upholding the physician-only requirement at issue in that case, we emphasized that
         "[o]ur cases reflect the fact that the Constitution gives the States broad latitude to
         decide that particular functions may be performed only by licensed professionals,
         even if an objective assessment might suggest that those same tasks could be
         performed by others.

         Mazurek, 520 U.S. at 973. Citing its "repeated statements in past cases," the Court

 held that there was "no doubt that, to ensure the safety of the abortion procedure, the

 State may mandate that only physicians perform abortions." Id. at 975.

         Plaintiffs attempt to distinguish Mazurek from the case at bar by framing the

 question in Mazurek as whether the law had been enacted for an improper purpose, not

 whether it created a substantial obstacle to abortion access. In fact, they note, it was


                                               97
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 98 of 158 PageID #:
                                  10911



 uncontested in Mazurek that there was "insufficient evidence of a substantial obstacle."

 Id. at 972. Here, by contrast, Plaintiffs assert that they have proffered substantial

 evidence establishing the burdens on the delivery of abortion care and the obstacles to its

 availability to patients that are imposed by this requirement. Plaintiffs also assert that the

 medical landscape regarding abortions has significantly evolved since the decision in

 Mazurek was handed down nearly twenty-five years ago. Plaintiffs support their

 interpretation of Mazurek by citing to a recent ruling from the District of Idaho. Planned

 Parenthood of the Great Nw. & the Hawaiian Islands v. Wasden, 406 F. Supp. 3d 922,

 928 (D. Idaho), motion to certify appeal denied sub nom. Planned Parenthood of Great

 Nw. & Hawaiian Islands v. Wasden, 410 F. Supp. 3d 1108 (D. Idaho 2019).

        We agreed at summary judgment, and we agree today, with Plaintiffs' argument

 that Mazurek does not automatically foreclose further judicial review of this physician-

 only issue. Though the Seventh Circuit has not yet addressed Mazurek's precise scope

 and application, 54 we read Mazurek to apply only to challenges to the legislative purpose,

 and, where the challenged statute does not, in effect, create burdens for women accessing

 abortion services. See Karlin v. Foust, 188 F.3d 446, 493 (7th Cir. 1999) ("While a

 plaintiff can challenge an abortion regulation on the ground that the regulation was

 enacted with an impermissible purpose, the joint opinion in Casey and the Court's later

 decision in Mazurek v. Armstrong . . . suggest that such a challenge will rarely be

 54
   The State contends that the Seventh Circuit recently confirmed in Planned Parenthood of
 Indiana & Kentucky, Inc. v. Box that Mazurek supports its physician-only law. 991 F.3d at 751.
 This interpretation does not square with ours. There, the Seventh Circuit noted in dicta that states
 may limit the provision of abortion care to certain licensed professionals; it offered no analysis
 as to whether the provision may be limited to physicians. Id.
                                                 98
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 99 of 158 PageID #:
                                  10912



 successful[.]"). The Court in Mazurek did not address whether a challenge to the

 constitutionality of a physician-only requirement would be cognizable if it posed

 substantial obstacles to those seeking abortions. See Planned Parenthood of Wisconsin v.

 Doyle, 162 F.3d 463, 467 (7th Cir. 1998) (noting that states "may adopt paternalistic

 measures for the protection of the mother's health, as by requiring that only physicians be

 allowed to perform abortions . . . Although such a requirement might in principle pose a

 substantial obstacle to abortion, the record in Mazurek showed that it did not in fact.").

        The evidence before us establishes that the reach of Indiana's physician-only

 statute is substantially broader than Montana's statute in Mazurek. In Mazurek, the record

 reflected that only one non-physician was impacted by the new Montana statute. Here,

 Plaintiffs have identified dozens of APCs already working in licensed abortion facilities

 who would provide abortion care but for the prohibitions imposed by Indiana's Physician-

 Only Law. See A Woman's Choice-E. Side Women's Clinic v. Newman, 305 F.3d 684,

 688, 2002 WL 31050945 (7th Cir. 2002) ("Findings based on new evidence could

 produce a new understanding, and thus a different legal outcome[.]"). As we establish

 below, allowing APCs to provide abortion services would significantly increase the

 availability of abortion services in Indiana.

        Moreover, Mazurek directs that physician-only laws are valid only to the extent

 that they "ensure the safety of the abortion procedure." 520 U.S. at 975. Here, the nature

 of abortion care has evolved substantially in the years since Mazurek was decided, and

 even more during the nearly fifty years since Indiana enacted its Physician-Only Law.

 For example, medication abortions available today did not even exist at the time that

                                                 99
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 100 of 158 PageID #:
                                   10913



  Mazurek was decided or this Indiana prohibition was enacted. [Phase I Tr. Vol. II, 40:15–

  20]. Thus, it was not possible for the Mazurek court, or those that came before it, to

  consider whether restricting medication abortion care to physicians-only ensures the

  safety of the procedure. Our review of Plaintiffs' claim clearly is not foreclosed by

  Mazurek.

         The benefits cited by the State conferred by the Physician-Only law reflect the

  state's interest in promoting the health and safety of women seeking abortions. This

  restriction on care limiting it to a physician ensures that a person with extensive

  professional, educational, and specialized training performs abortions, thereby reducing

  the risk of procedure-related complications and enhancing the level of care if

  complications do occur. In reviewing the specific benefits conferred by the Physician-

  Only Law, we find it helpful to distinguish between the provision of medication abortion

  care and aspiration abortion care.

         With respect to medication abortion, Dr. Grossman, on behalf of Plaintiffs,

  testified that APCs provide other kinds of care that are comparable in risk, or even

  riskier, than medication abortions, the most obvious example of which is miscarriage

  management care through the use of either misoprostol or a combination of misoprostol

  and mifepristone.

         The State's experts hold to their view that physicians by their education and

  training and experience are better qualified and capable than APCs to respond to

  complications (such as hemorrhaging or blood-clotting) relating to medication abortion.

  However, Indiana law permits APCs to administer misoprostol for miscarriage

                                               100
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 101 of 158 PageID #:
                                   10914



  management care or to treat incomplete abortions, thereby entrusting them to respond to

  and care for the very same complications cited by the State's witnesses. IU Health, for

  example, utilizes APCs in the medical management of miscarriages, which process is

  identical to a medication abortion. As Ms. McKinney, a nurse practitioner employed with

  Women's Med, testified, she already provides care of this nature, which would look no

  different for abortion patients.

           In addition, most complications occur not while a patient remains under the direct

  observation of an abortion provider, since the patient typically ingests the misoprostol at

  home. The State's experts did not dispute that APCs can and do prescribe medications

  involving comparable or greater risks than abortion inducing-drugs, including birth

  control and opioids. Their view seems to be not so much that properly trained and

  supervised APCs are not qualified to manage the potential complications of a medication

  abortion but that physicians are better qualified. This argument sidesteps the real issue,

  however, which is whether a law excluding well-qualified care providers who are not

  physicians from providing medication abortions, when shortages of available physicians

  to perform them greatly reduce access to abortions and burdens unduly the patient's right

  to an abortion, if she chooses to secure such care, is constitutional. Such a law cannot

  stand.

           The State's experts also testified that APCs are not qualified to interpret an

  ultrasound to screen for potential problems such as an ectopic pregnancy, which is a

  contraindication for medication abortion. Dr. Grossman, by contrast, opined that APCs

  are fully qualified to screen for the contraindications of medication abortion. We consider

                                                 101
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 102 of 158 PageID #:
                                   10915



  Dr. Grossman's opinion authoritative on this point, based as it is on his personal

  experiences as an OB-GYN, who engages with and works side-by-side APCs in his

  practice, as well as his extensive medical research and knowledge of the relevant medical

  literature. His opinion is also consistent with the positions taken by the major medical

  and public health organizations, including ACOG, the World Health Organization, and

  the American Public Health Association. The State's experts, by comparison, drew on no

  medical literature in preparing for their testimony as the basis for their opinions offered

  during this portion of the case, crafting their opinions instead from their personal medical

  experiences and beliefs, which do not include any provision of medication abortion care

  by them.

         Additionally, as noted by Dr. Grossman, the FDA's 2016 decision to amend the

  Mifeprex labeling directions to no longer restrict the dispensing of this medication to

  physicians appears to implicitly endorse the role of an APC in the provision of Mifeprex.

  Though the State's experts contend that APCs are not qualified to review ultrasounds to

  screen for contraindications, Indiana law does not mandate that only a physician may

  conduct and interpret the required preabortion ultrasound. Thus, APCs licensed to

  practice in Indiana are, in fact, permitted to review and interpret ultrasounds for abortion

  patients, screening for the potential aforementioned contraindications. Again, we credit

  the opinions of Dr. Grossman on this issue, based on his extensive and thorough

  experiences and research. The opinions proffered by the State's experts are not supported

  by or consistent with medical research findings/conclusions on this topic.



                                               102
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 103 of 158 PageID #:
                                   10916



          For these reasons, and for purposes of Plaintiffs' Due Process claim, we conclude

  that there is no advancement of the State's interest in the safety of maternal and fetal

  health derived from restricting the provision of medication abortion care to physicians

  only.

          For purposes of Plaintiffs' Equal Protection claim, the State's case fares no better.

  Here, the State must be able justify its differential treatment between women seeking

  abortion-related drugs for the purposes of inducing an elective abortion, and women

  seeking abortion-related drugs for the purposes of treating a miscarriage. Given that the

  medical and physiological effects of these procedures are identical, the State's interest in

  patient health and safety evaporates

          The State identified additional benefits, which it contends flow from restricting the

  provision of first-trimester aspiration (as opposed to medication) abortion services to

  physicians only. Here, the State's experts controvert Dr. Grossman's contentions that

  APCs are authorized to and do perform procedures that are comparable in complexity and

  risk to first-trimester aspiration abortions, including, for example, endometrial biopsies,

  colposcopies, and LEEPs. Dr. Grossman's opinion that these procedures are similar in

  complexity to aspiration abortion does not take into account the differences in the manner

  in which these procedures, respectively, are performed. Stated otherwise, the procedures

  which APCs currently perform are not technically comparable to an aspiration abortion

  procedure. These kinds of permissible procedures are distinguishable by virtue of the fact

  that the abortion procedure requires cervical dilation whereas the biopsies, colposcopies,

  and LEEPs involve merely the insertion of an object into the uterus.

                                                103
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 104 of 158 PageID #:
                                   10917



         The procedure most comparable to aspiration abortion, according to Dr.

  Grossman, is the insertion of an IUD, due to its involving utilization of a manual dilation

  procedure of the cervix. This process, he says, is identical to what occurs in a first-

  trimester aspiration abortion. Consequently, the risks posed by these procedures—

  including the possibility of forming a false passageway and perforating the uterus—are

  identical.

         Dr. Calhoun concurred with Dr. Grossman respecting the identified risks of the

  manual dilation which occurs in a first-trimester aspiration abortion. He further agreed

  that APCs are qualified to insert IUDs. However, he does not view the placement of

  IUDs to require manual dilation, so he disagrees with Dr. Grossman that comparable

  risks are posed. Dr. Grossman also testified that APCs are capable of performing D&Cs

  in the miscarriage management context, but Dr. Stroud, who commonly performs D&Cs

  for his miscarriage management patients, regards it as medically inappropriate to delegate

  performance of that procedure to an APC.

         Here, we agree with the State. The evidence establishes that regulations restricting

  the provision of aspiration abortion care to physicians-only serves the State's interest in

  ensuring the safe provision of abortion services. Aspiration abortion is a more complex

  procedure than medication abortion, which benefits from a heightened skill set to address

  and hopefully prevent unique risks. Dr. Grossman's reliance on cited medical literature in

  support of his opinions is countered, even he admits, by research findings that support the

  State's contention that fewer risks arise from aspiration abortions when the procedure is

  performed by physicians. It is telling that Plaintiffs provided no evidence of any APCs

                                               104
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 105 of 158 PageID #:
                                   10918



  who currently provide aspiration abortions, nor have they identified any APCs who

  perform D&Cs in the miscarriage management context, where current law does not

  restrict their involvement. Dr. Stroud's testimony that he would not permit an APC under

  his supervision to perform a D&C is particularly relevant and credible here. Plaintiffs

  also have not directed us to any APCs who currently perform the act of manually dilating

  the cervix when inserting an IUD. Even Dr. Grossman acknowledges that dilation during

  IUD placement is "sometimes" necessary.

         We turn next to a discussion of the burdens imposed by the Physician-Only Law.

  Plaintiffs' evidence establishes that limited physician availability is a real and significant

  barrier to abortion access in Indiana. The shortage of available physicians restricts clinics

  from being able to schedule appointments on more than one or two days a week, causing

  limited capacities and long wait times often upward of two weeks. Delaying an abortion,

  even by a week or two, for whatever reason, leads to increased risks for maternal health

  and forces women to continue to endure the physical and emotional stress associated with

  pregnancy. The evidence clearly establishes that delays of this nature and for these

  reasons regularly affect the availability of abortion care services for which a woman may

  be eligible. Women who are delayed beyond ten weeks lmp are no longer eligible for a

  medication abortion. In addition, restrictions on appointment availability are particularly

  burdensome for low-income women (that is, the primary demographic of women seeking

  abortion services in Indiana), who struggle to arrange transportation, child care, and time

  off work, which are essential to accessing care. We have no doubt about the significance

  of these challenges and obstacles—these burden—for many women.

                                               105
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 106 of 158 PageID #:
                                   10919



         Helpfully, Plaintiffs have identified multiple APCs who, in addition to abortion-

  seeking patients, are also being directly impacted by this physician-only restriction,

  employees who would and could provide abortion services, if permitted by law to do so.

  With specific respect to medication abortion care, APCs already provide comparable

  services, including miscarriage management, and are ready, willing, and well-qualified to

  begin providing medication abortion services, if the enforcement of this law were to be

  enjoined. Significantly, the use of APCs in this setting at Indiana's licensed clinics would

  dramatically expand the availability of abortion services. But for the effects of the

  Physician-Only Law, abortion clinics in Indiana would expand to provide services five

  days a week, which expansions would reduce wait times and allow women to access care

  at an earlier point in their pregnancies and with greater convenience, reduced anxieties,

  and ameliorated risks that result when women are delayed in receiving abortion services

  and their likelihood of needing aspiration abortion care increases. The Physician-Only

  law thus places concrete and significant burdens on Indiana women attempting to access

  medication abortion services. See Hellerstedt, 136 S. Ct. at 2313.

         We do not find evidence of similar burdens resulting from physician-only

  restrictions on the provision of aspiration abortion services. Arguably, enjoining this

  provision would increase access to care by permitting more healthcare professionals to

  provide such services. However, there is little proof that this law is actually burdening

  abortion providers, at least not to the degree of seriousness that it impacts those seeking

  to provide medication abortions. Plaintiffs have presented no evidence of APCs in

  Indiana who currently possess the requisite skills set necessary to provide safe aspiration

                                              106
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 107 of 158 PageID #:
                                   10920



  abortions. Though Ms. McKinney testified that she believed herself capable of acquiring

  necessary skills to perform aspiration procedures, she is not currently equipped to provide

  such care, including D&Cs or the insertion of IUDs. And, while Dr. Bernard testified that

  she would refer patients to APCs for first-trimester aspiration abortion, no other

  physician performing abortions at Indiana's licensed clinics testified that they would be

  willing to delegate aspiration abortion procedures to an APC. Thus, the impact of this

  physician-only law on access to aspiration abortion services has not been shown.

         Finally, we hold, based on the evidence before us, that enjoining this law with

  respect to medication abortions would reduce the cost of abortion care for women

  seeking services—at Women's Med, for example, by $70, which is no small amount for

  many women seeking care in Indiana. For some, $40 may make the difference as to

  whether or not they can afford an abortion. 55

         In determining whether the burdens of the Physician-Only Law are

  disproportionate in their impact on the right to an abortion compared "to the benefits the

  restrictions are believed to confer," (Schimel, 806 F. 3d at 916), we hold on the facts

  before us that the benefits to the State in restricting the provision of medication abortion

  care to physicians are slight to none. This fifty-year-old restriction is out of sync with

  contemporary medical practice standards and views as well as required safety

  requirements. The findings and opinions recounted in the medical literature support the

  provision of medication abortion care by APCs, a level of care for which APCs in Indiana

  55
    Counsel for the State argued that this figure is nominal and cannot be considered unduly
  burdensome. We regard Counsel's statements to be removed from and insensitive to the realities
  of the majority of women seeking abortion care in Indiana.
                                               107
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 108 of 158 PageID #:
                                   10921



  are qualified to provide. The level and kind of care which they currently provide is

  comparable in complexity and risk to medication abortion. The State's rebuttal evidence,

  minimal as it was, does not advance the State's stated purpose and contention that this

  restriction furthers its interest in patient health and safety.

         Whatever de minimis benefits there may be for this limitation, they are far

  outweighed in importance by the substantial burdens it places on women's access to

  abortion in Indiana. As previously noted: "[T]he feebler the medical grounds . . . the

  likelier is the burden on the right to abortion to be disproportionate to the benefits and

  therefore excessive." Schimel, 806 F.3d at 920. Such is the case here: the State has

  proffered at best a weak justification for restricting the provision of medication abortion

  care to physicians-only, a justification that does not equal or offset the resultant

  substantial burdens identified above. We are tempted to characterize the State's position

  as pretextual—that is, an effort to restrict access for the sake of restricting access. 56 The

  State is permitted to make abortion difficult to access by women seeking services when

  such restrictions reflect its superior interest of protecting the women's health, but the

  State does not have permission under the Constitution to enact and enforce measures that

  do "little or nothing for health, but rather strew impediments to abortion." Id. at 921.

  Here, there are few if any "offsetting medical benefits" to counter the substantial burdens

  that are imposed by statute. Thus, it does not withstand judicial scrutiny under the

  56
    We refrain from outright labeling the statute as pretextual, given its enactment prior to the
  existence of medication abortion. The State's refusal, however, to update its statute to reflect the
  evolution of medicine is not constitutionally acceptable, given that, with the advancement of
  abortion care, the evidence falls well short of proving the state's proffered reason for this law.
  Hill, 937 F.3d at 877.
                                                  108
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 109 of 158 PageID #:
                                   10922



  Substantive Due Process Clause. Id. at 916; Hill, 937 F. 3d at 877–78. Further, because

  the State proffered no evidence to justify the differential treatment of abortion patients

  compared to non-abortion patients, the physician-only restriction also does not pass

  judicial scrutiny under the Equal Protection Clause. Whole Woman's Health All. v. Hill,

  388 F. Supp. 3d 1010, 1047 (S.D. Ind. 2019), aff'd as modified, 937 F.3d 864, 2019 WL

  3949690 (7th Cir. 2019), cert. denied, 141 S. Ct. 189 (2020).

         This analysis does not yield the same results with respect to the physician-only

  limitation for provision of aspiration abortion care. The evidence reflects clear benefits

  from that restriction, given the higher level of complexity for the performance of this

  procedure. Plaintiffs have identified no APCs in Indiana currently performing procedures

  comparable in complexity and medical risks or consequences to aspiration abortion. This

  void in the record bolsters the State's position that APCs are not qualified to perform the

  task of manual cervical dilation or to manage the risks imposed by this procedure. In

  addition, Plaintiffs have failed to identify any burdens which "substantially outweigh" the

  legitimate benefits of the physician-only requirement for performing aspiration abortions.

  Further, we find no deleterious impact on access to care by the enforcement of this

  statutory limitation. Having carefully considered the benefits flowing from this law in

  light of this fact, we hold in favor of the State and uphold the physicians-only restriction

  for the provision of aspiration abortions.

         Neither does this restriction run afoul of the Equal Protection Clause. Though state

  law does not specifically forbid APCs from performing D&Cs or dilating the cervix when

  inserting an IUD, there is no evidence before us that APCs are actually providing such

                                               109
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 110 of 158 PageID #:
                                   10923



  services in Indiana. Plaintiffs have thus failed to identify any unique burdens that this law

  imposes on abortion patients as compared to non-abortion patients that would cause it to

  fail under the Equal Protection Clause.

         For all these reasons, we hold that the Physician-Only Law, to the extent it

  restricts the provision of first-trimester medication abortion care to physicians only, is

  unduly burdensome, and its enforcement must be enjoined. To the extent this law limits

  the provision of first-trimester aspiration abortion care to physicians only, it serves the

  State's legitimate interests in providing for the health and safety of patients and does not

  impose any burdens that are undue. This portion of the law thus shall stand.

            b. Indiana's Second-Trimester Hospitalization/ASC Requirement Is
               Unduly Burdensome

         We examine next Indiana's requirement that all second-trimester abortions must be

  performed in a hospital or ASC. Ind. Code § 16-34-2-1(2).

         At summary judgment, we began our analysis with a review of the two cases that

  the State cited as conclusive in resolving the law's constitutionality: Gary-Northwest

  Indiana Women’s Services, Inc. v. Bowen, 496 F. Supp. 894 (N.D. Ind. 1980), aff’d, 451

  U.S. 934 (1981) and Simopoulos v. Virginia, 462 U.S. 506, 516–17 (1983), both of which

  upheld this requirement.

         As for the holding in Bowen, Plaintiffs quickly and correctly rejoined at summary

  judgment that this case holding that Indiana's second-trimester hospitalization

  requirement was per se constitutional under Roe's trimester framework was abrogated by




                                               110
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 111 of 158 PageID #:
                                   10924



  Simopoulus and its companion cases, City of Akron, 462 U.S. 416, and Planned

  Parenthood Association of Kansas City, Missouri, Inc. v. Ashcroft, 462 U.S. 476 (1983).

         In Simopoulos, the Court upheld the challenged second-trimester law requiring

  second-trimester abortions be performed in outpatient surgical hospitals (similar to

  ACSs) in part because the plaintiff there did "not attack[] [it] as being insufficiently

  related to the State’s interest in protecting health." 462 U.S. at 517; see Whole Woman’s

  Health, 136 S. Ct. at 2320 ("[T]he Court in Simopoulos found that the petitioner in that

  case . . . had waived any argument that the regulation did not significantly help protect

  women’s health."). In City of Akron, the Court recognized that recent medical

  advancements had made second-trimester abortions much safer over time, such that they

  could now be safely performed in outpatient settings. The Court thus struck down the

  state's requirement that second-trimester abortions be performed in hospitals. See City of

  Akron, 462 U.S. at 435–36. The Court in Ashcroft reached the same conclusion. 462 U.S.

  at 481–82.

         The State maintains here that Simopoulos is binding on our analysis. Unlike the

  statutes determined to be unconstitutional in Akron and Ashcroft, Indiana does not limit

  its second-trimester abortions to hospital facilities. Instead, Indiana permits such

  abortions to be performed in ACSs, as well as in hospitals, much like the statute under

  review in Simopoulos, which was found to be constitutional. Accordingly, the State

  argues we should go no further in our analysis.

         We find Plaintiffs' interpretation of Simopoulos to be much more apt, however. In

  Simopoulos, no issue was raised as to whether the challenged statute served the state's

                                               111
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 112 of 158 PageID #:
                                   10925



  interest in protecting health. Simopoulos, 462 U.S. at 517. In our case, by contrast,

  significant evidence has been proffered which undermines the State's asserted

  justifications for this restriction. Moreover, the decision in Simopoulus was handed down

  by the Supreme Court almost forty years ago. As the Akron Court recognized, medical

  advancements in administering second-trimester abortions have developed substantially

  since the Court's prior decision was issued, counseling that we cannot ignore the likely

  fact that second-trimester abortions may no longer be performed in the same ways they

  were in the mid-80s. See City of Akron, 462 U.S. at 435–36.

         Indeed, there is no dispute that D&E procedures have, in fact, evolved

  significantly since Simoupulus was decided. It was not until the 1990s that osmotic

  dilators were introduced into the provision of D&E services, which process simplified

  D&Es and increased their safety. With this in mind, we proceed with our review of the

  constitutionality of this statute.

         The evidence conclusively establishes that APCs and hospitals are both legally

  subject to demanding and onerous construction and staffing requirements imposed by law

  inter alia to ensure the sterility of operating rooms and adequate space to allow for the

  presence and movement of an anesthetist and general anesthesia equipment. The State did

  not attempt to rebut the opinions of Dr. Grossman that second trimester abortions, which

  are typically performed through D&Es, do not necessitate a sterile operating room, given

  that that do not require making of incisions into sterile tissue. Nor do D&Es require the

  use of general anesthesia, he said. The uncontroverted evidence thus leads easily to the

  conclusion that there are no benefits which flow to the State from mandating that

                                              112
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 113 of 158 PageID #:
                                   10926



  second-trimester abortions be performed in spaces that satisfy these heightened structural

  requirements.

         The State also has not refuted Plaintiffs' evidence, again presented through Dr.

  Grossman's testimony, that complications associated with D&E abortions are extremely

  rare, and that this procedure can be and is elsewhere (outside of Indiana) safely

  performed in out-patient, office-based settings, including in Ohio (where Dr. Glazer

  practices), in California (where Dr. Grossman practices), in Illinois (where Dr. Cowett

  practices), and numerous other states where Planned Parenthoods and WWHA operate.

  This opinion, like all others offered by Dr. Grossman, is based on his review of medical

  literature as well as his own extensive medical practice providing safe and effective D&E

  abortions in out-patient, office-based settings. The State does not contest that the

  conclusions advanced in this literature hold that there is no evidence showing that

  second-trimester abortions are any safer when they are performed in an ASC as compared

  to an outpatient, office-based setting. The State's experts did not refute that medical

  procedures comparable in complexity and risk are performed in these off-site locations.

  This enactment restricting D&E abortion procedures to hospitals and certain facilities on

  the grounds that those locations are best prepared to deal with medical emergencies when

  the care provided rarely if ever produces any medical emergency further undermines the

  State's claim that this statute advances its interest in maternal health and safety. Schimel,

  806 F.3d, at 921.

         Dr. Calhoun attempted to rebut Plaintiffs' evidence and claims, testifying that he

  believes ASCs or hospitals are better equipped to treat complications should they arise.

                                               113
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 114 of 158 PageID #:
                                   10927



  However, Dr. Calhoun did not address or otherwise refute Dr. Grossman's testimony that

  ASCs are not actually any better equipped to address the specific (albeit rare)

  complications associated with D&Es than clinics, which may include post-operative

  bleeding necessitating a blood transfusion. Such a complication, regardless of whether it

  occurs at an ACS or a clinic, would result in the patient being transferred immediately to

  a hospital for care. There is no dispute that a patient could be transported and referred for

  such hospital-based care just as safely from an out-patient clinic as she could from an

  ASC.

         We also note the limitations of Dr. Calhoun's expertise in this area. His opinions

  are not based on medical research or literature, nor did he attempt to refute the findings of

  relevant medical literature as discussed by Dr. Grossman. His opinions were based solely

  on his experiences, but his experiences were quite limited: He has performed only 10 to

  15 D&Es (in the context of miscarriage management) in the course of his long medical

  career, and he has not performed even a single such procedure in recent decades. We thus

  find Dr. Grossman's opinions, grounded as they are in both experience and medical

  research, persuasive once again.

         According to Dr. Grossman's testimony, no benefit flows from performing a D&E

  at an ASC as compared to an outpatient clinic comparable to those in Indiana licensed to

  provide aspiration abortion care. 57 For purposes of Plaintiffs' Due Process Claim, there

  simply is no evidence that this limitation furthers the State's purported interest in

  57
    We note that it is not Plaintiffs' position that D&Es be performed in any office setting. Rather,
  they seek to permit this care at clinics already licensed to provide aspiration abortions, which, as
  we have noted, are subject to a myriad of licensure regulations.
                                                  114
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 115 of 158 PageID #:
                                   10928



  maternal health. It is no more beneficial when viewed through an Equal Protection lens;

  the State has not denied that comparable procedures are performed in outpatient clinics

  for non-abortion patients, yet it has offered no explanation for its differential standards

  for treatment or care of abortion patients. Schimel, 806 F.3d, at 921. We thus hold, based

  on the record before us, that this hospital/ASC limitation does not provide benefits that

  support or advance Indiana's interest in promoting the health and safety of women.

         Similarly, there can be no serious dispute regarding the substantial obstacles

  imposed by this restriction. Plaintiffs have presented testimony from numerous witnesses

  reporting difficulties that women encounter in obtaining second-trimester abortions in

  Indiana. For example, no ASC in Indiana provides abortion services, and only four

  Indiana hospitals, all located in and around Indianapolis, perform second-trimester

  abortions, and only if a fetal or maternal indication has been identified. Even assuming

  women could access abortion care at one of these hospitals, any woman living outside of

  Indianapolis would face significant geographical and financial disadvantages in seeking

  second-trimester care. In addition, because D&Es often must be performed over a period

  of twenty-four to forty-eight hours, these women, the majority of whom are low-income

  mothers, must secure overnight lodging and child care for two days. For those who live in

  Indianapolis or could secure transportation, the costs of a second-trimester abortion

  provided by a hospital are significant—upwards of $20,000, according to the estimates. It

  cannot reasonably be argued that such costs would be a nominal burden for a large

  fraction of women seeking services. If a woman's health needs generally are covered by

  insurance, policy coverage for abortion care is still usually unavailable.

                                               115
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 116 of 158 PageID #:
                                   10929



          These costs, combined with the sparse availability of facilities, force most Indiana

  women to travel out of state to receive second-trimester abortions, further exacerbating

  their costs of and inconveniences in accessing care. Theses burdens of travel are

  particular crippling for the demographic that includes women in need of abortion

  services. The combined effect of these burdens, considered together, reflects the

  substantial obstacles that exist for a large portion of the women in need of second-

  trimester services in Indiana. Hellerstedt, 136 S. Ct. at 2313, 2316; Hill, 937 F.3d at 869,

  878; Schimel, 806 F.3d at 918–20.

          We have been informed by Plaintiffs' proffers that, without this law, Indiana's

  abortion clinics in Merrillville, Indianapolis, and Bloomington (that is, those licensed to

  provide aspiration abortion services) would provide second-trimester abortion care.

          When, as here, the benefits of a restrictive law are nominal or nonexistent or

  "feeble," and the burdens of the law are substantial, these burdens cannot be deemed

  "due." Schimel, 806 F. 3d at 918–20. As Plaintiffs' evidence establishes, the Second-

  Trimester Hospital Requirement substantially curtails the constitutional right to an

  abortion by effectively foreclosing access to second-trimester abortions within the

  State. 58 "[A] statute that curtails the constitutional right to an abortion," such as this one,

  "cannot survive challenge without evidence that the curtailment is justifiable by reference

  to the benefits conferred by the statute." Id. at 921. The curtailment identified here is

  58
    The State would prefer to dismiss any responsibility it might have for the decisions of private
  organizations such as ASCs and hospitals to limit their provision of second-trimester services;
  however, it is the State that must justify the legal restriction that authorizes only these entities to
  provide second-trimester abortion care. Simply stated, the State is not off the hook here.


                                                    116
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 117 of 158 PageID #:
                                   10930



  clearly "excessive in relation to the . . . benefits likely to be conferred by it." Id. Stated

  otherwise, when this statute's absence of benefits is compared to its impact and the

  significant burdens it imposes, those burdens are undue and the statute cannot stand. Id.

  at 922; Hellerstedt, 136 S. Ct. at 2314–18.

         For all these reasons, we hold that the Second-Trimester Hospitalization

  Requirement violates the Fourteenth Amendment's Substantive Due Process and Equal

  Protection Clauses.

             c. Indiana's Facility Requirements are Unconstitutional

         Plaintiffs also challenge the various, onerous facility specifications for clinics

  seeking to provide abortion services.

         As previously explained, to obtain licensure to operate a medication abortion

  clinic, clinics are required to maintain a specific housekeeping room with a service sink

  and storage. 410 Ind. Admin. Code 26.5-17-2(e)(1). Plaintiffs' challenge this provision as

  unduly burdensome, arguing that it has no offsetting medical benefit vis-à-vis the burdens

  imposed by it.

         When searching the record for specific benefits associated with this law, we can

  see without much difficulty that there are none. Dr. Grossman's expert testimony, again

  reflective of relevant medical literature and his broad-based experience providing

  medication abortion care, established that imposing such facility requirements on

  medication abortion clinics offers absolutely no safety benefits for the provision of care.

  This opinion went largely unrebutted. As discussed previously in our Findings of Facts,

  both Dr. Stroud's and Dr. Calhoun's testimony on this issue was largely irrelevant,

                                                 117
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 118 of 158 PageID #:
                                   10931



  omitted a direct response to the issues presented, and lacked any basis in their personal

  experiences in this area of medical practice or their review of any relevant medical

  research. Ms. Miller's testimony that Planned Parenthood facilities are able to maintain

  clean and sanitary medication abortion clinics regardless of whether they maintain

  housekeeping rooms with storage sinks also went entirely unrebutted.

         When viewed through the analytical lens of the Equal Protection Clause, the

  State's case is weaker yet, given that there was no evidence addressed to show that this

  particular requirement is imposed on non-abortion medical offices or other clinics

  providing comparable care.

         The impact of this structural, facility requirement is clearly burdensome in that it

  restricts a clinic's ability to provide services on seemingly arbitrary grounds. The Planned

  Parenthood of Evansville offers a clear example of the impact of this law; it was

  undisputed at trial that the treatment protocols employed by the Evansville clinic, that

  could also be employed by other clinics, are suitable to provide safe medication abortion

  services. However, it is not eligible for licensure because it is unable to satisfy the facility

  structural requirement imposed by this law. As a consequence, the women residing in

  Evansville are required to travel at a minimum of 250 miles round trip to obtain

  medication abortion services. Such travel, as previously discussed, extracts incredible

  investments of time and money, which are clearly and obviously burdensome for those

  women seeking to obtain services, who, as we have discussed, often have limited means

  and lack reliable or accessible transportation. Hellerstedt, 136 S. Ct. at 2313, 2318; Hill,

  937 F.3d at 869; Schimel, 806 F.3d at 918–19.

                                                118
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 119 of 158 PageID #:
                                   10932



         Weighing the benefits of this law against its burdens poses no difficulty, given the

  State's minimal evidentiary proffers. Plaintiffs' evidence, by contrast, established that no

  benefits of any sort flow from this facility requirement the clinics, their patients, or the

  State. Thus, we agree that this "requirement cannot be taken seriously as a measure to

  improve women's health." Schimel, 806 F.3d at 921. In light of these non-existent

  benefits, the burdens on access that this law imposes are clearly excessive. Id. at 922;

  Hellerstedt, 136 S. Ct. at 2318.

         For these reasons, we hold that 410 Ind. Admin. Code 26.5-17-2(e)(1) unduly

  burdens women's abortion rights and thus does not withstand scrutiny under the Due

  Process and Equal Protection Clauses of the Fourteenth Amendment.

         The de minimis benefits produced by these specific facility requirements imposed

  on clinics seeking to offer first-trimester aspiration abortion services similarly lack any

  convincing force. To reiterate, this provision includes the following requirements:

     • Procedure rooms must be a minimum of 120 square feet for procedures requiring
       only local analgesia or nitrous oxide, 410 Ind. Admin. Code 26-17-2(d)(1);

     • Scrub facilities must be provided near the entrance of procedure rooms, 410 Ind.
       Admin. Code 26-17-2(d)(4); and

     • Corridors must be at least forty-four inches wide, 410 Ind. Admin. Code 26-17-
       2(e)(5).

         With respect to the first requirement, Dr. Grossman, again, relying on his

  experiences and his review of the NASEM report and the Consensus Guidelines, testified

  that this requirement is totally unnecessary, offering no enhancement to the safety of

  aspiration abortion care. Indeed, Ms. Hagstrom Miller testified that Whole Woman's


                                               119
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 120 of 158 PageID #:
                                   10933



  Health clinics operating outside of Indiana provide safe and effective first-trimester

  aspiration abortion services without such specific requirements. Though Dr. Calhoun

  testified that it was important to ensure that a procedure room was adequately sized to

  accommodate medical personnel and equipment, he did not rebut Dr. Grossman's

  testimony that a standard procedure room 59 suffices to provide safe and effective first-

  trimester aspiration abortion care. To the extent Dr. Calhoun believes that 120-square-

  foot space requirement is, in fact, necessary, his opinion is not supported by any medical

  research and is inconsistent with the findings of above-referenced medical literature. We

  thus defer again to the opinions of Dr. Grossman, concluding that this requirement does

  nothing to enhance the safety of aspiration abortion care.

         Dr. Grossman's opinion debunking any purpose served by the 44-inch corridor

  requirement is similarly persuasive. Such a requirement may well enhance patient safety

  in a hospital setting where the emergency transport of patients via gurneys or wheelchairs

  is likely to occur. However, no evidence was proffered by the State to rebut Dr.

  Grossman's assertion that no accommodations for passing wheelchairs or gurneys are

  necessary in the context of first-trimester aspiration abortion care. Accordingly, we

  conclude that the 44-inch corridor requirement offers no medical benefits to women

  receiving aspiration abortion services.

         Finally, Dr. Grossman testified that the presence of scrub facilities outside of

  procedure rooms is also unnecessary, given that sterility (not to be confused with


  59
    For reference, the procedure rooms at the South Bend Clinic are approximately 110 square
  feet.
                                               120
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 121 of 158 PageID #:
                                   10934



  cleanliness) is not required to safely provide first-trimester abortion services. As Ms.

  Hagstrom Miller noted, clinics are already required to equip procedure rooms with

  handwashing sinks. Dr. Stroud testified, however, that he thought scrub facilities were

  important in this setting, explaining that he would, in fact, utilize a scrub facility to

  sterilize his hands prior to proceeding with a D&C in the context of a miscarriage.

  However, Indiana law does not mandate this precaution, and procedures which pose a

  similar risk of infection are, in fact, regularly performed in facilities in Indiana that do not

  have scrub sinks. We thus find no basis in the evidence to support the necessity of this

  requirement to ensure safe aspiration abortion care. Once again, we credit the reliable and

  informed opinions of Dr. Grossman, who testified that no benefits flow from this

  requirement that are not already satisfied by other requirements, including those which

  require clinics to maintain handwashing stations within procedure rooms.

         To that end, and for the reasons identified above with respect to these facility

  requirements governing medication abortion clinics, the minimal nature of alleged

  benefits which flow from these provisions further demonstrate their insufficiencies when

  viewed under the Equal Protection Clause, given that the State does not impose any such

  restrictions on the provision of any other category of medical care, singling out abortion

  services for reasons that may be easily inferred but need not be specifically discussed.

         The effect of these restrictions and requirements obviously limits the ability of

  otherwise qualified clinics to provide first-trimester aspiration abortion services. Such

  clinics are forced either to locate facilities that are already equipped with such

  specifications, which as Ms. Hagstrom Miller testified is exceedingly difficult, or

                                                121
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 122 of 158 PageID #:
                                   10935



  undergo expensive and significant retrofitting of existing structures, which construction is

  often cost-prohibitive for clinics providing services to primarily low-income women. We

  reiterate that clinics providing first-trimester aspiration abortions currently operate only

  in Indianapolis, Bloomington, and Merrillville, thus requiring women outside of these

  cities to travel for aspiration abortion services. We have already established that such

  travel imposes significant burdens on women seeking to access care.

         Given that no medical or patient related safety benefits flow from these required

  structural, facility-based specifications for abortion care clinics and that Indiana does not

  interpose similar restrictions on facilities providing other similar medical services, these

  facility restrictions do not achieve any purpose beyond unnecessarily restricting who can

  provide abortion care and, in turn, limiting access to abortion services. These burdens

  cannot stand when offset by no medical benefit which furthers the State's interests. See

  Hill, 937 F.3d at 876–77; Schimel, 806 F. 3d., at 916, 919–22. In addition, the absence of

  similar requirements for other comparable medical care facilities gives rise to a concern

  that the State's purpose in enacting these provisions was to restrict the availability of

  abortion care, particularly considering the lack of any demonstrable medical benefits

  justifying these requirements. Schimel, 806 F. 3d., 915–16, 919–20.

         For these reasons, we hold that the identified facility requirements specified herein

  are violative of the Substantive Due Process and Equal Protection Clauses of the

  Constitution and must be enjoined.

     2. Telemedicine Restrictions



                                               122
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 123 of 158 PageID #:
                                   10936



         As discussed above in detail, Plaintiffs have challenged Indiana's Telemedicine

  Ban as well as other statutes that create de facto restrictions on the use of telemedicine in

  the provision of abortion care, including the In-Person Examination Requirement, the In-

  Person Counseling Requirement, and the Ultrasound Requirement. We review each of

  these provisions in turn.

                 a. The "Ultrasound Requirement" Does Not Violate the Equal
                    Protection Clause

         Prior to obtaining an abortion in Indiana, "the provider shall perform, and the

  pregnant woman shall view, the fetal ultrasound imaging and hear the auscultation of the

  fetal heart tone if the fetal heart tone is audible," unless the patient certifies in writing,

  before the abortion, that she declines to do so. Ind. Code. § 16-34-2-1.1(a)(5) (the

  "Ultrasound Requirement").

         We have already determined that the benefits of this statute (including determining

  gestational age and enhancing patient-decision making) outweighed its burdens (as

  previously stated, Plaintiffs' summary judgment discussion of the burdens of this

  requirement was severely lacking both in evidence and critical analysis). Accordingly,

  the only issue remaining at trial with respect to this requirement is whether it violates the

  Equal Protection Clause. 60



  60
    We have previously communicated to Plaintiffs our skepticism as to whether a claim could
  prevail under the Equal Protection Clause where it failed under the Due Process Clause given
  that the standard under these two clauses is the same, that is, the undue burden standard. As we
  have stated, "Plaintiffs cannot expand the substantive abortion right by resort to the Equal
  Protection Clause." We need not definitively answer this question here because, even after
  conducting the additional review that Plaintiffs requested, the Ultrasound Requirement
  withstands scrutiny under either clause.
                                                 123
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 124 of 158 PageID #:
                                   10937



         In this context, the State must justify its differential treatment of women seeking

  abortion services by requiring the ultrasound and its review by the provider only and

  women seeking other prenatal services for whom ultrasounds are also critical to the safe

  provision of care but not legally required. Regarding this latter category, the State

  entrusts the healthcare provider with determining when an ultrasound is necessary and

  whether it may be conduct by unaffiliated but competent technician. Thus, we ask what

  benefits accrue to the State by classifying abortion patients differently from other prenatal

  patients. Because the State has not disputed that the medical benefits of an ultrasound are

  any different for abortion patients than other pregnant women, this classification can be

  sustained only to the extent it serves the State's interests in preserving a life that may one

  day becomes human. Hill, 388 F. Supp. 3d at 1047. As previously stated, the State may

  promote that interest through the enactment of measures that ensure the woman’s choice

  is philosophically and socially informed.

         Here, the State presented unrefuted evidence at trial that the Ultrasound

  Requirement informs and enhances medical and patient decision-making that is unique in

  the provision of abortion care. Indeed, as we ruled at summary judgment:

         With respect to the benefits of this ultrasound requirement, the State has mustered
         both anecdotal and statistical evidence to show that Indiana's ultrasound
         requirement enhances patients' decision-making and ensures that providers obtain
         informed consent . . . Plaintiffs make little effort to rebut either the theory or the
         evidence proffered by the State, relying on two studies, both of which discuss
         small samplings of women whose abortion decision-making was impacted by their
         having first viewed their ultrasounds. Indiana's ultrasound requirement thus clearly
         provides more than de minimis benefits in furtherance of its interest in enacting
         regulations to further the State's legitimate interest in preserving potential life.

         Accordingly, imposing the Ultrasound Requirement on abortion patients benefits

                                               124
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 125 of 158 PageID #:
                                   10938



  the State by serving its interesting in promoting fetal life and ensuring that abortion

  patients make informed decisions.

         The primary burdens identified by Plaintiffs at summary judgment and trial

  include the potential for duplicative ultrasounds, which may be a triggering factor for

  some women who have suffered sexual assaults; however, it appears that only ten percent

  of abortion patients in Indiana will receive a second ultrasound because of this provision.

  We cannot say that ten percent is a "large fraction" of women affected by this statute—in

  Dr. Grossman's words, it is a "small proportion." [Phase I Tr. Vol. II, 113:2–6]. In

  addition, is unclear how many of these patients were sexual assault survivors or found the

  second ultrasound to be triggering because of their experiences with sexual assault.

  Plaintiffs have thus obviously mustered little concrete evidence that the potential for

  duplicative ultrasounds poses any major obstacle for a large fraction of women hoping to

  obtain care.

         Plaintiffs also cite the burden of travel imposed by the requirement; though we do

  not intend to minimize the burdensome nature of travel imposed by Indiana's abortion

  restrictions, this particular travel burden is mitigated by the fact that women may obtain

  their preabortion ultrasounds at affiliated health centers. This mitigation is of sufficient

  significance that the facilities challenging the State's requirement that the ultrasound be

  performed eighteen hours in advance stipulated to the dismissal of their prior lawsuit

  once they were able to procure additional ultrasound machines for their affiliated




                                               125
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 126 of 158 PageID #:
                                   10939



  clinics. 61

          Weighing the unique benefits which flow from the Ultrasound Requirement in this

  context against these burdens, we find no basis on which to conclude that the benefits are

  "substantially outweighed" by any burdens that they impose. Though the Ultrasound

  Requirement may impose some burdens on women seeking abortion services that are not

  imposed on other pregnant patients, these burdens are not "undue" given the legitimate

  and uncontested benefits from the law identified by the State.

                 b. The In-Person Counseling Requirement is Unduly Burdensome

          Plaintiffs' next constitutional challenge is to the In-Person Counseling

  Requirement, which provides that "consent to an abortion is voluntary and informed only

  if" abortion providers satisfy certain requirements, which include the furnishing of certain

  information—including the name of the physician performing the abortion, the nature of

  the proposed procedure, the probable gestational age, and more—to abortion patients,

  both orally in person and in writing, at least eighteen hours in advance of the patient's

  abortion. Ind. Code § 16-34-2-1.1(a)(1). Also eighteen hours in advance and in person,

  patients must receive a color copy of the State's "Informed Consent Brochure," and, if a

  fetal anomaly has been identified, a copy of the State's "Perinatal Hospice Brochure." Id.

  § 16-34-2-1.1(a)(4), (b).The specific issue raised here by Plaintiffs is the requirement that

  61
    We note here that the real thrust of Plaintiffs' evidence is that the Ultrasound Requirement is
  unduly burdensome because it enforces a two-trip minimum for abortion patients. The
  shortcoming of Plaintiffs' theory, however, is that the two-trip requirement is borne of the
  required ultrasound which must be performed eighteen hours advance of the abortion, which
  provision, as we have explained, in not challenged in this litigation. Thus, as we have stated, we
  accede to the fact that the ultrasound must occur eighteen hours prior to an abortion and analyze
  the remaining aspects of the Ultrasound Requirement irrespective of its mandated delay.
                                                 126
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 127 of 158 PageID #:
                                   10940



  all preabortion counseling be conducted solely in person, which forecloses the use of

  telemedicine.

         As we have previously discussed, telemedicine enables providers to remotely

  review patients' medical histories and ultrasound results and to utilize videoconferencing

  to determine the appropriateness of medication abortion for an individual patient.

  Telemedicine for preabortion counseling appointments may be delivered through either

  the "direct-to-patient" model or "site-to-site" model, both of which incorporate face-to-

  face communications with the patient through secured videoconferencing. 62

         Dr. Grossman's extensive experience and research established that providers

  utilizing telemedicine are able to obtain informed consent as effectively as if the

  participants were present in person. The process for doing so through telemedicine would

  look "identical" to the in-person process. In both settings, the provider will confirm that

  the patient understands what an abortion entails as well as the risks, benefits, and

  alternatives of the procedure, before ultimately confirming that the patient wishes to

  proceed with the abortion. And, in both settings, if the provider has hesitations as to the

  patient's voluntary, informed consent, he or she will not proceed with the procedure and

  instead direct the patient to additional resources so that she may contemplate her


  62
    At summary judgment, the Seventh Circuit directed us to A Woman's Choice-E. Side Women's
  Clinic v. Newman, 305 F.3d 684, 688, 2002 WL 31050945 (7th Cir. 2002), in which the Seventh
  Circuit, in reliance on Casey, upheld this very statute as facially constitutional. The State
  requested that we defer to that ruling. We denied the invitation, noting that the case left the door
  open to additional challenges and the record before us was significantly different that which was
  presented to the Seventh Circuit nearly twenty years ago or to the Casey court nearly thirty years
  ago. Namely, in Newman, videoconferencing was not readily available, and the alternative to in-
  person counseling was to provide the disclosures on paper or over the phone. A complete
  discussion of Newman can be found at pages 101 through 102 of our summary judgment order.
                                                  127
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 128 of 158 PageID #:
                                   10941



  decision.

         Through advancements in videoconferencing technology, the personal interactions

  between providers and patients are enabled to a degree that the same quality and kind of

  communications occurs with patients as would have occurred in person. Indeed, Dr.

  Grossman's research reflects high levels of both patient and provider satisfaction

  regarding the use of telemedicine in this aspect of abortion care. Patients find the

  videoconferencing platforms to be accessible, and both patients and providers report their

  ability to effectively communicate through this medium. Dr. Grossman's and Ms.

  Guerrero's testimony further establishes that telemedicine can be successfully utilized by

  low-income populations, dismissing biases that such individuals would be unwilling or

  unable to effectively utilize telemedicine.

         Dr. Grossman's research is consistent with the experiences of providers and

  patients throughout Indiana. The witnesses in this case who lead preabortion counseling

  sessions and who obtain informed consent from abortion patients agree that they could

  complete these aspects of abortion care as effectively via videoconferencing, and these

  witnesses have "no reservations" about doing so. In addition, the witness testifying in this

  case who have received abortion care in Indiana explained that the In-Person Counseling

  Requirement imposed unnecessary stress and burden for them. They said they would

  have appreciated the opportunity to conduct their counseling sessions through

  telemedicine.

         Dr. Grossman's research further established that intimate partner violence can be

  effectively screened for via telemedicine through a series of oral and written

                                                128
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 129 of 158 PageID #:
                                   10942



  communications. Indeed, intimate partner violence is frequently screened for via

  telemedicine in other aspects of healthcare. Ms. Herr, for example, explained that she is

  well-trained to screen for and provide resources to potential victims of intimate partner

  violence over videoconferencing. She has become particularly well-equipped to perform

  these tasks given the expansion of telemedicine that has occurred throughout the COVID-

  19 pandemic and quarantines. This process may be tailored to the telemedicine setting to

  ensure the safety (and privacy) of a patient who might be at home with a potentially

  violent perpetrator.

         Importantly, because an abortion patient will always be required to report in

  person to the clinic to receive her abortion, clinic staff are not deprived of an opportunity

  for in-person contact with patients to provide resources to those who may be suffering

  from intimate partner violence. To the extent there are concerns of coercion, this

  appointment provides an opportunity for the patient to be segregated from the perpetrator

  in order to confer with her provider in a confidential, private setting. We note that the

  State's experts lacked any familiarity with the site-to-site telemedicine model, and thus

  did not indicate an understanding of the fact that a woman will still report to a clinic

  when expressing their concerns of coercion and intimate partner violence.

         The State maintains through its expert testimony that in-person counseling inspires

  better engagement between provider and patient. In-person interactions lead to better eye

  contact, a greater ability to read body language, and the development of a person-to-

  person relationship, they attest. Though these opinions may be true in a general sense,

  they ignore the significant research and testimonials reflecting the perspective of abortion

                                               129
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 130 of 158 PageID #:
                                   10943



  patients and providers which show that these individuals—those actually involved in the

  process—typically find the interactions to be just as meaningful when delivered through

  videoconferencing and, in fact, would prefer that this option be available. We will not

  quarrel with the fact that in-person interactions yield some benefits in building a trusting

  relationship between patient and provider; however, we accord significantly greater

  weight to the testimony of Plaintiffs' witness as the only individuals in this case who have

  had extensive experience providing and receiving abortion care and researching the

  effectiveness of telemedicine in this setting. 63 We credit this evidence particularly in light

  of Indiana's otherwise vast expansion of telemedicine in other healthcare settings. 64

         Accordingly, given the broad-based societal advancements to telemedicine

  technology and the successful incorporation of videoconferencing into preabortion

  counseling care elsewhere, we find the benefits imposed by this requirement to be at best

  slight. Given that no other aspect of healthcare is restricted in its ability to utilize

  telemedicine, this provision suffers under the Equal Protection Clause analysis as well

  because there appears to be little to no justification for excluding abortion patients from

  the benefits of telemedicine. 65



  63
     We recognize that Dr. Stroud provided aspiration abortion care during his residency; however,
  that occurred decades ago, and the processes by which abortions are currently performed, as well
  as the capacities technology involved in telemedicine, have evolved greatly since that time.
  64
     We also note that the State's experts spoke to certain categories of patients that may benefit
  from in-person counseling as opposed to telemedicine. Importantly, however, permitting
  telemedicine in this setting would not be mandated for all patients, only allowed as appropriate.
  Clinics would provide patients with the choice to proceed with the kind of care best-suited for
  them.
  65
     The State's experts have alluded to the "gravity" of the abortion decision. We reiterate that
  these experts' opinion are far removed from both research related to the effectiveness of
                                                 130
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 131 of 158 PageID #:
                                   10944



         The burdens imposed by this de facto two-trip requirement are significant,

  however. 66 We have discussed in detail the burdensome nature of travel, and the costs

  associated therewith, for the majority of women seeking abortion services in Indiana.

  Requiring these women to complete a second trip to the clinic obviously increases and

  exacerbates these burdens, forcing women to take additional time off work (which, for

  some, threatens the loss of their jobs) and arrange and pay for extra child care. Moreover,

  women who do not live near clinics must choose between expending their resources

  either to travel on two separate days or to secure overnight lodging, which is simply

  unaffordable for some women, who therefore must resort to sleeping in their cars outside

  of clinics. Lining up all these dominos causes a significant number of women to delay

  their second appointment for an additional week or two rather than scheduling back-to-

  back appointments, which may ultimately impact her eligibility to receive a medication

  abortion. And, as we have thoroughly discussed elsewhere, delays are also problematic in

  that they force women to endure longer the often unwelcome physical symptoms

  associated with pregnancy longer and exacerbate anxieties of women struggling to access

  care or hoping to keep their pregnancies secret from others, including violent partners.

  We also note that, because of various scheduling difficulties, many women do not access

  care at the clinic closest to them, but instead must travel to the clinic with the best (or

  telemedicine as well as the perspectives of providers and patients who have utilized telemedicine
  in this setting.
  66
     The In-Person Counseling Requirement imposes its own eighteen-hour delay independent
  from that which is imposed by the Ultrasound Requirement. The State has previously reminded
  us that we are to evaluate "one statute or regulation at a time," analyzing its burdens irrespective
  of other laws. We do so here, given the independent operation of the two delay laws. We will
  nonetheless also consider the operation of the statute in the real world context, that is, by
  assessing the practical effect of enjoining this provision in light of the Ultrasound Requirement.
                                                  131
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 132 of 158 PageID #:
                                   10945



  only) availability.

         In light of the minimal benefits which flow from the In-Person Counseling

  Requirement, we find these burdens to be clearly excessive and that they would be

  ameliorated by telemedicine delivered services. Schimel, 806 F.3d at 919–20. The

  Supreme Court and the Seventh Circuit have both recognized that the burdens associated

  with travel, including the costs associated therewith and the impact on delays in accessing

  care, operate to create substantial burdens to access where, as here, the evidence

  establishes that the restrictive statute does little to actually promote the benefits asserted

  by the State. Hellerstedt, 136 S. Ct. at 2313, 2318; Hill, 937 F.3d at 869, 877–78;

  Schimel, 806 F. 3d at 915–16, 919–21. Because these identified burdens are substantially

  disproportionate to the benefits which this statute is likely to confer, we hold that it

  creates an undue burden on the abortion right and thus violates the Substantive Due

  Process Clause. And, because the State's has not persuaded us that there is a legitimate

  justification for excluding abortion patients from the use of telemedicine in this setting,

  we further hold that this provision violates the Equal Protection Clause.

         This conclusion holds even in light of the fact that women must report to an

  abortion clinic or its affiliated facility eighteen hours in advance for their preabortion

  ultrasounds. Plaintiffs' evidence shows that women often struggle to schedule their

  counseling appointments, given the various considerations that must be accounted for. As

  a consequence, women frequently delay care or seek care at a location farther away.

  Again, we stress that these delays and this travel are significant burdens for a large

  fraction of women seeking services in Indiana.

                                                132
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 133 of 158 PageID #:
                                   10946



         By enjoining the In-Person Counseling Requirement, providers could incorporate

  the site-to-site telemedicine model into the provision of preabortion counseling

  appointments; indeed, Plaintiffs' evidence establishes that either the direct-to-patient

  model or the site-to-site model could be successfully incorporated into this aspect of

  abortion care. Doing so would provide greater accessibility to appointments and

  flexibility in scheduling. A woman could, for example, report to the clinic closest to her

  where a qualified technician conducts the ultrasound and completes the necessary intake

  information. These materials could then be transmitted electronically to a remote

  physician or APC, who could conduct the counseling session. Doing so would

  significantly mitigate at least some of those burdens established by Plaintiffs. Given that

  we have determined the effectiveness of such remote counseling sessions, the State has

  not justified its withholding of this expanded access to care.

                c. The Telemedicine Ban and Physical Examination Requirement are
                   Unduly Burdensome

         In reviewing the State's restrictions on the use of telemedicine in providing

  medication abortions, we find it useful to revisit and highlight the State's efforts to

  encourage and make available telemedicine in non-abortion contexts, with specific regard

  to the widespread expansion of telemedicine in Indiana in various other aspects of

  healthcare over the past five years.

         In 2015, Indiana enacted a statute requiring that health insurance policies include

  coverage for telemedicine services on the same terms as coverage is provided for

  healthcare services delivered in person. In 2016, the State enacted another statute broadly


                                               133
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 134 of 158 PageID #:
                                   10947



  authorizing healthcare providers to use telemedicine to treat patients in Indiana. One year

  later, in 2017, Indiana expanded the telemedicine authority to include the prescription of

  controlled substances.

         Healthcare providers in Indiana do, in fact, utilize telemedicine extensively outside

  the abortion context. Planned Parenthoods in Indiana, for example, have successfully

  incorporated both direct-to-patient and site-to-site models of care to provide STI testing,

  birth control, and other services to its patients with greater accessibility and flexibility

  than would otherwise be available. When clinicians prescribe medications via

  telemedicine (which may include medications with greater risks than the abortion-

  inducing drugs at issue here), they screen for any contraindications utilizing a

  videoconferencing medium in the same manner that they would screen for

  contraindications in-person.

         In other states, telemedicine is already used by Planned Parenthoods and Whole

  Woman's Health clinics to provide medication abortion care. As explained, to comply

  with the FDA's REMS requirements, this care occurs through the site-to-site model of

  telemedicine, wherein the patient reports to the clinic and is then remotely connected via

  technology to a health care provider who is not physically located at the clinic. The

  provider can remotely review the patient's medical history and ultrasound results to

  screen for contraindications. The provider will also conduct direct, face-to-face

  communications with the patients through secured videoconferencing to review with the

  patient the risks and benefits of medication abortion, and ultimately to determine the

  appropriateness of the medication abortion.

                                                134
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 135 of 158 PageID #:
                                   10948



         The unrefuted evidence adduced at trial establishes that utilizing telemedicine for

  medication abortions is as safe and effective as in-person treatment. Dr. Grossman's

  extensive testimony on this topic, wherein he discussed his in-depth research into this

  area as well as his review of available medical literature, went unrebutted by the State's

  experts.

         Indiana nonetheless requires that, prior to receiving an abortion, a woman must

  receive a physical examination by a licensed physician and that the dispensing or

  prescribing of abortion-inducing drugs not occur via telemedicine.

         The cited benefit of these laws is sparse, and therefore so is our discussion

         The In-Person Examination Requirement operates to enforce the restriction on

  telemedicine in abortion care by requiring a treating physician to conduct a physical

  examination of an abortion patient prior to proceeding with care. As Dr. Grossman

  opined, performing a physical examination prior to a medication abortion is simply not a

  part of the standard of care. As the only expert witness in this case to have provided

  medication abortion care and to have conducted and reviewed medical research on the

  safety of abortion care through telemedicine, we afford his opinion significant weight,

  concluding that the In-Person Examination Requirement does not offer any benefits

  necessary to ensure the safe provision of medication abortion services. This is

  particularly true in light of our ruling upholding the requirement that an ultrasound be

  performed prior to an abortion. An ultrasound, as we have discussed and as the State's

  experts agree, provides the most accurate means to gestationally date a pregnancy and to

  diagnose an ectopic pregnancy. Physical examinations do not appear to provide any

                                              135
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 136 of 158 PageID #:
                                   10949



  greater reliability or accuracy for these identification purposes than an ultrasound. The

  necessity of a physical examination, particularly in addition to an ultrasound, is not

  supported by any medical research proffered by the State. If an ultrasound is adequate in

  this regard, then the required physical examination provides no additional established

  benefits. In those rare instances where a patient complains of symptoms or the provider

  observes something problematic on an ultrasound, that patient may be triaged for

  additional care. For the vast majority of women, however, this need almost never arises.

         The State's experts also discussed the advantages of physical examinations in

  establishing rapport with one's patient. We find this testimony of little value as a basis for

  mandating physical examinations for all patients, especially when none of the State's

  experts even perform medication abortions, nor have they conducted any research on this

  topic. By contrast, significant evidence was introduced by Plaintiffs, including extensive

  medical literature and the opinions of medical professionals in this field, which buttresses

  Plaintiffs' contention that medication abortion care can be and is being safely delivered

  via telemedicine without a physical examination. Moreover, if building rapport is

  beneficial enough to justify a requirement that an otherwise unnecessary physical

  examination be performed, we question why Indiana would permit the use of

  telemedicine in any context. The prevalence of telemedicine services throughout Indiana

  once again influences our analysis here.

         The only remaining explanation by the State is the claim that the Telemedicine

  Ban is necessary to prevent the diversion of the medications used in an abortion

  procedure, mifepristone and misoprostol. This concern regarding drug diversion,

                                               136
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 137 of 158 PageID #:
                                   10950



  however, is entirely speculative. There is no medical research that validates this concern,

  and Dr. Grossman testified that he has never observed during his decades of providing

  medication abortion care a problem or practice of drug diversion. The State's only

  evidence was the testimony of physicians who upon cross-examination could not

  articulate any specific basis for their opinions, who have never performed medication

  abortions, and who hold the overarching opinion that an elective abortion is rarely, if

  ever, in a woman's best interest. For these reasons, the attempt by the State to sound the

  alarm of "drug diversion" is nothing more than that, untethered as it is from any

  evidentiary anchors. We give it no weight in our analysis.

         Accordingly, we hold that the Telemedicine Ban and In-Person Examination

  Requirements, for Due Process purposes, accomplish little more than to impose

  unjustifiable restrictions on the use of telemedicine in abortion care. Against the

  backdrop of Indiana's otherwise widespread and encouraged use of telemedicine, these

  restrictions raise serious concerns as to their constitutionality under the Equal Protection

  Clause.

         The In-Person Examination Requirement and Telemedicine Ban also impose

  identical burdens. Incorporating telemedicine into healthcare services generally has

  resulted in well-documented, widely accepted benefits in the form of reduced costs of

  care and expanded access thereto. Plaintiffs' evidence conclusively and indisputably

  established these benefits accrue even with site-to-site telemedicine procedures. Even

  when abortion patients must still report in person to the clinic to receive their

  medications, the utilization of telemedicine increases patient accessibility by allowing

                                               137
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 138 of 158 PageID #:
                                   10951



  clinics to realize greater efficiencies from their existing cadres of care providers. As

  referenced in our Findings of Fact, the introduction of site-to-site telemedicine at

  Indiana's abortion clinics would increase appointment days from one or two days a week

  or month to five days a week, without the need to recruit an additional physician or APC.

  Site-to-site telemedicine would allow Indiana's abortion clinics to dramatically expand

  the availability of appointments and reduce delays in care.

         Such expanded availability would significantly impact the process by which

  women navigate in order to receive medication abortion services, particularly for those

  who do not live in the cities where licensed abortion clinics operate. Because clinics

  currently have limited appointment availability (which schedule is typically fully booked

  at any given time), women often wait a matter of weeks between their first and second

  abortion-related appointments. Given that women often seek abortion care when they are

  on the cusp of a gestational threshold, these weeks of delay are critical in terms of the

  kind of care available to them. Delays, of course, also force women to remain pregnant

  longer, requiring them to continue to endure the related-symptoms and anxieties. In view

  of the significant hurdles that most women must overcome in pursuing abortion care—

  including securing reliable transportation, juggling time off work and child care duties,

  etc.—any improvements/increases in accessibility would be highly significant.

  Telemedicine promises these benefits at a lower cost of care, according to the testimony

  relating to the South Bend Clinic. We have to assume it would be true elsewhere as well.

         Conducting the required balancing of factors in contexts where the benefits of a

  particular law are unidentifiable and the burdens are significant is not a difficult

                                               138
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 139 of 158 PageID #:
                                   10952



  challenge. The burdens imposed by such laws which include a reduction in access to care

  with no offsetting medical benefits cannot be deemed anything other than undue. The

  State lacks constitutional authority to "strew impediments" to services without sufficient

  offsetting benefits that advance women's health. Schimel, 806 F. 3d at 921. The State's

  attempt to explain its basis for excluding the far-reaching benefits of telemedicine from

  this category of patients is feeble at best, especially given the widespread use of

  telemedicine throughout Indiana as well as the overall safety of medication abortions.

  Schimel, 806 F. 3d at 915, 919–22; see also Hellerstedt¸ 136 S. Ct. at 2318.

          Having carefully weighed the respective benefits and burdens imposed by these

  provisions, we hold that the ban on telemedicine services and the requirement of an in-

  person physical examination prior to accessing a medication abortion do not comport

  with the Fourteenth Amendment's Substantive Due Process and Equal Protection Clauses.

       3. Indiana's Informed Consent Provisions

          Plaintiffs have also challenged certain "Mandatory Disclosures" that require the

  treating physician or the physician's designees to provide to a woman prior to receiving

  her abortion. Id. § 16-34-2-1.1(a)(1)–(2), (b). All women must be provided with the

  State's informed consent brochure. 67 Id. § 16-34-2-1.5(b). Included in these mandatory

  disclosures is the requirement that where a diagnosis of a lethal fetal anomaly has been

  made, the physician must inform the woman "of the availability of perinatal hospice




  67
    Plaintiffs' only developed objection to the mandatory distribution of the informational
  brochure is that it contains false or misleading information.
                                                 139
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 140 of 158 PageID #:
                                   10953



  services" and provide her with the state-produced "Perinatal Hospice Brochure." Id. § 16-

  34-2-1.1(b).

         Much of the information required to be disclosed to women as part of the informed

  consent process prior to receiving abortion care is uncontroverted in this lawsuit.

  Plaintiffs do specifically challenge the Mandatory Disclosures which include statements

  regarding: 1) when life begins, 2) fetal pain, and 3) information related to the woman's

  mental health as contained in the Perinatal Hospice Brochure.

         In reviewing the constitutionality of Indiana's mandatory disclosures relating to

  informed consent, we begin with the standard set out in Casey, wherein the Court held

  that "as with any medical procedure, the State may require a woman to give her written

  informed consent to an abortion." 505 U.S. at 881 (joint op). Further, states may "require

  doctors to inform a woman seeking an abortion of the availability of materials relating to

  the consequences to the fetus, even when those consequences have no direct relation to

  her health." Id. at 882. Casey thus implicitly holds that Indiana's Mandatory Disclosures

  further the state's interests in the health of the patient seeking the abortion as well as its

  interest in potential fetal life.

         To promote the interest in potential fetal life, the state may enact measures aimed

  at ensuring that the woman's choice is philosophically and socially informed and

  communicate its preference (if it has one) that the woman carry her pregnancy to term.

  Id. at 872. But such measures "must be calculated to inform the woman’s free choice, not

  hinder it[,]" and even if so calculated may not present a substantial obstacle to its

  exercise. Id. at 877. At a minimum, to comport with the Due Process Clause, the

                                                140
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 141 of 158 PageID #:
                                   10954



  information provided must be "truthful and not misleading." Id. at 882. 68

          At trial, the parties proffered competing expert testimony on each of the three

  challenged provisions.

       a. The Mental Health Disclosure Contained Within the Perinatal Hospital
          Brochure is Unconstitutional

          Indiana's mandatory disclosure, as contained in the State's Perinatal Hospice

  Brochure, declares: "Studies show that mothers who choose to carry their baby [sic] to

  term recover to baseline mental health more quickly than those who aborted due to fetal

  anomaly." Ind. Code. § 16-34-2-1.1(b)(2). As previously explained, Dr. Grossman's

  testimony that this disclosure is not scientifically accurate was firm and unequivocal.

  There is simply no medical evidence, he said, establishing that a pregnant woman who

  has received the unfortunate diagnosis of a fetal anomaly is more likely to return to her

  baseline mental health more quickly if she carries her pregnancy to term, rather than if

  she elects to have an abortion. He also stated that, to the extent that studies may exist to
  68
    Plaintiffs request that we analyze the challenged provisions under two theories: first, as
  violative of patients' Fourteenth Amendment Substantive Due Process rights, and second, as
  violative of physicians' First Amendment freedom of speech rights. We concluded at summary
  judgment that the analysis under the First Amendment was identical to that under the Fourteenth
  Amendment. Accordingly, no separate analyses are necessary here. Casey, 505 U.S. at 884
  (holding that physicians' First Amendment rights not to speak were not violated when they were
  required to deliver mandatory disclosures determined to be constitutionally sound under the
  Fourteenth Amendment in that they were truthful and non-misleading); EMW Women's Surgical
  Ctr., P.S.C. v. Beshear, 920 F.3d 421, 424 (6th Cir.), cert. denied sub nom. EMW Women's
  Surgical Ctr., P.S.C. v. Meier, 140 S. Ct. 655 (2019) (holding that Casey's truthful and non-
  misleading standard applies to First Amendment challenges to informed consent provisions in
  the abortion context). See also All-Options, Inc. v. Attorney Gen. of Indiana, No. 1:21-cv-01231-
  JPH-MJD, 2021 WL 2685774, at *1 (S.D. Ind. June 30, 2021) (enjoining state law requiring
  disclosure of information that was not truthful and non-misleading and therefore violative of the
  First Amendment). Moreover, to the extent a different test is applicable, there is no dispute that,
  under any test, the disclosures must, at a minimum, be truthful and non-misleading.


                                                 141
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 142 of 158 PageID #:
                                   10955



  suggest such a correlation, such studies have been determined by reputable scholars in the

  field to be methodologically unsound.

         The State called Dr. Coleman to defend the accuracy of its statements in the

  Perinatal Hospice Brochure. Surprisingly, the State, after eliciting from Dr. Coleman her

  opinion that this disclosure is, indeed, problematic, proceeded (with the help of a poster

  board, a magic marker, and an associate attorney) to propose amendments to the

  disclosure, such that in changed form it would read as follows:

         [S]ome studies suggest that mothers who choose to carry their baby to term
         recover to baseline mental health experience positive mental health outcomes
         more quickly than those who abortion due to fetal anomaly.

         The State then elicited Dr. Coleman's opinions regarding the amended language.

  Indeed, the majority of Dr. Coleman's testimony related to this rewritten version of the

  disclosure. Her testimony, therefore, was irrelevant given, that the Court is tasked with

  deciding the constitutionality of the disclosure as it is mandated by the State, not a

  redlined version thereof produced for trial purposes apparently to avoid the obvious,

  admitted embarrassments with the required texts.

         Dr. Coleman's testimony with respect to the actual language of the mandatory

  disclosure does not persuade us that this statement is, in fact, truthful and non-misleading

  or otherwise useful in assisting women to make informed decisions as to whether to

  undergo abortions where there has been a fetal anomaly diagnosis. Though Dr. Coleman

  answered in the negative the question posed by counsel for the State as to whether she

  believes the disclosure was "affirmatively false or misleading," her subsequent testimony

  plainly did not support that response. Consistent with the opinions of Dr. Grossman, Dr.

                                               142
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 143 of 158 PageID #:
                                   10956



  Coleman testified that there is not sufficient empirical evidence to support the statement

  that women may return to "baseline" (whatever that means) more quickly if they carry

  pregnancies to term. Thus, there appears to be no dispute among the experts that this

  mandatory disclosure is not grounded in any medical or scientific evidence. In addition,

  Dr. Coleman conceded that "women reading that [disclosure] may not really understand

  it."

         We note as well that Dr. Coleman emphasized throughout her testimony that it is

  imperative to furnish information which allows women to "make the choice that they

  believe is best for them."

         This provision does not comport with Casey, which, we say again, requires

  mandatory disclosures to be truthful and non-misleading and "calculated to inform the

  women's free choice." We do not believe that a disclosure which is not understandable to

  its target audience is calculated to inform or enhance autonomous decision-making. Nor

  do we believe that the mandated disclosure of information that is indisputably not

  supported by medical science and confusing for its recipients enables women to make

  such the choice "they believe is best for them."

         For these reasons, we hold that the statement related to mental health contained

  within Indiana's Perinatal Hospice Brochure does not satisfy the standards laid out in

  Casey. By all accounts, this disclosure offers nothing more than confusing information

  that is not anchored in any fact-based scientific or medical evidence. It hinders, rather

  than advances, informed decision-making and consequently is violative of the Fourteenth

  Amendment's Substantive Due Process Clause and the First Amendment.

                                              143
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 144 of 158 PageID #:
                                   10957



     b. The Mandatory Disclosure Related to Fetal Pain is Unconstitutional

         Plaintiffs also object to the statutory requirement that abortion providers inform

  their patients that "[o]bjective scientific information shows that a fetus can feel pain at or

  before twenty (20) weeks of postfertilization age," Ind. Code § 16-34-2-1.1(a)(1)(G). As

  previously explained, the factual assertion that a fetus feels pain prior to twenty weeks of

  postfertilization age has been rejected by all the major medical organizations, including

  ACOG (the views of which are based, in part, by the findings of The Journal of the

  American Medical Association) and RCOG. These organizations have concluded from

  their research and related findings that a fetus cannot feel pain prior to twenty-four weeks

  gestation because anatomic connections between the thalamus and brain cortex, which

  are necessary for the experience of pain, are not developed until this time. No major

  medical organizations endorses a contrary view. For these reasons, Dr. Grossman has

  categorized this disclosure as representing at best a "fringe view" within the medical

  community.

         Dr. Condic, the State's proffered expert, however, testified that the conclusions

  and findings produced by ACOG, JAMA, and RCOG are scientifically incorrect.

  According to her opinion, these organizations have failed to considered animal-based

  research which shows that connections between the thalamus and the cortex are not

  necessary for the fetus to have a conscious experience of pain. Her review of this research

  reveals instead that neural circuitry present within the thalamus as a precondition for the

  conscious experience of pain is fully developed by 12–18 weeks of postfertilization age.



                                               144
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 145 of 158 PageID #:
                                   10958



         In analyzing this disclosure, we turn again to the standard set forth by Casey: the

  information must be truthful and non-misleading so to inform, rather than hinder, a

  woman's decision-making. Here, two experts disagree as to whether this disclosure

  comports with the Casey standard. After careful consideration of this conflicting

  testimony, we hold that this mandated disclosure does not satisfy the framework

  prescribed by Casey.

         As written, the disclosure communicates to women that objective scientific

  findings establish that a fetus is capable of feeling pain at twenty weeks gestation—or

  earlier. We cannot contest that there apparently exists some body of scientific research

  and literature, including that reviewed and discussed by Dr. Condic, supporting this view.

  However, it does, in fact, appear to represent a "fringe view" within the medical

  community. It directly conflicts with the findings of ACOG (which, as we have noted,

  represents 90% of licensed to practice OB-GYNs in the United States), The Journal of

  the American Medical Association, and RCOG (the United Kingdom's ACOG). This

  information contained within this mandatory disclosure has specifically been rejected by

  these leading medical organizations. The State law nonetheless mandates the disclosure

  of this view in a manner that most certainly risks communicating to women that scholars

  have factually, scientifically, reliably determined that a fetus is experiencing pain as early

  as twenty weeks gestation.

         The mandated disclosure could have, perhaps, been framed in terms of "some

  scholars disagree as to when a fetus feels pain," or perhaps "some scientific research

  suggests that a fetus can feel pain" at twenty weeks gestation. The language of this

                                               145
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 146 of 158 PageID #:
                                   10959



  disclosure in its current form, however, conveys that this fact represents settled, medical

  science, which it does not (since the prevailing opinion among medical professionals is

  that pain is not perceivable until twenty-four weeks gestation). 69 Thus, while this

  disclosure may not be entirely "false" in that there appears to be some scientific literature

  supporting it, it is clearly misleading in the manner in which this information is framed.

  Accordingly, it fails under Casey for that reason. 70 Planned Parenthood of Indiana, Inc.

  v. Comm'r of Indiana State Dep't of Health, 794 F. Supp. 2d 892, 920 (S.D. Ind. 2011)

  (preliminary enjoining this provision in an as-applied challenged because it appeared to

  be "false, misleading, and irrelevant"), aff'd in part, rev'd in part sub nom. Planned




  69
     We note that Dr. Condic has not authored any peer-reviewed articles supporting her opinions
  on the subject of fetal pain, which she herself describes as not being within her "direct area of
  research." Though this deficiency alone does not disqualify her opinions (we note that this
  subject also does not fall within Dr. Grossman's direct area of research), the manner in which Dr.
  Condic conducts research with respect to fetal pain reduces the credibility of her opinions. As
  Dr. Condic testified on cross-examination, the vast majority of her research concerns the
  development of nervous systems in animals; she researches fetal pain only in response to
  requests to participate in legal proceedings, such as this case. Whether Dr. Condic conducts her
  research through an unbiased lens was also called into question during the trial proceedings when
  she disclosed that she conducts research on behalf of the Charlotte Lozer Institute, a non-profit
  whose stated mission is to diminish and overcome the "scourge of abortion" in the United States.
  She herself holds the belief that "scientific evidence" proves that abortion is the "taking of an
  innocent human life."
  70
     To the extent Dr. Condic has opined that a fetus, even if not consciously aware of pain, is
  nonetheless capable of perceiving or detecting pain prior to twenty weeks postfertilization age (a
  phenomenon known as nociception), we do not believe this opinion renders the mandatory
  disclosure non-misleading. We discern from this testimony that a fetus may detect pain prior to
  its capacity to experience pain in a way that could be considered as suffering (or a "subjective,
  emotional experience," as Dr. Condic described it). We do not believe, however, that
  communicating to a pregnant woman, as Indiana requires in every case, that a fetus "can feel
  pain" at a certain stage would not lead her to reasonably believe that the fetus "suffers" at this
  stage. Though Dr. Condic often referred to what a fetus was capable of "detecting," the language
  communicated to a woman clearly, and we believe intentionally, is what a fetus can "feel."
                                                 146
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 147 of 158 PageID #:
                                   10960



  Parenthood of Indiana, Inc. v. Comm'r of Indiana State Dep't Health, 699 F.3d 962, 2012

  WL 5205533 (7th Cir. 2012). 71

        c. The Mandatory Disclosure Relating to Fetal Life Is Unconstitutional

            Finally, we turn to Plaintiffs' challenge to the State-mandated disclosure that

  "human physical life begins when a human ovum is fertilized by a human sperm." Ind.

  Code. § 16-34-2-1.1(a)(2)(E). Plaintiffs again contend that this statement is at best

  misleading, conflating a religious or ideological view of when "life" begins with one

  sounding in science. As Dr. Grossman testified, there is no medical consensus as to when

  human life begins; thus, to advance such a position it not "truthful."

            Dr. Curlin has rebutted Dr. Grossman's assessment, testifying that the disclosure,

  carefully crafted to reference only "physical" life, is not scientifically controversial. As he

  explained, there is no dispute among medical professionals that all living organisms

  begin as fertilized eggs. In other words, a living human organism is created when a

  human ovum is fertilized by a human sperm, and thus Indiana's mandated disclosure

  advances nothing more than this uncontroversial biological statement. The insertion of

  the word "physical," in his judgment, moots any concerns that this provision relates to an

  ideological and religious understanding of life.

            Plaintiffs contend that the State cannot attempt to save this statute through

  semantics, by characterizing the prescribed statement as conveying only biological trivia

  rather than an assertion about the moral or ethical personhood of a fetus.



  71
       The State did not challenge this ruling on appeal.
                                                    147
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 148 of 158 PageID #:
                                   10961



         We share Plaintiffs' concerns in this regard, finding superficial the State's efforts to

  neutralize the import of this statement by declaring it medically accurate, scientifically

  uncontroversial, and not ideologically charged. As to whether there is any medical

  consensus on this issue, we find Dr. Grossman's opinions credible and ultimately more

  persuasive. As Dr. Grossman testified—and Dr. Curlin did not dispute—"human physical

  life" is not a medical term that is defined in any extant medical literature. Dr. Curlin's

  opinion that the statement is neutral is based on his personal understanding (and belief) of

  when a "human organism" is created; however, the mandatory disclosure at issue here

  does not speak of the creation of an "organism," it references the beginning of human

  life—a question ripe for debate among "those trained in the respective disciplines of

  medicine, philosophy, and theology," about which neither the State nor the judiciary may

  "speculate as to the answer." Roe, 410 U.S. at 93. We are further troubled by the

  reliability of Dr. Curlin's opinions on this topic, given that they are informed by his

  overall belief that abortion is the killing of an innocent human being and as such must be

  provided to women so that they may understand that proceeding with an abortion kills

  innocent life. Unless and until Roe v. Wade is overturned, these sentiments from Dr.

  Curlin do not serve to bolster the accuracy or usefulness or appropriateness of the State's

  mandated messaging.

         In addition, the State has presented no evidence that this mandatory disclosure has

  actually ever served to inform or enhance the decision-making of a single woman; to the




                                               148
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 149 of 158 PageID #:
                                   10962



  contrary, the evidence before us shows that this mandatory disclosure confuses and

  angers women. 72

         For these reasons, we hold this mandatory disclosure does not communicate

  truthful and non-misleading information and thus fails under Casey, and its enforcement

  must be enjoined.

       d. Indiana's Requirement That Only Physicians and APCs Conduct Preabortion
          Counseling Is Not Unduly Burdensome

         Plaintiffs' final challenge in the category of informed consent pertains to Indiana's

  requirement that the various informed consent materials be delivered only by an APC or a

  physician. 73 Ind. Code § 16-34-2-1.1(a)(1), (a)(4).


  72
     The State notes that our court has previously refused to preliminarily enjoin this mandatory
  disclosure in Planned Parenthood of Indiana, Inc. v. Comm'r of Indiana State Dep't of Health,
  794 F. Supp. 2d 892, 916, 2011 WL 2532921 (S.D. Ind. 2011), aff'd in part, rev'd in part sub
  nom. Planned Parenthood of Indiana, Inc. v. Comm'r of Indiana State Dep't Health, 699 F.3d
  962. (7th Cir. 2012). Though true, we find the record before us is distinguishable from that which
  was presented to our colleague, Judge Pratt. Judge Pratt was not presented with evidence that this
  provision is confusing and upsetting for women and does not enhance their decision-making. In
  addition, Judge Pratt's decision was based in part on her finding that the State's expert (Dr.
  Condic, who spoke to her expertise as an embryologist) was more persuasive and credible than
  was Plaintiff's expert, whose identity is not provided in the opinion. Id., at 917–18, n. 9. The
  plaintiffs in that case did not seek appellate review of her ruling. Here, for the reasons explained
  above, we find Dr. Grossman to be a well-informed and highly credible witness. In addition, the
  respective procedural postures of these two cases is obviously different—Judge Pratt was tasked
  with issuing a preliminary decision on a law that was passed on May 10, 2011, and was
  scheduled to take effect on July 1, 2011. She heard oral arguments on June 6, 2011, and issued a
  decision on June 24, 2011. Id., at 897. Ultimately, the parties reached a stipulation wherein
  plaintiffs agreed to dismiss their claims on which they were unsuccessful at the preliminary
  injunction phase and, in return, the State agreed that judgment should be entered in plaintiffs'
  favor on the claims on which they were successful. Thus no additional judicial review occurred
  after the preliminary injunction phase of litigation. See Case No. 1:11-cv-00630-TWP-DKL,
  Dkt. Nos. 102, 103, 106. Here, our decision reflects the evidence that the parties advanced at
  trial, culminating three years of litigation, including extensive discovery.
  73
     Plaintiffs' pretrial briefing references the statutory requirement that the Perinatal Hospice
  Brochure be delivered solely by the physician providing care, Ind. Code § 16-34-2-1.1(b).
  Plaintiffs' Amended Statement of Claims, which they were ordered to file to provide needed
                                                  149
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 150 of 158 PageID #:
                                   10963



         In Dr. Grossman's expert opinion, this provision does not comport with the

  applicable standard of care, which permits any preabortion counseling to be delegated to

  properly trained medical assistants. Indeed, in Dr. Grossman's clinic, patients participate

  in in-depth and thorough preabortion counseling sessions with trained counselors. A

  similar practice is utilized by WWHA clinics in other states than Indiana with the

  assistance and direct involvement of nurses, counselors, and medical assistants.

         Dr. Calhoun testified that he believes this counseling is best conducted only by a

  physician or APC, which ensures that the patient is provided an opportunity to know the

  details of the procedure as well is the potential side effects and risks by an individual

  qualified and capable of leading an informed discussion and thoroughly answering any

  questions that the patient may have.

         We agree that such benefits as identified by Dr. Calhoun attach to this mandate.

  As all the experts testifying at trial agreed, obtaining informed consent is an essential

  aspect of good medical care, and critical to the process of securing the patient's informed

  consent is ensuring that the patient understands what the procedure entails and is given

  the opportunity to ask and have answered any questions or concerns. We do not believe it

  is controversial to acknowledge that an APC or physician is best-suited to perform this

  function.




  clarity to the State and the Court as to the specific statutory and regulatory provisions they were
  challenging, does not include this in their list of challenged laws, and no evidence was adduced
  at trial that this provision was burdensome to abortion access. We thus offer no analysis or enter
  any finding on the constitutionality of this provision.
                                                  150
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 151 of 158 PageID #:
                                   10964



         Regarding the burdens imposed by this requirement, Plaintiffs' evidence reveals

  that in restricting preabortion counseling tasks to physicians or APCs limits their

  availability to perform abortions by utilizing their already limited time on tasks of lesser

  importance as well as clinics' capacity to offer counseling appointments. This clearly

  impacts women's ability to schedule the first of their two abortion-related appointments.

  As previously discussed in detail, navigating the two-appointment requirement is onerous

  for many women seeking services.

         We have no doubt that this provision creates difficulties for women attempting to

  schedule preabortion counseling appointments. However, we expect these burdens to be

  mitigated by our holding that telemedicine may be incorporated into this process, which,

  as we have discussed, extends the reach and accessibility of providers. Indeed, as also

  discussed elsewhere herein, the incorporation of telemedicine will allow providers to

  reach patients nearly every day of the week. Accordingly, we do not believe any

  remaining scheduling obstacles imposed by this provision substantially outweigh the

  legitimate benefits which flow from ensuring that patients participate in informed consent

  appointments with qualified providers.

         For these reasons, we hold that this requirement is not unduly burdensome and

  thus comports with the Due Process Clause. In addition, Plaintiffs have not identified

  how abortion patients are being treated differently than similarly situated non-abortion

  patients, and thus they have failed to show that this provision is violative of the Equal

  Protection Clause.



                                               151
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 152 of 158 PageID #:
                                   10965



     4. Indiana's Criminal Penalties Provisions

         The final issue raised in this litigation is Plaintiffs' challenge to the criminal

  penalties imposed for violations of Indiana's substantive abortion regulations. See Ind.

  Code §§ 16-34-2-7(a)–(b), 16-21-2-2.5(b), 16-34-2-5(d).

         The majority of the abortion statutes under Indiana law are enforced through

  criminal penalties in addition to professional sanctions and civil liability. In no other

  healthcare context are healthcare providers subject to such a vast array of criminal

  penalties; sanctions are ordinarily limited to disciplinary actions against them by their

  professional licensing boards and hospital/practice affiliations. Plaintiffs contend that

  these criminal penalties pose a "chilling effect" on providers, deterring them from

  otherwise performing abortion services.

         The parties diverge in their views as to whether the Court should conduct a

  separate undue-burden analysis of Indiana's criminal penalties provisions. The State

  maintains that "these challenges do not constitute a unique constitutional issue; the

  criminal prohibitions are valid if the substantive restrictions they enforce are valid." The

  State relies on the Supreme Court's decisions in Gonzales v. Carhart and Casey as

  support for its view. In Gonzales, the Supreme Court held that the federal partial-birth

  abortion ban, 18 U.S.C. § 1531, which criminalizes performance of partial-birth

  abortions, was not void for vagueness nor was it facially unconstitutional based on its

  overbreadth. 550 U.S. at 124. In Casey, the Court upheld Pennsylvania's informed-

  consent requirements, which were enforced by exposure to criminal penalties. 505 U.S. at

  844 (maj. op.). Plaintiffs respond that neither of these cases independently addresses the

                                                152
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 153 of 158 PageID #:
                                   10966



  constitutionality of the challenged laws' criminal enforcement mechanisms apart from the

  laws' substantive requirements because the parties in those cases did not raise this

  specific constitutional challenge.

         Like Plaintiffs, we question the legitimacy of such expansive criminal sanctions in

  furthering the State's interests in maternal and fetal health; in any event, no evidence is

  before us indicating that Indiana's civil medical malpractice laws or civil penalties do not

  suffice to ensure that abortions services are provided safely and effectively in Indiana.

  Plaintiffs' theory that these criminal sanctions have been enacted with the purpose and

  effect of placing a substantial obstacle in the paths of women seeking abortion care in

  Indiana is not without persuasive force. On the other hand, Plaintiffs have not shown that

  there is a real and legitimate threat of prosecution attached to these provisions that deters

  qualified professionals from providing care. They have directed us to no instances where

  healthcare professionals providing abortion care in Indiana were actually confronted with

  a threat of prosecution such that other qualified providers did or would respond with a

  reasonable wariness deterring them from providing services because of the potential

  criminal consequences. Indeed, the two examples proffered by Plaintiffs of providers

  being deterred from offering abortion services because of a concrete threat of prosecution

  did not occur in Indiana.

         This theory ultimately fails, however, due to Plaintiffs' failure to identify any legal

  authorities supporting a constitutional challenge to the criminal penalties provisions

  independent from the substantive prohibitions that they are intended to enforce. Though

  Gonzales and Casey did not address the question that Plaintiffs have presented to us in

                                               153
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 154 of 158 PageID #:
                                   10967



  this litigation, these cases nonetheless offer insight as to how the Supreme Court might

  view this issue. In those cases, the Supreme Court upheld abortion laws, which were

  enforced through the threat of criminal penalties, as constitutionally sound. The Court did

  so without any indication that the potential imposition of criminal penalties was

  constitutionally problematic. We find the Court's silence to be instructive, particularly

  given the dearth of case law supporting Plaintiffs' position. Accordingly, we hold that the

  criminal penalties are valid to the extent that substantive provisions that they enforce are

  valid. 74

  V.          Remaining Factors for Permanent Injunctive Relief

          Plaintiffs have requested permanent injunctive relief from enforcement of those

  statutes determined to be unconstitutional. Permanent injunctive relief is appropriate

  when a plaintiff has shown: "(1) success on the merits; (2) irreparable harm; (3) that the

  benefits of granting the injunction outweigh the injury to the defendant; and, (4) that the

  public interest will not be harmed by the relief requested." Lacy v. Cook Cty., Illinois,

  897 F.3d 847, 867 (7th Cir. 2018) (internal punctuation omitted).

          As explicated above, Plaintiffs have proven their constitutional injuries with

  respect to those statutes which we have determined to be unconstitutional at a minimum

  beyond a preponderance of the evidence. The State has not disputed that irreparable

  harm to women occurs when their fundamental right to previability abortion services is


  74
    We note that Plaintiffs have not theorized, for example, that any of the individual criminal
  penalties are overly harsh in imposing a punishment which is disproportionate to the crime
  committed. We further note the arguments from the parties on this issue have remained largely
  undeveloped throughout this litigation, rendering any critical analysis difficult.
                                                154
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 155 of 158 PageID #:
                                   10968



  unduly burdened. It is, in fact, well-established that the enforcement of unconstitutional

  laws ipso facto imposes irreparable harm. Preston v. Thompson, 589 F.2d 300, 303 n.3

  (7th Cir. 1978). We further hold that no identifiable harm will be suffered by the State

  from the issuance of a permanent injunction in this case, given that there is "no harm to a

  [government agency] when it is prevented from enforcing an unconstitutional statute."

  Joelner v. Vill. of Wash. Park, 378 F.3d 613, 620 (7th Cir. 2004); see also Does v. City

  of Indianapolis, Case No. 1:06-CV-865-RLY-WTL, 2006 WL 2927598, at *11 (S.D.

  Ind. Oct. 5, 2006) ("Defendants will not be harmed by having to conform to

  constitutional standards, and without an injunction, Plaintiffs will continue to be denied

  their constitutional rights.").

           Any public interest to be equitably balanced in the State's favor is usually

  coextensive with the governmental interest appearing in the merits analysis. See

  Michigan v. U.S. Army Corps of Eng’rs, 667 F.3d 765, 789 (7th Cir. 2011); United States

  v. Rural Elec. Convenience Coop., 922 F.2d 429, 440 (7th Cir. 1991). We have found

  these interests to be slight. Otherwise, injunctions enforcing the Constitution are in the

  public interest. See Joelner v. Village of Washington Park, 378 F.3d 613, 620 (7th Cir.

  2004).

                                           CONCLUSION

           Finding no just reason for delay, FED. R. CIV. P. 54(b), partial final judgment shall

  now issue. 75


  75
     A status conference is scheduled for September 23, 2021, to discuss to remaining issues in this
  litigation, to wit, Plaintiffs' allegation that Indiana's Licensure Requirement is facially violative
                                                  155
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 156 of 158 PageID #:
                                   10969



         For all the reasons explicated above, judgment shall enter in favor of Plaintiffs

  with respect to the following provisions on the grounds that each violates the Substantive

  Due Process and Equal Protection Clauses of the Fourteenth Amendment, and henceforth

  their enforcement shall be permanently enjoined:

     • The Physician-Only Law, to the extent it limits the provision of first-trimester
       medication abortion care to physicians;

     • The Second-Trimester Hospitalization/ACS Requirement;

     • The In-Person Counseling Requirement;

     • The Telemedicine Ban;

     • The In-Person Examination Requirement; and

     • The Facility Requirements identified herein.

         We further hold that the Mandatory Disclosures regarding fetal pain, the beginning

  of life, and the mental health risks of abortion contained in the Perinatal Hospice

  Brochure violate Casey's truthful and non-misleading standard and thus are

  unconstitutional under the First Amendment and the Fourteenth Amendment's

  Substantive Due Process Clause and shall be henceforth permanently enjoined.

         A permanent injunction shall enter by separate order.

         Judgment shall enter in favor of the State with respect to the following

  provisions, which we have determined do not violate the First Amendment or the

  Substantive Due Process and Equal Protection Clauses of the Fourteenth Amendment:



  of the Equal Protection Clause and their request for as-applied permanent injunctive relief
  against the Licensure Requirement with respect to the South Bend Clinic.
                                                 156
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 157 of 158 PageID #:
                                   10970



    • The Physician-Only Law, to the extent it limits the provision of first-trimester
      aspiration abortion care to physicians;

    • The Ultrasound Requirement;

    • The provision requiring either physicians or APCs to conduct preabortion
      counseling sessions;

    • The Reporting Requirements;

     • The Admitting Privileges Requirement;

    • The Dosage and Administration Requirements;

    • The Mandatory Disclosures regarding the disposal of fetal tissue and the physical
      health risks stated in Indiana's Perinatal Hospice Brochure;

    • The Eighteen-Hour Delay Requirement;

    • The Parental Consent Law;

    • The Inspection Requirements;

    • The Facility Requirements for aspiration abortion clinics codified at 410 Ind.
      Admin. Code §§ 26-10-1(b)(5) (observance of patient during recovery), 26-11-
      2(a) (sterilization of equipment), 26-11-3 (laundry), 26-13-1 (anesthesia), 26-13-
      3(b)–(c) (equipment), 26-17-2(c)(3)–(4) (access to certain facilities or equipment),
      26-17-2(d)(1)–(4) (clinical facilities requirements), (d)(6) (drug distribution
      station), 26-17-2(e)(1) (housekeeping), (8) (antiscalding requirements);

    • The criminal penalties provisions associated with the above-referenced statutes.




                                            157
Case 1:18-cv-01904-SEB-MJD Document 425 Filed 08/10/21 Page 158 of 158 PageID #:
                                   10971



     Judgment shall also enter in favor of the State with respect to Plaintiffs' allegations

  that the Indiana abortion code constitutes impermissible gender discrimination in

  violation of the Fourteenth Amendment's Equal Protection Clause (Count II) and with

  respect to Plaintiffs' Vagueness Claims (Count III).

     IT IS SO ORDERED.




       Date:         8/10/2021                         _______________________________
                                                       SARAH EVANS BARKER, JUDGE
                                                       United States District Court
                                                       Southern District of Indiana




  Distribution to counsel of record via CM/ECF




                                                 158
